Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 1 of 225 PageID #: 5181




                       EXHIBIT 1
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 2 of 225 PageID #: 5182



COUNTY COURT OF THE STATE OF NEW YORK
COUNTY OF NASSAU
-------------------------------------------------                 X


THE PEOPLE OF THE STATE OF NEW YORK                                    AFFIRMATION IN OPPOSITION
                                                                       TO DEFENDANT'S MOTION TO
                                                                       VACATE HIS JUDGMENT OF
                           -against-                                   CONVICTION

                                                                       Ind. Nos. 67104, 67430, and 69783
JESSE FRIEDMAN,
                                                                       Motion No. C-004
                                             Defendant.                Hon. Teresa K. Corrigan


-------------------------------------------------------------------x
         AMES C. GRAWERT, an attorney admitted to practice in the State of New York, and an

Assistant District Attorney of counsel to the Honorable Kathleen M. Rice, District Attorney of

Nassau County, affirms under penalty of perjury the factual allegations set forth below:

         1.       The following is based upon information and belief, the source of said

information and the basis for said belief being defendant's motion papers, and the records of the

Office of the District Attorney, including the conviction integrity report concerning defendant

released by the District Attorney on June 24, 2013.

         2.       This affirmation is submitted in opposition to defendant's motion to vacate his

judgment of conviction. The motion is returnable on September 8, 2014.

         3.       Defendant's motion arises out of his conviction, on his plea of guilty, of

seventeen counts of first-degree sodomy (Penal Law § 130.50), 1 four counts of first-degree

sexual abuse (Penal Law § 130.65), one count of attempted frrst-degree sexual abuse (Penal Law

§§ 110.00/130.65), two counts of endangering the welfare of a child (Penal Law§ 260.10), and


       The crime of sodomy has since been renamed criminal sexual act. See L. 2003, Ch. 264,
§§ 18-20.
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 3 of 225 PageID #: 5183




one count of the use of a child in a sexual performance (Penal Law § 263.05). Following his

conviction, defendant was sentenced, on January 24, 1989, to an aggregate, indeterminate term

of six to eighteen years' imprisonment (Boklan, J., at plea and sentence).

       4.      Defendant now claims that his conviction should be vacated for three distinct

reasons: (1) he is actually innocent of the crimes with which he was charged (see People v.

Hamilton, 115 A.D.3d 12 [2d Dept. 2014]); (2) the prosecutor knowingly presented false

testimony in the grand jury (see People v. Pelchat, 62 N.Y.2d 97 [1984]); and (3) the judge

presiding over his case was biased against him, and coerced his guilty plea.

        5.     For the reasons set forth in this affirmation and the accompanying memorandum

of law, the People consent to a hearing on defendant's actual innocence claim. Defendant's

other claims, however, should be denied summarily. The facts underlying his claim of judicial

coercion were fully known to him when he filed a previous motion to vacate judgment in 2004,

and he unjustifiably failed to raise that claim then. This alone is a basis for denying his claim.

See C.P.L. § 440.10(3)(c). In any event, defendant has utterly failed to substantiate his claims of

judicial coercion, and his separate contention that the prosecutor knowingly presented false

testimony to the grand jury.

        6.     As discussed in paragraphs 57-60, infra, in 2013, the District Attorney's office

released a conviction integrity report ("report" or "Rice Report"), which was the culmination of a

three-year re-investigation into defendant's arrest and conviction. A redacted copy of the report

is annexed to defendant's motion as Exhibit B.         Released with the report was a 900-page

appendix. Both the report and the appendix can be accessed online at http://goo.gl/IBbmjb. 2



2
        The index to the appendix can be found at the end of the report. An unredacted copy of
the report and appendix will be provided to the Court upon request.


                                                 2


                                                           \
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 4 of 225 PageID #: 5184



Rather than repeat what is already contained in the report, the People will cite to and incorporate

by reference relevant sections, and restate and summarize some facts as necessary.


I.      The 1987-88 Investigation

       A.      Defendant And His Father Teach Computer Lessons To Neighborhood Children.

        7.     Defendant's father, Arnold Friedman, was a pedophile. It is likely that defendant

!mew or at least suspected this about his father (see Rice Report at 4-5).

        8.     In 1982, Arnold began to teach piano and computer classes to neighborhood

children out of his home.

        9.     Arnold's computer classes met in a room on the ground floor of his home. The

classroom adjoined a bathroom, defendant's bedroom, and was on the same level as Arnold's

office. Though some parents report that they were able to visit the class (see Def. Mem. at 38),

others were not welcome to do so, or even to enter the Friedman home when picking up their

children (see Rice Report at 3-4 & nn.15-17). According to one parent, though she "want[ed] to

go in" to the home when picking up her child, "they didn't give [her] a chance to do that. They

kind of blocked the door" (Def. Ex. CCC [Lushe interview] at 4 ).

        10.    The computer classes coincided with the school year, running in "fall," "winter,"

and "spring" sessions of ten classes each. Classes met once per week on their assigned day and

usually included eight or nine individual students. In some years, smaller summer sessions were

offered. Arnold often taught multiple classes per season, distinguished by the day of the week on

which they met (e.g., the "Tuesday" or "Friday" spring class).

       1 1.    Neither Arnold nor defendant kept records of which students were enrolled in

which class sessions.       When police later attempted to recreate this information through

interviews, they met with mixed success, and were hampered by the incomplete or contradictory


                                                 3
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 5 of 225 PageID #: 5185




accounts provided by complainants and parents. Consequently, no reliable set of class rosters

was ever found or created. Though defendant appears to believe one existed at some point (see

Def. Mem. at 16), no complete and reliable list was found during the review process. Therefore,

any attempt to recreate rosters or lists of each session necessarily depends upon imperfect

information and cold memory (see Rice Report at 4, 62, 123-25 [acknowledging the problems

posed by the absence of this critical information]). Defendant appears to acknowledge this fact,

noting in his motion, albeit inconsistently, that his own discussions of class membership are

based upon the "best information available" (see, e.g., Def. Mem. at 109-10).             However,

defendant fails to recognize that as a result, his attempt to analyze and contrast witness accounts

based on which class they attended amounts to little more than informed guesswork.

       12.     Between 1984 and 1987, defendant assisted his father in teaching the classes. In

late 1987, a local high school student took over the assistant role (Rice Report at 2).


       B.      Classes End After Investigators Search Arnold Friedman's House.

        13.    In July 1984, federal officials seized a magazine entitled "Boy Love" as it passed

through customs in transit to the Friedman home. 3 As a result of this discovery, authorities

commenced an investigation into Arnold's involvement with child pornography.

        14.    That investigation concluded on November 3, 1987, when Arnold accepted the

delivery of another child pornography magazine from an undercover federal postal investigator.

Federal agents then executed a search warrant on Arnold's home, leading to the recovery of the

magazine, along with at least thirty other articles of child pornography. Many of these items


3
       Defendant's characterization of the magazine as one "depicting underage teenagers"
(Def. Mem. at 2) is just one of his many attempts to distort basic facts. The magazine, as its title
suggests, contained child pornography.


                                                  4
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 6 of 225 PageID #: 5186



were found in Arnold's office, stacked behind a piano. The Nassau County Police Department

("NCPD") also participated in this search fut at 6-7).

       15.     During the search, investigators also found a list of the students enrolled in

Arnold's computer classes. In response, the NCPD set out to determine whether Arnold had

abused any of his students, or otherwise subjected them to his interest in child pornography.

       16.     On November 20, 1987, only two people appeared for Arnold's scheduled Friday

computer class, one of whom was Arnold's assistant. Arnold instructed both to go home. The

next day, Arnold told his assistant that he was discontinuing the Friday classes, but expected to

continue with his other class sessions fut at 14, 125). The classes never met again.


       C.      Police Discover Defendant's Involvement While Investigating His Father.

       17.     On November 12, 1987, NCPD detectives began interviewing former students of

Arnold's computer classes. The very first child interviewed disclosed incriminating conduct,

reporting that Arnold had fondled him, and taken him to another room to show him pornographic

computer programs. On the basis of this information, police continued investigating    fut at 12).
       18.     The first news report on the investigation appeared the next day, on November 13,

1987, and described Arnold as its exclusive target (id. at 11 & n.45). For his part, defendant was

far from police scrutiny, as he had just begun college and was not living continuously at home. 4

Nevertheless, on November 23, 1987, during his first interview with the police, a computer

student reported that he had been abused by both Arnold and defendant (id. at 13).




4
       Defendant may not even have known of the investigation at this point, though his
accounts on the matter differ (compare Rice Report at 144-45 & n.524 [noting two distinct
accounts of how he learned of the search] with Def. Mem. at 69-70 [describing still a third]).


                                                5
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 7 of 225 PageID #: 5187




       19.     Following other reports, one of which also implicated defendant, defendant and

Arnold were both arrested on November 25, 1987, on charges involving child sexual abuse.

Simultaneously, NCPD investigators executed their own search warrant on the Friedman home.

In the process, they discovered sexual aids, sexual videos, cameras, two color photos of a nude

boy and girl, and disks containing pornographic video games (jg,_ at 14-15).

       20.      Over the next three weeks, police continued to interview prospective witnesses.

Of the children interviewed, some had not attended the computer classes at all; others had but

witnessed nothing out of the ordinary; and still others described being subjected to behavior that

for whatever reason did not rise to the level of criminality, but left them uncomfortable, indicated

some irregularity, 5 or was consistent with "grooming" (see, e.g., id. at 10).

        21.     By December 17, 1987, thirteen children had told police that defendant had

engaged in criminal activity in the computer classes (jg,_ at 22). Between November 1987 and

January 1988, nine of these thirteen testified against defendant before Nassau County grand

juries. Prior to presenting the witnesses, the lead prosecutor, A.D.A. Joseph Onorato, personally

interviewed each of the children, to assess their credibility to his own satisfaction (jg,_ at 9).

        22.     On the basis of this testimony, the grand juries returned two indictments against

defendant: Indictment No. 67104 in December 1987, and Indictment No. 67430 in February

1988. Together, the two indictments charged defendant with six counts of first-degree sodomy

(Penal Law § 130.50), thirteen counts of first-degree sexual abuse (Penal Law § 130.65), one

count of attempted first-degree sexual abuse (Penal Law §§ 110.00/130.65), twenty-four counts



5
        Defendant's exhibits contain a recent example of one such account. Non-complainant
Rafe Leiber, in an interview with a Capturing the Friedmans producer, told his interviewer that
he recalled that some children in his class were separated from the class and brought to a "private
room." He did not recall why (see Def. Ex. BBB at 3).


                                                    6
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 8 of 225 PageID #: 5188



of endangering the welfare of a child (Penal Law § 260.10), and two counts of use of a child in a

sexual performance (Penal Law§ 263.05) (see Rice Report at 20-21).

       23.     As defendant's own evidence demonstrates, the testimony underlying these

indictments, as well as the "third" indictment that would follow in November 1988, was legally

sufficient (see Def. Ex. A [N. Scott Banks letter] at I), except as to twenty-three counts Judge

Boklan dismissed after reviewing the evidence (see Rice Report at 22 [noting such dismissals]).

       24.     Additionally, though defendant would have the Court believe otherwise (see Def.

Mem. at 3, 5, 24, 71, 74, 95), the witnesses' allegations were not bolts from a blue sky. Nor

were they bare allegations bereft of context. Instead, police interviews provided important,

corroborating background information. One complainant, for example, shared with police an

electronic diary he had kept of "bad days" in the Friedman class (Rice Report at 62, 97).

Another complainant-in his first statement, early in the investigation-vividly described being

sodomized by Arnold, and told police both how he struggled to avoid "bad touches" from Arnold

and defendant, and how he had confided this in his dog, but not in his parents (see Def. Ex. U

[statement of Fred Doe] at 5). Some complainants' parents recalled that their children began

exhibiting disturbing behavior, or physical symptoms of severe stress, during and after enrolling

in the computer classes (see Rice Report at 120-21). Other parents reported that their children

had in fact asked to be removed from the classes (id. at 121). Investigators did not uncover mere

allegations; they uncovered detailed accounts of abuse that were, at this early phase, worthy of

belief (see id. at 2-20 [summarizing witness statements in this period]; see also Def. Ex. U).

       25.     On March 15, 1988, the lead prosecutor asked police to prepare the cases for trial

by seeking out new witnesses, and re-interviewing prior witnesses (Rice Report at 24 & n.93).




                                                 7
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 9 of 225 PageID #: 5189



        26.    On March 25, 1988, defendant's father Arnold pleaded guilty to forty-two of the

more than one-hundred counts leveled against him, in full satisfaction of the state indictments.

Days later, he pleaded guilty in federal court to child pornography charges. After his state court

guilty plea, on his attorney's advice and in his presence, Arnold gave a "close-out" statement to

police, in which he admitted abusing some students, but denied abusing many others, in

exchange for immunity from future prosecution (see id. at 23-24). 6


        D.     Additional Witness Interviews Lead To Additional Charges.

       27.     In June of 1988, several students told police that they had also been abused by

another individual, eventually identified as Ross Goldstein, a friend of defendant. 7

       28.     Goldstein was arrested, and eventually agreed to cooperate with police. Towards

that end he sat for four sworn interviews with police. His attorney was present for each. During

these interviews, Goldstein was asked to testify truthfully concerning his knowledge of and

involvement with defendant. In exchange for his truthful responses, and his cooperation during

the remainder of the case, Goldstein was told that prosecutors would recommend a favorable

plea-bargain including youthful offender treatment.




6
      Defendant's assertion that this interview was a precondition of Arnold's guilty plea (see
Def. Mem. at 72-73) is unsupported.
7
        Though defendant now concedes that Goldstein was his "friend" (Def. Mem. at 77), for
years defendant instead claimed that he barely knew Goldstein (see Rice Report at 145), an
assertion that puzzled even Goldstein himself (see id. at 136-37). Some witnesses also indicated
that others, in addition to Goldstein, had been present for and participated in sexual abuse in the
computer classes. But no reliable identification was ever made of these individuals, and
prosecutors declined to pursue charges (id. at 28-30).


                                                 8
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 10 of 225 PageID #: 5190




       29.      In response, Goldstein discussed in detail how and why he came to be involved

with defendant, and with defendant's actions. Though speaking with clarity on these and other

subjects, Goldstein could not, at times, remember other details (id. at 31-32).

       30.      On November 7, 1988, a Nassau County grand jury returned Indictment No.

69783: the "third" indictment as to defendant, but the first and only to name co-defendant

Goldstein. By this instrument, defendant was charged with more than one hundred counts of

sodomy, and more than fifty counts of endangering the welfare of a child. The sodomy charges

in the indictment were based on approximately seventy-seven distinct acts (id. at 132) occurring

over several class sessions between March 1986 (see, e.g .. Def. Ex. S [Indictment Nos. 67104,

67430, 69783]; Ind. No. 69783 at Count 49) and July 1987 (see, e.g., id. at Count 180).

        31.     Though Goldstein's testimony served to              corroborate some counts, no

corroboration was legally required, and no counts of this indictment were sustained by his

testimony alone (see Rice Report at 33).



        E.       Defendant Voluntarily Pleads Guilty.

        32.      In June 1988, months before the third indictment was handed down, defendant

hired attorney Peter Panaro to represent him.

        33.      Panaro sought out expert witnesses, but none could help provide a defense for

defendant. He also received a list matching the complainant aliases used in the indictments-

e.g., "Edward Doe"-with their true names.

        34.      Panaro attempted to find former students who would testify in support of

defendant at trial. Very few former students offered to do so. Though Panaro later claimed that

his efforts to find supportive non-complainants were stymied by the prosecution (see Def. Ex. LL

[Panaro Aff.]   ,r 15), that is simply not the case (see Rice Report at 87-90).

                                                    9
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 11 of 225 PageID #: 5191




       35.     One former student, Gary Meyers, a non-complainant, did offer to testify on

defendant's behalf. Through speaking with his family, Panaro learned that Meyers's mother had

surreptitiously recorded her son's interview with police investigators. No one besides Panaro

and Meyers are known to have seen the resulting videotape (14,_ at 72-73), and the "transcript" of

that tape, upon which defendant relies (see Def. Ex. DDD), is nothing more than a typed version

of Panaro's handwritten notes from his first and only viewing of the tape.         The transcript

contains no mention whatsoever of defendant, either by police or by Meyers himself (Rice

Report at 72-73). Regardless, in an affirmation Panaro signed for defendant's 2004 motion to

vacate judgment (discussed at paragraphs 48-51, infra), he claims he took news of this discovery,

and his concerns about inappropriate and aggressive interviewing techniques, directly to the

prosecution, and demanded disclosure of any similar revelations about the nature of police

questioning (Def. Ex. LL    1 18). But the only other party to this conversation, A.D.A. Joseph
Onorato, insisted in his own affirmation that it never happened (see Affomation of Joseph R.

Onorato [annexed hereto as Exhibit I]     11 5-6 ["Peter Panaro never suggested to me that police
officers were using inappropriate interviewing techniques"]). Nor, Onorato states, was he ever

aware of "any specific treatment or therapy (including hypnosis and visualization) used by any

doctor in the treatment of any complainant" (14,_ at 17). 8

        36.    Ultimately, in approximately November 1988, Panaro advised defendant to plead

guilty. Defendant, too, wrote to his father that he was considering a guilty plea, as conviction on

even a few minor charges would (in his words) "add up too quickly" (Rice Report at 41).

        37.    On December 18, 1988, defendant took the extraordinary step of sitting for a tape

recorded interview with Panaro. In that interview, defendant and Panaro discussed the full extent

8
        This affirmation was first annexed to the People's response to defendant's 2004 motion.


                                                  10
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 12 of 225 PageID #: 5192




of their pre-trial preparations to date. Panaro described in great detail how he had attempted to

retain psychiatrists who would support defendant, sought the advice of expert lawyers, and also

confirmed to defendant that he would try the case for no additional fee. A transcript of this

interview was included in the appendix to the Rice Report, and is attached hereto as Exhibit 2.

       38.     Panaro also carefully explained to defendant what sentence he might face if

convicted at trial. Specifically, Panaro reminded defendant that Judge Abbey Boklan, the judge

assigned to the case, had said that if defendant was found guilty, "she would consider"

sentencing him to "some consecutive time." But Panaro clarified that "the most time [defendant]

could be incarcerated for" was forty years (Ex. 2 at 18-19). Defendant's claim that he feared a

sentence of "three hundred years" (Def. Mem. at 74) is dramatic but untrue.

       39.     Nor is it true, as defendant frequently contends, that Judge Boklan pre-judged

defendant's guilt or threatened him with consecutive sentences if he did not plead guilty. As

discussed at length in the Rice Report, at pages 82-86, Judge Boklan advised defendant of the

maximum possible sentences he could face if convicted after trial. She never indicated that she

would impose consecutive sentences, or how many she might impose.              Panaro's recorded

statement with defendant bears that out.       Defendant's very first exhibit in support of his

motion-a letter from N. Scott Banks, Judge Boklan's former law secretary-further contradicts

his claim: "Judge Boklan presided over the matter fairly," he writes (Def. Ex. A).

        40.    Lastly, Panaro told defendant that at trial he would face testimony by the

complainants, and by Ross Goldstein. In response, defendant confirmed that it was his desire to

plead guilty, and that he wished to do so because he was, in fact, guilty (Ex. 2 at 25-26, 30; see

also Rice Report at 41-42).




                                                11
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 13 of 225 PageID #: 5193




       41.       Two days later, on December 20, 1988, defendant pleaded guilty before Judge

Boklan in Nassau County Court. Judge Boklan's law secretary, N. Scott Banks, would later

express his confidence that nothing about the plea bargain offended his sense of fairness (Ex. A

at 1; see also Rice Report at 86). 9

        42.      Afterwards, defendant visited his father, then serving his federal sentence at a

correctional facility in Wisconsin, and asked him to share the location of any exploitative

pictures or videos he still possessed of his former computer students. Arnold was unwilling or

unable to do so. Defendant also participated in mandatory counseling, where he acknowledged

his guilt to his psychiatrist, and explained that he had been victimized by his father (see Rice

Report at 43).

        43.      On January 24, 1989, defendant was sentenced to an aggregate, indeterminate

term of six to eighteen years' imprisonment. Defendant would later describe the sentencing

proceeding-during which he cried, blamed his father, and expressed contrition for his failure to

break the cycle of abuse-as "exhilarating," saying that his "dream of being a star, of having

huge numbers of people listen and think about" his words, had "come true" (id. at 44).

        44.      Just after sentencing, defendant filmed an interview with Geraldo Rivera to be

broadcast on the national television program, The Geraldo Rivera Show. A transcript of the

interview is annexed as Exhibit 3. In the course of that interview, which aired the next month,

defendant again tearfu1ly confessed his guilt. Defendant has attempted many times since to

square this appearance with his current protestations of innocence. He has claimed that his

lawyer told him to do the interview (but a statement in defendant's own handwriting proves

9
        Because defendant did not pursue a direct appeal from his conviction, the minutes of his
guilty plea were never transcribed, and the court reporter's stenographic notes of the plea are no
longer available. Friedman v. Rehal, 618 F.3d 142, 150 n.2 (2d Cir. 2010).


                                                 12
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 14 of 225 PageID #: 5194



otherwise); that he was misled about the subject of the interview (but the same statement, again,

suggests otherwise); that he was hoping to curry sympathy with state corrections officers, and

with his future fellow inmates; and lastly, that he did it for the sake of fame. Whatever the

reason, it is clear that defendant took this step of his own volition (Rice Report at 44-4 7).

        45.     While incarcerated, defendant never appealed from his conviction, nor did he file

a post-conviction motion. After again embracing his guilt and entering a sex offender counseling

program, defendant was released from prison on December 7, 2001. On January 7, 2002,

defendant was adjudicated a Level III sex offender, "on the consent of the parties."


IL     Subsequent Procedural History

       A.      Defendant Seeks Post-Conviction Relief.

       46.     Shortly before defendant's release from custody, filmmakers Andrew Jarecki and

Marc Smerling became aware of defendant's case, and began to produce a film based on the

prosecution of defendant and his father. Towards that end, the filmmakers interviewed some of

the key players from the underlying criminal prosecution, including Judge Boklan, two

detectives, and defendant himself. 10 The resulting film, Capturing the Friedmans, built upon

carefully edited excerpts of these interviews, and suggested that defendant had been wrongfully

convicted (see Rice Report at 51-52). Jarecki's interviews with defendant were recorded, but

never utilized, and despite several requests, were never shared with the Review Team.




10
        Co-defendant Ross Goldstein refused to participate in the film, saying in a transcribed
interview with producer Smerling that his memory of events would not exonerate defendant.
Instead, he said, his memory would show that there was considerable "grey area" between the
People's case and defendant's (Rice Report at 136-37).


                                                  13
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 15 of 225 PageID #: 5195




Defendant has cryptically explained that the interviews would show that, at the time, his answers

to critical questions were not "fully formed" (see id. at 146).

        47.     Several victims recoiled from the film, seeing it as offensive (see, e.g .. id. at 97-

102, 106-07). Four hired an attorney to ensure that their privacy was protected. Two even wrote

anonymous letters restating defendant's guilt and asking viewers not to brush aside their

experiences based on a feature film    fuh at 97-102). Judge Boklan confirmed that these letters
were written by actual victims, an event that defendant argues somehow demonstrates the

judge's continuing bias against him (see Def. Mem. at 65-66).

        48.     On January 7, 2004, just over fifteen years after his guilty plea, defendant filed a

motion to vacate his judgment of conviction, pursuant to C.P.L. § 440.I0(h). In that motion, 11

defendant argued that the statements of witnesses against him were secured through suggestive

interviews or controversial therapy techniques such as hypnosis, and that the prosecution's

failure to disclose this critical evidence violated the rule announced in Brady v. Maryland, 3 73

U.S. 83 (1963). Defendant's motion relied in large part upon information uncovered during the

creation of Capturing the Friedmans.

        49.     The motion incorporated excerpts from Capturing the Friedmans in which Judge

Boklan, in a post-conviction interview, expressed her certainty of defendant's guilt (see Def.

2004 Mem. at 21; see also id. at 23 [discussing other alleged evidence ofbias]). 12 Boklan gave

this interview to the filmmakers more than a decade after defendant, his father, and Goldstein all



11
        Defendant's seventy-eight-page memorandum of law ("Def. 2004 Mem."), dated
January 7, 2004, is part of the Court's file. An additional copy of this document will be provided
to the Court upon request.
12
         Defendant's Exhibit JJJ contains excerpts of the filmmaker's interview. A full transcript
of that interview with Judge Boklan is annexed hereto as Exhibit 4.


                                                  14
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 16 of 225 PageID #: 5196




pleaded guilty, and after defendant admitted his guilt again on the Geraldo Rivera show. The

motion also annexed an undated affirmation by defendant's trial attorney, Peter Panaro, in which

Panaro alleged that Judge Boklan had told him during an off-the-record conference that she

"intended to sentence [defendant] to consecutive terms of imprisonment for each count that he

was convicted on." That same affirmation is annexed to defendant's current motion as Exhibit

LL. Judge Boklan died in 2012 but when speaking with members of the District Attorney's

office, during defendant's conviction integrity review, the judge denied making such a statement

to Panaro (see Rice Report at 82-85).

       50.     In opposing defendant's 2004 motion, the People submitted supporting

documentation, including an affidavit by Wallene Jones, one of the investigating detectives,

which tended to show that defendant's allegations of police misconduct were exaggerated or

relied upon misrepresentations. The People also submitted an affidavit from a complainant's

treating psychologist, in which she denied that she had used hypnosis when treating the

complainant identified in Capturing the Friedmans.

        51.    On January 6, 2006, the Supreme Court, Nassau County (La Pera, J.), denied

defendant's motion without a hearing, holding that defendant's Brady claims were waived by his

guilty plea, and that the claims were baseless. The Appellate Division, Second Department

denied leave to appeal on March 10, 2006. Defendant also sought leave to appeal to the Court of

Appeals, but that Court dismissed the application on May 24, 2006.

        52.    Next, defendant filed a petition for a writ of habeas corpus in the United States

District Court for the Eastern District of New York, where he argued again that the People had

wrongfully withheld Brady material from him. Defendant faulted the prosecution for failing to

disclose that: (I) some former students had reported no abuse; (2) police had used coercive and



                                               15
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 17 of 225 PageID #: 5197




suggestive interviewing techniques; and (3) witnesses only disclosed abuse after being

"hypnotized." Following oral argument, the court dismissed the entire petition as time-barred,

but granted a certificate of appealability as to the timeliness of defendant's claim that inculpatory

witness statements were induced by hypnosis.

           53.   Defendant then appealed to the United States Court of Appeals for the Second

Circuit.     After oral argument, the court ordered the parties to submit supplemental briefs

addressing the question of whether defendant had presented a claim of"actual innocence," which

might excuse the petition's untimeliness.

           54.   On August 16, 2010, the Second Circuit denied defendant's petition, holding that

his claims were time-barred. Friedman v. Reha!, 618 F.3d 142, 152 (2d Cir. 2010). The court

did not address defendant's claim of actual innocence as a way around the statute of limitations,

because it found his Brady claims meritless.           Even so, relying largely on Capturing the

Friedmans, the Court recommended that the District Attorney review defendant's case, paying

specific attention to his claims of (1) judicial coercion, (2) moral panic and suggestive police

interviewing techniques, and (3) the use of hypnosis on witnesses. Id. at 155-60. 13

           55.   The People, per District Attorney Kathleen M. Rice, readily agreed to conduct a

review of defendant's case. Towards that end, in 2010, the District Attorney convened a team of

senior prosecutors (the "Review Team") to conduct a full review of defendant's conviction, to be

advised by a panel of outside experts (the "Panel"). During the investigation, the Panel helped



l3
       Judge Raggi observed that, in making this recommendation, the majority appeared to
"assume the truth of" defendant's allegations, despite the fact that no hearing had been held on
them. Friedman, 618 F.3d at 161-62 (Raggi, J., concurring) (noting further that she could not
"predict whether the outcome of any such inquiry will be favorable to petitioner, whose
conviction is based on a plea of guilty that he thereafter publicly confirmed").


                                                  16
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 18 of 225 PageID #: 5198



make critical decisions affecting the scope of the review, and was kept informed of the

developing record (see Rice Report at 154-58). 14


       B.      The People Release A Report Examining Defendant's Conviction.

       56.     Prior to the release of the report on the re-investigation, defendant sought

disclosure of records from the original prosecution, pursuant to the Freedom oflnformation Law

("FOIL"). Defendant's request was denied. In April 2013, defendant commenced a proceeding,

under Article 78 of the C.P.L.R., to compel the People to release the requested documentation;

he also sought an order granting him access to grand jury testimony.

       57.     On June 24, 2013, District Attorney Rice released a report that analyzed each of

the areas of concern identified by the Second Circuit.      The report also analyzed evidence

submitted during the course of the review by defendant's legal team, and by the producers of

Capturing the Friedmans. In the report, the Review Team specifically considered and rejected

defendant's claims, finding that "hypnosis" was not used on victims at all, and that other

techniques, such as "group therapy," appeared only late in the case and affected neither grand

jury testimony nor witness statements (see Rice Report at 77-81). The Review Team and Panel

reviewed and carefully considered the recantation evidence presented by defendant, as well as

the statements of men who attended the computer classes as children and said they witnessed

nothing improper.


14
        Defendant's summary of the review process misrepresents both the scope of the review
and the degree to which the Panel participated. In his memorandum of law, defendant states that
the district attorney "withheld from [the Panel] all the evidence except a small amount that the
prosecution selected" (Def. Mem. at 15). But this conclusion lacks support even in defendant's
source. That document states only that Panel members were provided with neither unredacted
witness statements, nor with grand jury testimony (see Kuby Aff. Ex. C [Minutes of Article 78
Proceeding, June 28, 2013] at 14:17-15:15, 18:9-11). This much is true (see Rice Report at 56 &
n.261). But the large majority of the case file was available to the Panel.


                                               17
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 19 of 225 PageID #: 5199




        58.    Some "recantation" evidence proffered by defendant was nothing of the sort, and

actually supported the case against defendant. Other such evidence raised legitimate questions,

but given the statements of others who reaffirmed that abuse occurred, and the unreliability of

recantations generally and as presented here, the Review Team concluded that the evidence of

defendant's guilt was not cast into doubt. (see id. at 94-116).

        59.    As to defendant's claim that his plea bargain was the product of coercion, the

report further found no support for Panaro's contention that Judge Boklan threatened to impose

consecutive terms on every count on which defendant was convicted at trial. Instead, the report

documented numerous conflicting acc01mts of the judge's statement, and concluded that the trial

court's conduct fell within the bounds of propriety. Nor, the report explained, did the evidence

show that Judge Boklan was biased against defendant (i4 at 82-94).

        60.     The report noted that police conduct during witness interviews was not, in some

cases, consistent with modem best practices.          Even so, it determined that defendant had

exaggerated the existence and effect of aggressive and/or repeated interviews, and that police

questioning could not be reliably linked to any false allegations of sexual abuse (see id. at 63-77,

103).

        61.     In August 2013, the Supreme Court, Nassau County, ordered the People to release

to defendant the information he had sought in his FOIL request, including unredacted witness

statements and grand jury testimony. An appeal from that order is pending before the Appellate

Division, Second Department.

        62.     In June 2014, defendant commenced a civil action against District Attorney Rice

and two members of her staff, alleging that statements made by them in and in connection with

the report amounted to defamation. That matter is also pending.



                                                 18
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 20 of 225 PageID #: 5200




         C.    Defendant's Current Claims

         63.   Now, in his second C.P.L. § 440.10 motion, defendant raises three claims: (1) that

he is actually innocent of all charges from the underlying prosecution, (2) that the indictments

against him were the product of testimony that the prosecutor knew to be false, and (3) that his

guilty plea was coerced by the trial judge.

         64.   Defendant's motion papers are replete with falsehoods, half-truths, and

misrepresentations regarding his prosecution, the evidence of his guilt, the conviction integrity

review, and the evidence that he claims exonerates him. For example, he asserts that witness

statements were withheld from the Advisory Panel (Def. Mem. at 41), a fact that he knows to be

false.   The victims' names were redacted from the statements, but statements were made

available to all Panel members. Some Panel members more than others reviewed this material,

but all were additionally given detailed synopses of the statements, including when and how the

statements were obtained. Moreover, defendant counts as recantations statements by witnesses

who actually confirm that abuse occurred in the Friedman house, without even acknowledging

these incriminating statements. Specifically, defendant claims that "Keith Doe has completely

repudiated his testimony" (Def. Mem. at 99), and that "Dennis Doe has no recollection that any

abuse took place" (id. at 106), but his accounts of their "recantations" omit their statements

signifying that abuse in fact occurred, including Dennis Doe's statements to Andrew Jarecki that

he remembered a few instances of the Friedmans standing in the classroom naked, and of Arnold

dropping his pants (see Rice Report at 109-11). 15 Defendant also asserts as fact that certain non-



15
       Because defendant refers to the complaining witnesses by their "Doe" names, and the
conviction integrity report refers to them by a designated number, the People will provide the
Court, under separate cover, with a list identifying each witness by their number, "Doe" name,
and true name. The People request that this list be kept under seal and not be provided to
                                                                            (Continued ...)

                                                19
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 21 of 225 PageID #: 5201



complainants who witnessed no abuse were enrolled alongside complainants who testified that

they were victimized in the same class. Those assertions are largely unsubstantiated, and the

evidence concerning which students were in classes together is far from conclusive (see id. at

123-25).

       65.     Notwithstanding defendant's misrepresentations concerning the evidence of his

actual innocence, the statements of victims who maintain that they were abused, and defendant's

many admissions of guilt, the People do not oppose his request for an actual innocence hearing.

The Appellate Division, Second Department, has only recently recognized a free-standing claim

of actual innocence. See Hamilton, 115 A.D.3d at 26. To prevail on such a claim, a defendant

bears the heavy burden of establishing his factual innocence by clear and convincing evidence

(id. at 27). But, the standard for obtaining a hearing is relatively low, and requires only "a

sufficient showing of possible merit to warrant a further exploration by the court." Id.

       66.     It was not until recently that defendant submitted evidence sufficient even to clear

the low bar set by Hamilton for an evidentiary hearing. For example, it was not until May 2013,

during the Article 78 proceeding concerning defendant's FOIL request, that defendant obtained

and provided to the People a letter from Kenneth Doe claiming that he was neither a victim of,

nor a witness to, abuse by the Friedmans (see Rice Report at 113-15). It was also during the

Article 78 proceeding, in August 2013, that an attorney for Barry Doe advised the court that his

client had no recollection of being abused by defendant.         Prior to that time, Barry Doe's

recollection of past events had been far more equivocal (see id. at 112-13).




defendant, as it identifies victims of a sex offense. See Civil Rights Law § 50-b; People v.
Fappiano, 95 N.Y.2d 738, 747 (2001) (confidentiality provisions of Civil Rights Law § 50-b
apply to a defendant previously convicted of a crime).


                                                20
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 22 of 225 PageID #: 5202




       67.     More importantly, and contrary to defendant's oft-repeated assertion, the District

Attorney has never shied away from an honest examination of defendant's claims, provided it is

done in accordance with the law. Sharing grand jury and other confidential information about

child sex abuse victims with their convicted abuser, or with other members of the public, is not

legally permitted or responsible, and the People have resisted such unwarranted disclosures.

Instead, the district attorney devoted enormous time and resources towards conducting a

conviction integrity review.    She assigned her best prosecutors to conduct the review; she

impaneled a group of renowned experts to assist in the investigation and make sure it was

conducted fairly and properly; and she looked not only at whether defendant was actually

innocent, but whether he was wrongfully convicted - a standard not requiring factual innocence.

Finally, although not required to do so, she issued a 155-page report detailing her findings,

including those details that were at odds with her conclusions.

       68.     Therefore, consistent with these recent developments, the District Attorney's

commitment to a just resolution of defendant's claims, and the Second Department's holding in

Hamilton, the People do not oppose defendant's request for a hearing on his claim of actual

innocence, where he will have the burden of proving by clear and convincing evidence that he is

factually innocent of the charges brought against him.

       69.     However, the Court should summarily deny relief on defendant's remaining

points. Turning to defendant's claim that the trial judge in his case, the late Abbey Boklan, was

biased against him and coerced him into pleading guilty, defendant has delayed beyond all

reason in bringing this claim to the court's attention. At the time of his first C.P.L. § 440.10

motion, in 2004, defendant was aware of all of the factual predicates underlying this claim, and

even set them out in affidavits and in his memorandum of law. Defendant had the Panaro



                                                21
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 23 of 225 PageID #: 5203




affirmation (Def. Ex. LL), and possessed the full transcript of the Capturing the Friedmans

interview with Judge Boklan (see Ex. 4). Nevertheless, defendant failed to claim at the time that

this evidence demonstrated that his plea was unlawfully coerced. Because defendant was "in a

position adequately to raise the ground" in a prior motion, and yet failed to do so, the Court

should find the matter procedurally barred, and decline to review it. C.P.L. § 440.10(3)(c).

Applying the procedural bar is especially warranted here because the key witness to this claim,

Judge Abbey Boklan, has passed away, and is therefore unavailable to rebut the claim. While

defendant easily could have raised this claim in his 2004 motion, when Judge Boklan was alive,

he chose not to do so. Allowing defendant to proceed on this claim now, when the People would

be deprived of Judge Boklan's testimony, would reward defendant for his delay and greatly

prejudice the People.

       70.     Alternatively, even if this Court chooses not to apply this procedural bar, it should

still summarily deny the claim pursuant to C.P.L. § 440.30(4)(b) and (d), because defendant's

allegations are undermined by all of the evidence in the record, including statements by

defendant's trial attorney and the Judge's former law secretary, N. Scott Banks, who despite

reservations on other aspects of the case confirms that the judge presided over it fairly.

        71.    Equally devoid of merit is defendant's claim that the indictments against him

relied solely on evidence that the prosecution knew, prior to his plea, to be false (see Def. Mem.

at 128-31, citing Pelchat, 62 N.Y.2d at 106-08). Defendant's claim rests on facts that, even

assumed to be true and stretched to their limit, fall short of establishing that the prosecutor

knowingly relied on false testimony to sustain defendant's indictments. Because defendant has

failed to put forth facts substantiating that claim, it should be denied without a hearing.




                                                 22
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 24 of 225 PageID #: 5204




         WHEREFORE, the People consent to an evidentiary hearing on defendant's actual

innocence claim; but for the reasons stated above and those expressed in the attached

memorandum oflaw, defendant's remaining claims should be summarily denied.


Dated:      Mineola, New York
            September 8, 2014




                                                       AMES C. ORAWERT




                                            23
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 25 of 225 PageID #: 5205



COUNTY COURT OF THE STATE OF NEW YORK
COUNTY OF NASSAU
-------------------------------------------------------------------x
THE PEOPLE OF THE STATE OF NEW YORK

                                                                       Ind. Nos. 67104, 67430, and 69783
                            -against-
                                                                       Motion No. C-004
                                                                       Hon. Teresa K. Corrigan
JESSE FRIEDMAN,

                                              Defendant.

------------------------------------------------------------x




                                        MEMORANDUM OF LAW




                                                                       Respectfully submitted,

                                                                       KATHLEEN M. RICE
                                                                       District Attorney, Nassau County
                                                                       262 Old Country Road
                                                                       Mineola, New York 11501
                                                                       (516) 571-3800


Robert A. Schwartz
Ames C. Grawert
 Assistant District Attorneys
  of Counsel
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 26 of 225 PageID #: 5206



                      INTRODUCTION AND STATEMENT OF FACTS


       This memorandum of law is submitted to accompany respondent's affirmation in

opposition to defendant's motion to vacate his judgment of conviction. Facts relevant to the

determination of defendant's claims are set forth in detail in that affirmation, and in the

conviction integrity report on defendant's case released by the District Attorney on June 24,

2013 (see generally Def. Ex. B [Rice Report]).

       Defendant's motion raises three distinct claims: (I) that he is "actually innocent" of the

offenses charged; (2) that the trial judge coerced him into pleading guilty; and (3) that the

prosecutor allowed defendant to plead guilty to indictments that the prosecutor knew were

premised on false testimony. For the reasons set forth in the accompanying affirmation, the

People agree to an evidentiary hearing on defendant's actual innocence claim. The remaining

claims, however, should be summarily denied.




                                                 2
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 27 of 225 PageID #: 5207



                                            ARGUMENT


    DEFENDANT'S JUDICIAL COERCION AND PELCHAT CLAIMS SHOULD BE
SUMMARILY DENIED.

       In 1988, defendant pied guilty to sexually abusing children during computer classes held

in his home. Despite the passage of more than a quarter century, and despite the benefit of a

popular film critical of the investigation and prosecution, defendant remains unable to establish

any significant wrongdoing by any of the various parties he chooses to blame for his conviction.

Though the People have consented to a hearing to resolve defendant's actual innocence claim

(see Aff.   ,r,r 64-68), his remaining claims   should be dismissed at the threshold as procedurally

barred in part, and wholly unsubstantiated.

       First, defendant's claim that coercion and bias rendered his guilty plea involuntary is

procedurally barred by his failure to advance the argument in a prior motion, filed in 2004.

Defendant has been aware of the factual basis of this claim since at least 2004, and fails to justify

his decision to raise the claim only now, after a critical witness, the trial judge herself, has passed

away. Should the Court choose to reach the merits of defendant's claim despite his unjustified

delay, it should still reject the claim as it lacks any credible foundation. Indeed, defendant's

allegations are undermined even by his own sources. Defendant's remaining claim, that the

People knowingly presented false testimony to the grand juries, is similarly meritless. Defendant

has made no showing that all the evidence supporting the indictments was false, or that the

prosecutor had knowledge that it was. The Court should summarily deny relief on these claims,

as defendant fails to put forth facts substantiating them.




                                                    3
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 28 of 225 PageID #: 5208



I.     Defendant's Coercion Claim Is Procedurally Barred By His Failure To Advance It In His
       Prior Motion. Separately, The Claim Lacks Merit, As It Is Contradicted And
       Undermined By Even His Own Evidence.

       Defendant contends that trial judge Abbey Boklan coerced him into pleading guilty by

threatening to sentence him to "consecutive terms on every count" if he was convicted after trial

(Def. Mem. at 63, 64-68, 132-36). In making this argument, though, defendant's motion relies

on facts and details that he !mew in 2004, at the time of his first motion to vacate judgment.

Because defendant could have raised this claim in his first motion but failed to do so, the motion

should be denied. See C.P.L. § 440.10(3)(c). Even if this Court were to reach the merits of this

claim, however, it should deny it summarily, as defendant's allegations of bias and coercion are

contradicted by all other documentary evidence.


       A.      Because Defendant Could Have Raised This Claim In 2004, Long Before Judge
               Boklan's Death, The Court Should Decline To Consider It Now.

       Defendant's judicial coercion claim relies principally on an affirmation by Peter Panaro,

defendant's trial counsel during the months leading up to his guilty plea (see Def. Mem. at 63-

64; Def. Ex. LL). Defendant relied upon the very same affirmation in his prior motion to vacate

judgment, for which it was originally prepared (see Def. 2004 Mem. at 20-21, 25-26, 71). 1 In

that proceeding, in the course alleging various Brady violations, defendant cited Panaro's

affirmation, which said that defendant faced an unreasonably harsh sentence if he chose to

proceed to trial (Def. 2004 Mem. at 21). Throughout his 2004 memorandum of law, defendant

also made reference to indications of Judge Boklan's alleged bias, such as her decision to grant

media access requests while denying defendant's motion for a change of venue w:!.,_ at 22-23),



       A copy of defendant's 2004 motion to vacate judgment and memorandum of law is
already in the court file, and not annexed here.



                                                4
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 29 of 225 PageID #: 5209



and her handling of co-defendant Ross Goldstein's sentencing (hl,_ at 12-13).                Similarly,

defendant's motion incorporated an interview with Judge Boklan, recorded for use in Capturing

the Friedmans, which he claimed constituted proof of the judge's pervasive bias against him (see

id. at 21, 71). All of these facts appear materially unchanged in defendant's current motion (see

Def. Mem. at 64-67), and though they were also available to defendant in 2004, he chose not to

claim as a basis for relief that Judge Boklan's allegedly coercive conduct rendered his guilty plea

involuntary. That contention, as a separate basis for relief, is raised for the first time here.

        Defendant should not be permitted to split his claim in this manner.             The Criminal

Procedure Law strongly disfavors successive Article 440 motions where all claims could have

been presented in the first instance, and a court may deny a successive motion on that basis

alone. See C.P.L. § 440.10(3)(c) (providing that the court may deny relief where, "[u]pon a

previous motion ... the defendant was in a position adequately to raise the ground or issue

underlying the present motion but did not do so"); see also C.P.L. § 440.30(1)(a) ("a defendant

who is in a position adequately to raise more than one ground should raise every such ground").

Relying on that provision, the Second Department has affirmed the summary denials of motions

where there was no justification for the defendant's failure to raise the claim in a previous

motion. See, e.g., People v. Dover, 294 A.D.2d 594, 596 (2d Dept. 2002); People v. Thomas,

147 A.D.2d 510,512 (2d Dept. 1989); People v. Cortez, 158 A.D.2d 611,611 (2d Dept. 1990).

       That same result should follow here. It is notable, for one, that defendant chose not to

present his coercion argument as an independent legal claim while Judge Boklan was still alive

and able to defend herself against defendant's allegations.2 Defendant has been represented by


2
      Though defendant argues that the People should have secured Judge Boklan's response
anyway (see Def. Mem. at 64), this does not justify or excuse his default. Until defendant raised
                                                                            (Continued ...)

                                                   5
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 30 of 225 PageID #: 5210




retained counsel of his choosing since his arrest. If he believed this claim was meritorious, no

barrier prevented him from raising it in the prior motion, if not before. That he instead waited to

raise the claim until Judge Boklan passed away strongly indicates that he did not believe he

could prevail on it while Judge Boklan was alive. See People v. Lawrence, 38 Misc. 3d 1204(A),

2012 WL 6720773, at *3 (Sup. Ct. Bronx County 2012) (denying motion under C.P.L.

§ 440.10[3][c] where the defendant "offer[ed] no explanation" for presenting his claim in a

successive motion, and his delay in doing so "indicate[d] he had little, if any expectation of

success in this regard"). Nor is defendant's claim saved by his reference to other facts, such as

various television interviews, that he claims lend credence to the notion that Judge Boklan

"prejudged [his] guilt ab initio" (see Def. Mem. at 64-67). These interviews were all available to

defendant before he made his final submissions in support of his prior motion. Defendant makes

no effort to explain or justify his failure to raise this claim earlier, making denial under C.P.L.

§ 440.10(3)(c) even more appropriate.

        Portions of defendant's memorandum can be read to suggest that the Court should ignore

this procedural bar because '"the right to challenge . . . the voluntariness of a plea is never

waived."' (Def. Mem. at 134, quoting People v. Ross, 182 A.D.2d 1022, 1023 [3d Dept. 1992]).

Here, defendant misses the point. The People are not suggesting, as in Ross, that defendant's

valid waiver of appeal renders his claim unreviewable.         Defendant defaulted on the claim

because when given a chance to raise it he chose not to do so.3 Now, only after a key witness



this issue as a basis for relief, the People had no reason to seek a sworn statement from Judge
Boklan. And regardless, an affirmation from Judge Boklan would be a poor substitute for her
live testimony at a hearing.
3
      This is not the first time defendant has defaulted on a claim. He also defaulted on his
Brady claim before the federal courts because he delayed beyond the statute of limitations.
                                                                        (Continued ... )


                                                 6
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 31 of 225 PageID #: 5211




has died, does he wish to take full advantage of the situation and resurrect his defaulted claim.

Defendant can cite no authority for the proposition that an involuntary plea claim is exempt from

the restrictions placed by the legislature on relief under C.P.L. Article 440. For the reasons set

forth above, the Court should exercise its discretion and deny relief. See C.P.L. § 440.10(3)(c).


       B.      Defendant Was Not Coerced Into Pleading Guilty.

       Even if this Court were to overlook the procedural bar, summary denial would still be

warranted because defendant's allegations of bias and coercion are uniformly undermined by his

own submissions. After taking into account all such information, what remains of defendant's

claim indicates that his plea bargain was voluntary, and tainted by neither bias nor coercion.

        Where the trial court's "hostility and bias" towards a defendant combines with improper

remarks "concerning [the court's] sentencing intentions in the event that the defendant proceeded

to trial and [was] convicted," the resulting "coercive environment" renders a defendant's guilty

plea involuntary, and the ensuing conviction subject to vacatur. People v. Santiago, 71 A.D.3d

703, 703 (2d Dept. 2010), citing People v. Flinn, 60 A.D.3d 1304, 1305 (4th Dept. 2009)

(holding that the court's conduct was coercive where it "stated that it would treat defendant 'very

differently as far as the sentence is concerned' if he exercised his right to a trial"). In this case,

however, neither the trial court's remarks nor its alleged bias justify vacatur.




Friedman v. Reha!, 618 F. 3d 142, 152 (2d Cir. 2010).            The court found the Brady claim
meritless in any event. Id.



                                                  7
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 32 of 225 PageID #: 5212




                     1.     The Court Did Not Improperly Burden Defendant's Right to Trial.

        Defendant's only direct evidence of coercive conduct is the Panaro affirmation, prepared

in connection with the 2004 motion, in which Panaro recalls being told by Judge Boklan that she

would sentence defendant to the maximum possible prison term if he were convicted after trial

(Def. Ex. LL ~ 11 ). This, defendant contends, represents coercion (see Def. Mem. at 63-64,

132). The Court should not talce Panaro's affirmation at face value.

        Other evidence submitted by defendant undercuts Panaro's account. In a letter from N.

Scott Banks, Judge Boklan's law secretary at the time of the plea, Banks affirmed that

notwithstanding his reservations concerning other aspects of the case, he had "repeatedly

maintained [that] Judge Boklan presided over the Friedman matter fairly" (Def. Ex. A [Banks
                 4
letter] at 1).       And, in a 2001 interview with the Capturing the Friedmans team, Judge Boklan

herself denied, unprompted, that she would "punish" any defendant who chooses to go to trial
                                5
"with a greater sentence."          Continuing, she said, "I don't punish [defendants] for going to a

trial. But once I hear- once I hear what really happened- or if your client commits perjury- or,

anything that can happen during the course of- of a trial, who knows what [sic] I'm gonna

sentence him" (Ex. 4 at 99). In 2011, Judge Boklan spoke similarly to members of the District

Attorney's office, saying that, though she did not threaten defendant, she did advise him about

the maximum sentence he was facing upon conviction, the imposition of which would depend on

the course of trial (Rice Report at 85). All of these accounts resonate with each other, but they

4
       During a 2011 interview, Banks told the Review Team that Judge Boklan was known to
sentence harshly, but always fairly (Rice Report at 86).
5
        This interview was originally provided to the Court only in excerpt (see Def. Ex. JJJ).
During a July 8, 2014, court appearance, defendant's counsel agreed to provide the Court with
the full transcript (see Minutes of Proceedings [July 8, 2014] at 10:8-13). The full interview
transcript is included in the appendix to the Rice Report, and also attached here as Exhibit 3.



                                                    8
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 33 of 225 PageID #: 5213



are sharply dissonant with Panaro's decade-later claim that Boklan committed herself to

imposing consecutive terms, no matter the evidence, if defendant chose to exercise his trial

rights.

          More strikingly, Panaro's affirmation is undermined even by his own prior statements on

the matter. During a 1988 pre-plea interview with defendant, which Panaro took the curious

precaution of recording, Panaro and defendant discussed at length the latter's motivations for

pleading guilty. During that conversation, though Panaro told defendant about the sentence he

might face if he was convicted after trial, he made no mention of any inappropriate threat by the

judge. Instead, Panaro told defendant only that the judge had said that "she would consider"

sentencing defendant to "some consecutive time" upon conviction (Ex. 2 at 18; see Rice Report

at 82-83). Panaro's affirmation, prepared for imminent litigation more than a decade after the

event it described, must be considered in light of this contradictory account, given instead at a

time when Panaro had no reason to dissemble with his client.

          Based on the preceding accounts, it is possible that Judge Boklan informed Panaro about

the sentence that defendant might face if he was convicted after trial, including the risk that

consecutive time might be imposed. Conduct of that nature, constituting a discussion of possible

outcomes, does not amount to coercion.         Instead, the Second Department has repeatedly

contrasted an unequivocal threat to impose a maximum term (see, e.g .. People v. Rogers, 114

A.D.3d at 707 (court informed the defendant it would have '"no problem' imposing the

maximum" after trial]), which is coercive, with truthful information about what that maximum

sentence might entail, which is not. See People v. Bravo, 72 A.D.3d 697, 698 (2d Dept. 2010)

("The County Court did not threaten to sentence the defendant to the maximum term upon a

conviction after trial, but only informed him of his sentence exposure in that event."); People v.



                                                9
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 34 of 225 PageID #: 5214



Allen, 273 A.D.2d 319,319 (2d Dept. 2000) ("The County Court acted properly in advising [the

defendant] of the authorized maximum sentence which could have been imposed had he been

convicted after trial"); People v. Stephens, 188 A.D.2d 345, 345-46 (2d Dept. 1992) ("It is not

coercive for a court to inform a defendant as to the possible sentence available under the

indictment."). Other departments of the Appellate Division have gone farther. In People v.

Cornelio, the First Department found no inappropriate coercion where "the court advised the

defendant that he faced a possible 100 years in prison, which, based on the facts known to it, it

would not hesitate to impose." Cornelio, 227 A.D.2d 248,248 (1996); cf. People v. Stevens, 298

A.D.2d 267, 268 (1st Dept. 2002) (distinguishing Cornelio where the court "unequivocally stated

that upon a conviction, the maximum sentence would be imposed" [emphasis added]). Under

any rubric, if Judge Boklan's discussion of defendant's sentencing exposure took the form

described by Panaro in 1988, by N. Scott Banks, and by the judge herself, the court's statements

constituted permissible commentary summarizing the "possible sentence available under the

indictment," not coercion. Stephens, 188 A.D.2d at 346. 6

               2.      Defendant's Own Evidence Also Undercuts His Claims Of Bias.

       Similarly, nothing submitted by defendant supports the charge that "Judge Boklan

exhibited bias against [defendant] from the start of the case" (Def. Mem. at 63).          Though

Capturing the Friedmans does depict Judge Boklan saying the phrase, "[t]here was never a doubt



6
        Defendant may also believe that the simple disparity between the plea offer and the
possible sentence under the indictments left him no choice but to plead guilty. Any plea offer,
which usually comes with the promise of a lesser sentence, is "bound to have the concomitant
effect of discouraging a defendant's assertion of his trial rights." People v. Pena, 50 N.Y.2d 400,
411-12 (1980). But "[n]othing requires a defendant to seek a plea bargain and there is nothing
coercive in leaving with the defendant the option to accept or reject a bargain." People v.
Seaberg, 74 N.Y.2d 1, 8-9 (1989). A favorable plea offer is not on its own coercive.



                                                10
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 35 of 225 PageID #: 5215



in my mind as to [defendant's] guilt" (id. at 64, quoting Def. Ex. Z at 23), the Rice Report

demonstrates at length how the film and defendant both take this quote out of context and imbue

it with undue significance. In brief, though the film attempts to link Judge Boklan' s certainty to

her own personal biases, the full, unedited transcript of Judge Boklan's interview shows that she

based her opinion of defendant's guilt on a review of the evidence, and on her experience with

defendant himself (see Rice Report at 83-86; see also Ex. 4 at 20-22). Judge Boklan may have

never seen "a single piece of trial evidence" (Def. Mem. at 67), but she had reviewed the

complainants' grand jury testimony, which she found to be "extremely consistent," as well as

pages of witness statements (Ex. 4 at 21-22), which her own law secretary later described in

Capturing the Friedmans as "pretty vivid in their recollections" of abuse (Def. Ex. Z at 33).

Most importantly, Judge Boklan heard defendant plead guilty in open court, and read the

"tremendous amounts of admissions" he made later to the probation officers tasked with

preparing his presentence report (Ex. 4 at 32). If Judge Boklan was confident of defendant's

guilt, she had ample reason to be. Moreover, there is no merit to defendant's statement that the

judge "engaged in a damaging pattern of disparaging [defendant]," or that this disparagement

affected his decision to plead guilty (Def. Mem. at 67).       Judge Boklan's public statements

regarding defendant's guilt were made in response to questions from television and film

interviewers many years after defendant pleaded guilty, not before.

       Defendant points to other actions by Judge Boklan that he says demonstrate her bias

against him. Here too defendant both overstates his case, and fails to reconcile these allegations

with his own sources. Though Judge Boklan did deny defendant's motion for a change of venue,




                                                11
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 36 of 225 PageID #: 5216



and did permit local media to film pretrial appearances,7 defendant presents evidence showing

that her decisions were not made out of a "lack of concern for the defendant's right to a fair trial"

(Def. Mem. at 133).       Instead, as Judge Boklan explained in the Capturing the Friedmans

interview, she allowed media to film pretrial appearances (see Ex. 4 at 17) because she

"believe[d] in open courtrooms" (lg, at 14), and was confident based on personal experience that

any potential taint in the jury pool could be avoided through careful voir dire ( see id. at 40). The

same reasoning, she said, underpinned her decision to deny defendant's application for a change

of venue. She expected that Nassau jurors would prove either unfamiliar with the case, or fair

despite their familiarity ( see ill), and if it proved otherwise, she was prepared to transfer the case

at that time (see id. at 41). These are not the statements of a judge who "recklessly contributed

to the media and public hysteria" surrounding the case (Def. Mem. at 132), and none of the

foregoing suggests that the judge "exhibited bias against" defendant "from the start of the case"

(id. at 63). Cf. Santiago, 71 A.D.3d at 703 (granting relief based on the court's creation of a

"coercive environment," which included statements concerning the court's "sentencing

intentions in the event that the defendant proceeded to trial and was convicted").

        Defendant also argues that he had "good cause" to believe Judge Boklan' s alleged threat

to sentence him to consecutive time because she "reneged" on a promise to afford Ross

Goldstein youthful offender status and sentenced him harshly (Def. Mem. at 132). Here, again,

defendant misrepresents the facts. Defendant's decision to plead guilty could not possibly have

been influenced by Goldstein's sentence because Goldstein was sentenced months after

defendant pleaded guilty, not before. Even if all defendant meant to convey by this argument


7
       Contrary to defendant's claim (Def. Mem. at 132-33), Judge Boklan also made clear that
she "would not have permitted the media to be present" at trial (Ex. 4 at 17).



                                                  12
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 37 of 225 PageID #: 5217



was that Boklan proved to be tough at sentencing, the argument is irrelevant. Defendant could

not be coerced into pleading guilty by events that had not yet happened.


II.     Defendant's Claim That The Indictments Were Based On False Testimony, And That
        The Prosecutor Knew It To Be False Is Baseless.

        Defendant further contends that his indictments were defective because they were based

solely on false evidence and the prosecutor knew the evidence was false. Defendant relies on

People v. Pelchat, 62 N.Y.2d 97 (1984), as the basis for this claim.            However, none of

defendant's allegations support a Pelchat violation. What defendant ultimately is left with is a

claim that the prosecutor should have known that some of the evidence was not reliable. Even if

that were true----and it is not-that is not a Pelchat violation; that claim does not survive a guilty

plea, and entitles defendant to no relief.

       Defendant's conviction rests on three indictments, voted by three separate grand juries,

which between them heard testimony from fourteen complainants, 8 and corroborating testimony

from one adult co-defendant, Ross Goldstein (see Aff. ,i,i 21-22, 30-31).           The grand jury

testimony was reviewed, and the trial court held that each indictment was supported by legally
                     9
sufficient evidence, a fact that Judge Boklan's law secretary N. Scott Banks aclmowledges,

despite his evident sympathy for defendant (see Def. Ex. A at 1). Regardless, defendant now

claims, relying on People v. Pelchat (62 N.Y.2d 97), that his conviction must be vacated because

the People allegedly knew that all of this testimony was false when given. Towards that end,

defendant argues that the People (1) suborned the perjured testimony of co-defendant Ross



8
       Three of the seventeen complainants testified only against Arnold Friedman.
9
       The trial court did dismiss some counts from each indictment, for a total of twenty-three
counts (see Rice Report at 22).



                                                 13
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 38 of 225 PageID #: 5218



Goldstein; (2) ignored warnings about the nature of the police interviews underlying complainant

testimony; and (3) overlooked other weaknesses in each witness's account. None of this is true,

and none of this amounts to error under the narrow rule in Pelchat.

       Critically, Pelchat is not a means for a defendant to attack the factual predicate of his

guilty plea. See Pelchat, 62 N.Y.2d at 106 (noting that post-conviction attacks on indictments

"lend themselves to abuse"); see also id. at 108 ("By pleading, [a] defendant has elected a trial

strategy. He has determined, for whatever reason, that he will not litigate the question of guilt.").

Instead, it is a narrow doctrine permitting redress for prosecutorial misconduct so severe that it

affects the validity of the indictment underlying the criminal prosecution. See People v. Hansen,

95 N.Y.2d 227, 232 (2000) ("Pelchat hinged substantially on the constitutional function of the

Grand Jury to indict, as well as on the prosecutor's duty of fair dealing."). The facts of Pelchat

make its limited scope clear: in that case, the prosecution secured an indictment based on the

testimony of a police officer. Without that officer's testimony, the grand jury would not have

had sufficient evidence before it to support the indictment.       Pelchat, 62 N.Y.2d at 106-07.

Nevertheless, when that officer later told the prosecutor that his testimony was mistaken, the

prosecutor allowed the error to go uncorrected, and allowed the court to take the defendant's

guilty plea.   Id. at 107.   This, the Court of Appeals held, rendered the indictment "fatally

defective," because in light of the officer's admission "the Grand Jury had no evidence before it

worthy of belief that [the] defendant had committed a crime," and because a prosecutor cam10t

"permit a proceeding to continue on an indictment which he knew rested solely upon false

evidence." Id. Continuing, the Court carefully distinguished cases where grand jury testimony

is "sufficient when given but which through changed circumstances . . . at trial may lose its

force." Id. Evidence may "subsequently fail its purpose for many reasons but the integrity of the



                                                 14
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 39 of 225 PageID #: 5219



Grand Jury's fact-finding process has not been undermined because of that." Id. Similarly, the

Court held that where there is a "latent weakness in the Grand Jury evidence unknown to the

prosecutor," no error results, and the "conviction based on [the] defendant's plea may stand." Id.

at 107-08.   Later decisions have continued to limit Pelchat to those situations where the

prosecutor learns prior to conviction that "the only evidence supporting the accusatory

instrument was false." Hansen, 95 N.Y.2d at 232.

       The allegations in defendant's papers do not rise to this level. First, defendant relies

heavily on Ross Goldstein's 2013 recantation statement to establish that the People knew that his

grand jury testimony was false when given in 1988 (see Def. Mem. at 129-30). Goldstein's

decades-late, self-serving statement establishes nothing. During the conviction integrity review

of defendant's case, the Review Team investigated Goldstein's claims at considerable length,

and found that his changing accounts, combined with his prior statements and other evidence,

made it nearly impossible to credit his belated recantation (see Rice Report at 135-43).

Moreover, even if credited, the recantation statement would not prove that the People knowingly

presented false testimony. Goldstein says that he "became locked into cooperating with the

prosecution," and that his testimony was "coached, rehearsed, and directed by the prosecutor"

(see Def. Ex. KK at 2, 6). He does not, however, say that the prosecutor knew that his grand jury

testimony would be (or had been) false. This alone defeats defendant's claim. In Pelchat, the

witness told the prosecutor in as many words that his testimony had been false. Pelchat, 62

N.Y.2d at 100-01, 107.      Here, instead, defendant expects that the prosecutor should have

guessed, based on Goldstein's reluctance to inculpate himself, that he was lying simply to

guarantee that he could receive a favorable plea bargain (see Def. Ex. KK at 6). But Pelchat




                                               15
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 40 of 225 PageID #: 5220




does not speak in terms of constructive knowledge, and allegations about defects unknown to the

People do not warrant relief. See Pelchat, 62 N.Y.2d at 107-08.

       This branch of defendant's Pelchat argument fails for still other reasons.      Goldstein

testified only in support of Indictment No. 69783 (the "third" indictment), where he was a

corroborating witness. As Goldstein concedes, his role was "to confirm what the complainants

had said when they testified about what happened to them" (Def. Ex. KK at 6; see also Rice

Report at 33 ["No count of the indictment was sustained by Goldstein's testimony alone."]). It is

simply not the case, then, that without Goldstein's testimony the grand jury would have had "no

evidence before it worthy of belief." Pelchat, 62 N.Y.2d at 107. To the contrary, without him,

the first two indictments would have been unaffected, and the third indictment could have stood

on complainant testimony alone. See People v. Goetz, 62 N.Y.2d 96, 116-17 (indictment not

defective where allegedly perjured testimony "was not the only evidence before the Grand Jury"

establishing the defendant's guilt). Clearly this is not a case where the prosecutor knew that the

only evidence supporting the indictment was false. Defendant's allegations concerning Ross

Goldstein do not establish otherwise.

        Of course, defendant also claims that the prosecutor knew that all other grand jury

testimony was equally false (see Def. Mem. at 130-31 ). These arguments fare no better. Pelchat

and its progeny distinguish, even if defendant does not, between grand jury testimony that is

false, and testimony that "may lose its force" in light of other evidence. Pelchat, 62 N. Y.2d at

 I 07. Only in the first case, where false grand jury testimony leaves the prosecutor with an

"empty indictment," is dismissal justified. Id. at 108. In People v. Goetz, for example, the Court

of Appeals held that where new evidence merely "conflicts with part of [a complainant's]

testimony," the indictment remains valid. Goetz, 68 N.Y.2d at 116. In other words, it is not



                                                16
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 41 of 225 PageID #: 5221




enough that grand jury testimony might prove unreliable when contrasted or impeached with

other evidence.     Questions of that nature, requiring the resolution of competing evidentiary

claims, are matters for trial. See People v. Sepulveda, 122 A.D.2d 175, 177 (2d Dept. 1986)

(distinguishing between testimony that is false, and testimony that is impeachable, the latter of

which "presents questions of witness credibility which are for a petit jury"); People v. Nilsen,

182 A.D.2d 715, 716 (2d Dept. 1992) (discrepancy between statements of grand jury witness did

not implicate Pelchat); see also Hansen, 95 N.Y.2d at 232-33 (Pelchat does not entitle a

defendant to "a review of the fact-finding process engaged in by the grand jurors").

       This distinction dooms defendant's remaining arguments. Defendant points again to the

affirmation of his trial counsel, Peter Panaro (see Def. Mem. at 130-31 ), noting this time

Panaro's claim that he told lead prosecutor A.D.A. Joseph Onorato about a videotape showing

police using aggressive, suggestive interviewing techniques when speaking with Gary Meyers, a

non-complainant who has never claimed he was abused by either defendant or defendant's father

(Def. Ex. LL   ,r   18). But this does not establish that all witness testimony was unreliable, let

alone false. First, in his own affirmation, Onorato flatly denies that any such conversation ever

took place, saying instead that Panaro "never suggested to [him] that police officers were using

inappropriate interviewing techniques" (Ex. I    ,r,r 5-6).   Second, even if the prosecution had been

told about the Meyers "tape," that would not constitute Pelchat error. At the very most, the

Meyers "tape" raises questions about the way witnesses were interviewed. It does not prove that

all witnesses, many of whom were interviewed by other detectives, 10 were treated similarly, and

it certainly does not prove that those witnesses fabricated their testimony.


10
       Defendant's Exhibit DDD, which he generously describes as a "transcript" (cf. Aff. ,r 35;
see also Rice Report at 72), names the interviewing officers as Detectives Hatch and Jones.
                                                                        (Continued ...)


                                                  17
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 42 of 225 PageID #: 5222




       While the manner in which victims were questioned by police might have been an

appropriate issue to explore at trial, the concerns allegedly expressed to A.D.A. Onorato do not

demonstrate an impairment of the grand jury's fact-finding process. See Pelchat, 62 N.Y.2d at

107 (distinguishing those cases where "due to the witness's uncertainty at trial," prior grand jury

testimony "may lose its force"). Defendant's evidence shows boorish conduct by two detectives,

conduct defendant would have been free to exploit at trial, but not an error of constitutional

dimension. See id. (distinguishing "situations in which there may be latent weaknesses in the

Grand Jury evidence unknown to the prosecutor").

       Aside from Panaro's uncorroborated and oblique reference to improper interviewing

techniques, there is no other evidence suggesting that the prosecutor knew or believed that any

(let alone all) evidence in the grand jury was false or baseless. Defendant argues at length that

all witness testimony presented to the grand juries was umeliable (see Def. Mem. at 130-31

[summarizing these arguments]). But he has never seen the grand jury testimony, and those who

have, Judge Boklan and her law secretary, found it legally sufficient to support the large majority

of the charges (Def'. Ex. A at 1). While defendant suggests that some latent defects existed, he

malces no attempt to prove that any of them were known to the prosecution at any point prior to

his conviction. Again, conclusory allegations of prosecutorial misconduct are not enough (see

Pelchat, 62 N.Y.2d at 106-07; see also C.P.L. § 440.30[4][b]), and that is all that defendant offers

(see Def. Mem. at 131 ).




These detectives were not the only investigators to meet with witnesses and take statements. The
task force investigating defendant's case included eight other detectives and two police officers
(see Rice Report at 7-8).



                                                 18
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 43 of 225 PageID #: 5223



       What defendant really suggests is that the prosecution should have known that the

complainants' testimony was false. For example, he points to the lack of corroborating physical

evidence to support the notion that the grand jury testimony was implausible (see jg,).

Defendant's theory is deeply flawed. As explained above, the mere allegation that the People

should have examined their evidence more closely does not afford defendant any relief. Notably,

too, the proof before a grand jury needed to support an indictment is far less than what is needed

to convict after trial. Grand jury evidence is assessed in the light most favorable to the People,

and only prima facie evidence of guilt is needed, not proof beyond a reasonable doubt. See

People v. Bello, 92 N.Y.2d 523, 525-26 (1998); see also Pelchat, 62 N.Y.2d at 105 ("The test

[for sufficiency] is whether the evidence before the Grand Jury if unexplained and contradicted

would warrant conviction by a trial jury."). It should not surprise anyone that grand jury

testimony is often concise and spartan. That overwhelming evidence of guilt is not presented to

the grand jury is not a sign that the case is weak, and it certainly does not suggest fabrication.

Yet, defendant still looks to the lack of corroborating and physical evidence in the grand jury

testimony (see Def. Mem. at 131; see also id. at 4-5, citing Def. Ex. A) as proof that the

prosecutor should have known that there was no evidence to support the indictments. Questions

about the strength and reliability of grand jury testimony, however, fail to prove falsity, and do

not warrant relief under Pelchat. -
                                  See-
                                     Goetz,
                                       - 68 N.Y.2d at 116-17.
       Ross Goldstein's recent recantation does not retroactively render his indictment invalid.

Defendant's reliance on the Meyers "tape," and his attempts to characterize complainant

testimony as implausible, coerced, and uncorroborated (see Def. Mem. at 130-31), even if true,

do not establish that the "only evidence against [the defendant] before the grand jury was false."

Goetz, 68 N. Y.2d at 116.     Evidence presented to the grand jury may subsequently "fail its



                                               19
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 44 of 225 PageID #: 5224




purpose for many reasons but the integrity of the Grand Jury's fact-finding process has not been

undermined because of that." Pelchat, 62 N.Y.2d at 107; see also Hansen, 95 N.Y.2d at 232-33.

Because defendant offers no evidence substantiating his claim that the indictments were reliant

on false testimony, or that the People were aware of any such defect, his claim should be denied

summarily .11

                                  *       *      *     *       *


       While the People consent to a hearing on defendant's actual innocence claim, his

remaining claims should be summarily denied. Though defendant was fully aware of the facts

underlying his judicial coercion claim in 2004, he chose not to litigate the matter at that time,

while the judge herself was still alive to answer his allegations. Defendant's unjustified delay

has deprived the People of a witness who would prove pivotal at any hearing on the matter, and

this loss should not inure to defendant's benefit.

        Defendant's claims also lack any foundation. "A judgment of conviction is presumed

valid, and the party challenging its validity (defendant here) has a burden of coming forward

with allegations sufficient to create an issue of fact." People v. Session, 34 N. Y.2d 254, 255-56

(1974), see also C.P.L. § 440.30(4)(b). Though defendant submits a single affirmation to support

his theory of judicial coercion, that document was prepared for a prior post-conviction motion, is

undermined by the affirmant' s own prior recollections of the same conversation, and is


11
        Equally groundless is defendant's claim that Indictment No. 69783 was secured for the
inappropriate purpose of inducing his guilty plea (see Def. Mem. at 131). Here too, defendant
fails to substantiate this serious allegation. In any event, if defendant believed that the third
indictment was defective for that reason, the time to say so was before he pled guilty, not twenty-
five years later. Defendant's claim that his indictment was procured through the improper
motives of the prosecutor was forfeited by his guilty plea. See People v. Rodriguez, 55 N.Y.2d
776 (1981) (selective and vindictive prosecution claim forfeited by guilty plea).



                                                 20
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 45 of 225 PageID #: 5225




contradicted even by information gathered by defendant's own advocates.                Under these

circumstances, the Court may resolve defendant's claims without a hearing (see People v.

Satterfield, 66 N.Y.2d 796, 799 [1985]), and it should do so by summarily denying relief.

Documentary evidence does not, on its own, entitle a movant to an evidentiary hearing. Instead,

that evidence must bear at least some hallmark of reliability. See People v. Fields, 287 A.D.2d

577, 578 (2d Dept. 2001) (affirming the summary denial of an Article 440 motion, where the

defendant's claims were premised upon "nothing more than an unreliable recantation"); People

v. Cassels, 260 A.D.2d 392, 393 (2d Dept. 1999) (same). Defendant has come forward with no

reliable evidence to support his claim that the trial court either improperly deterred him from

exercising his trial rights, or created an environment designed to induce his guilty plea.

       Similarly, defendant's second point, that the prosecution knowingly presented false

testimony to the grand jury, lacks any support whatsoever in the record. Co-defendant Ross

Goldstein was a corroborating witness in the third indictment, and the instrument stands on its

own despite his self-serving recantation. And, arguments about the reliability of grand jury

witnesses do not establish a jurisdictional defect in any indictment.




                                                 21
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 46 of 225 PageID #: 5226



                                 CONCLUSION


     POINTS TWO AND THREE OF DEFENDANT'S MOTION TO VACATE
JUDGMENT SHOULD BE DENIED WITHOUT A HEARING.




Dated: Mineola, New York
       September 8, 2014




                                                Respectfully submitted,

                                                KATHLEEN M. RICE
                                                District Attorney, Nassau County
                                                262 Old Country Road
                                                Mineola, New York 11501
                                                (516) 571-3800




Robert A. Schwartz
Ames C. Grawert
 Assistant District Attorneys
  of Counsel




                                      22
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 47 of 225 PageID #: 5227




                           EXHIBIT 1
                                                                                         (1
·, r··,
 ' \ \
          Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 48 of 225 PageID #: 5228



          COUNTY COURT OF THE STATE OF NEW YORK
          COUNTY OF NASSAU
          -------------------------------------------------------------------- X

          THE PEOPLE OF THE STATE OF NEW YORK

                  -against-                                                        AFFIRMATION

          JESSE FRIEDMAN,
                                                                                   Ind. 67104,67430, 69783
                                                           Defendant.

          ------                 ,-------------X


                   JOSEPH R. ONORATO, an attorney duly admitted to practice law in the State of New

          York, affirms the following under the penalty of perjury:

                   1.       I am an Assistant District Attorney, of counsel to Denis Dillon, District Attorney

          of Nassau County.

                   2.       In 1987 and 1988, three indictments were filed, charging defendant and two

           co-defendants with multiple charges of sodomy, sexual abuse, and related offenses. I was

          assigned to prosecute these cases.

                   3.       I have read the affirmation submitted by Peter Panaro in support of defendant's

           motion to vacate the judgment of conviction.

                   4.       According to the Panaro affirmation, he viewed a video showing Gary Meyers

           being interviewed by detectives who "used suggestive and harassing questioning" (Panaro

           affirmation at para. 18). The affirmation further states, "Immediately after viewing the Gary

           Meyers tape, I [Peter Panaro] informed assistant district attorney Joe Onorato about the

           interview.    I made it clear to him that any evidence that similar tactics were used in

           interviewing any of the complainants against Jesse Friedman would be evidence favorable
                                                                        (   '

Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 49 of 225 PageID #: 5229



to the defense that the defense had a right to be informed of' (id.).

          5.   Peter Panaro never informed me that there was a video tape of Gary Meyers

 being interviewed, f have never seen any such tape, and I have no reason to believe that

any such tape exists or existed. The first reference fever heard concerning the Meyers tape

was at a viewing of the fifm "Capturing the Friedmans." In that film, it is claimed that such

 a tape exists or existed, but no tape is shown.

          6.   Peter Panaro never suggested to me that police officers were using

 inappropriate interviewing techniques or that he considered any police interviewing

technique to be "evidence favorable to the defense that the defense had a right to be

 informed of' (Panaro affirmation at para. 18).

          7.   Defendant's motion contends that only under hypnosis did Gregory Doe recall

 being the victim of sexual abuse. I was never aware of any specific treatment or therapy

 (including hypnosis and visualization) used by any doctor in the treatment of any

 complainant in the instant case.

 Dated:        Mineola, New York
               August !3 , 2004
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 50 of 225 PageID #: 5230




                           EXHIBIT 2
                                                                       .
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 51 of 225 PageID #: 5231




                                                                I    ll

                                                                   . ·"-'--




    PP:    Today is Sunday, it is in the evening at a quarter to seven.
    I am in my office with Jesse Friedman, his mother Elaine, his
    brother Seth, and his brother David.                      David is the only one
    that's not here yet.            He is arriving at about 7 o'clock and right
    now it is a quarter to seven.               Is that correct Jesse?

    JF:    That's correct Peter.
    PP:    And, what we are going to do now is we are going to discuss
    Jesse taking a plea on Tuesday of this week, December 20, 1988,
    regarding his criminal charges.                Is that correct Jesse?
    JF:    That's correct. Yes.
    PP:    Okay.     Jesse is charged on indictments number 67104, 67430
    and 69783 with approxi~ately 300 c~unts of sexual abuse charges,
    end an g e r i n g the we 1 f.a re of a ch i 1 d,    and   sodomy i n the f i rs t
   degree.       Is that correct Jesse?
   JF:    That's correct Peter.
   PP:    And, two of these indictments 67104 and 67430, which
   involved sodomy in the first degree, 54 counts all together
   against Jesse and his father, 10 counts against Jesse, on 67430
   it was 91 counts in all~ 36 counts were against Jesse, the
   remainder of the counts against his father, Arnold Friedman. On
   at least those two indictments, Jesse was indicted on both of
   thnse prior to ever meeting me or retaining my services.                          Is that
   correct, Jesse?
   JF:    That 1 s correct.

                                                        -1-
        Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 52 of 225 PageID #: 5232
    I
I
7




            PP:     Now, indictment number 67104, you were indicted on December
            7, 1987.     Is that correct, Jesse?
            JF:     That's correct.
            PP:    And on indictment number 67430, you were indicted on
            February 1, 1988.       Is that correct, Jesse?
            JF:    That's correct.
            PP:    Now, you retained my services to represent you many months
            thereafter.       In fact, you did not retain me until June 3, 1988.
           Correct?
           JF:     Correct.
           PP:     And, you were investigated and arrested, although not
           indicted, you were arrested on these charges in November, 1987.
           Correct?
           JF:·    Correct.
           PP:     And you were incarcerated in November, 1987 until you made
           bail.     Correct?
           JF:     Correct.
           PP:     You had an attorney at that time by the name of Douglas
           Krieger.     Correct?
           JF:     Correct.
           PP:     Doug Krieger was your attorney from the day of your arrest
           in November, 1987, until the date of your discharge of him and my
           retainer on June 3, 1988.       Correct?
           JF:     Correct.

                                                 -2-
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 53 of 225 PageID #: 5233




    PP:    After you retained my services, you were indicted again.
    Isn't that a fact?
   JF:    That is a fact.
    PP:   And you were indiGted on indictment number 69783, with 191
   or 192 counts, or thereabout, of further sexual charges including
   sodomy in the first degree.       Correct?
   JF:    Correct.
   PP:    Now.    On this third indictment, stipulations were signed
   regarding motions.       However, motions were made Jesse, on indict-
   ~ent 67104 and 67430, way before your retainer of my services.
   Correct.      And those motions were made by who?
   JF:    They were written by Gerry Bernstein.
   PP:    And who else?
   JF:    Doug Krieger.
   PP:    And they were submitted on your behalf?
   JF:    Correct.
   PP:    And those motions all went in at some time.
   JF:    They were filed by Doug Krieger.
   PP:    And then after that, they were decided.      Correct?
   JF:    Correct.
   PP:    And I had nothing to do with any of that.      Is that a fact?
  JF:     That's ~orrect.
  PP:     And there was also a motion for a change of venue.       Correct?
  JF:     Correct.

                                           -3-
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 54 of 225 PageID #: 5234




    PP:     And who made that motion?
    JF:     Doug Krieger.
    PP:     And that was decided also.              Correct?
    JF:     Correct.
    PP:     And I had nothing to do with any of that.                    Isn't that a
    fact?
    JF:     Correct.
    PP:     And you retained my services after all of that.
    JF:     Correct.
 ' PP :     Whi l e you ha ve bee n u n de r my re t a i ne r, you have h ad th at
   third indictment, 69783, and you were also ~rrested on one charge
   in Manhattan, in New York City.                  Correct?
   JF:     Correct.
   PP:     And that charge in Manhattan was a misdemeanor charge of
   .peddling without a license?
   JF:     Correct.
   PP:     Now.       You are aware of everything that I have done in this
   case.      Are you not Jesse?
   JF:     I believe I am.
   PP :    0 k ay •    I s n I t i t a f a ct t h at I h a v. e s e nt you t o a Dr • Ro ge r
   Feldman, and that you have gone to a Dr. Roger Feldman who is a
   forensic psychologist.
   JF:     Correct.
   PP:     And how many times did you see Dr. Feldman>

                                                   -4-
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 55 of 225 PageID #: 5235




    JF:    Three, four times.
    PP:    And isn't it also a fact that I sent you to another forensic
    psychologist, Dr. Brodsky?

    JF:    That's correct.
    PP:    And how many times did you see Dr. Brodsky?
    JF: · Just once.
    PP:    And isn't it a fact that I also sent you to even another
    forensic ~sychologist by the name of Or. Daniel Schwartz.
    JF:    Yes, you did.
    PP:    And did you see Dr. Daniel Schwartz?
    JF:    Yes, I have.
    PP:    And how many times have you seen Dr. Daniel Schwartz?
    JF:    So far, once.
    PP:    And, when you saw Dr. Daniel Schwartz, did you make
    arrangements again to see him?

    JF:    Yeah.
    PP:. And are you going to be seeing him again?
    J F:   I believe so.
    pp:    When?
    JF:    I believe tomorrow morning.
    PP:    Which is December
    JF:    the 19th
    PP:    Okay. Talk a little louder, Jesse.

    JF:    Okay.

                                            -5-
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 56 of 225 PageID #: 5236




    PP:    And in addition to all that, I sent you to see a forensic
    psychiatrist who 1s a specialist in the field of pedophelia, by
    the name of Dr. Pogge, who is located at Four Winds Hospital in
    Katonah, New York.      Correct?
    JF:   Correct.
    PP:   And how many times did you see Dr. Pogge?
   JF:    Three times.
    PP:   And in addition to that, you've been under the psychological
   care of Dr. Marty Berenberg.        Correct?
   JF:    Correct.
   PP:    How long have you been seeing Dr. Berenberg?
   JF:    For a number of years now.
   PP:    And you were seeing him before I me~ you, correct?
   JF:    Correct.
   PP:    And you've been seeing him after I met you, correct?
   JF:    Correct.
   PP:    And I had constant conversations with Marty Berenberg.
   Correct?
   JF:    That's correct.
   PP:    I've also spoken with Dr. Daniel_Schwartz, Dr. Pogge, Dr.
   Brodsky and Dr. Feldman on many occasions on the phone while in
   your presence.    Correct?
  JF:     Correct.
   PP:    I also sent you to Court Consultation Services, another

                                         -6-
        Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 57 of 225 PageID #: 5237




            psychological organization in Nassau County which is run by its
            Director, Sue Andrews.     Remember that?
            JF:   Yes.
            PP:   And did you call Sue Andrews?
            JF:   Yes I did.
            PP:   And how many times did you converse with Sue Andrews or
            someone from her staff?
            JF: About twice.
            PP:   In addition to that I ·sent you to a private investigator,
            didn't I?
            JF:   Yes you did.
            PP:   And his name is Ted or Theodore O'Neill, corre~t?
            JF:   Yes.
            PP:   And his offices are at 123 Grove Avenue (Jesse responded
            simultaneously with the same address), and where is that?
.   .
l           JF:   Cedarhurst, New York.
            PP:   And how many times have you seen Ted O'Neill?
            JF:   (E)numerous times.
            PP:   More than ten or less?
            JF:   I would think more than ten.
            PP:   And in addition to that I have told you about a Dr. Gene
            Able in Atlanta, Georgia, and I told you that I spoke with his
            offices.     Correct?
            JF:   Correct.

                                                    -7-
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 58 of 225 PageID #: 5238




    PP:    And that I was willing to set up what is called a
    pedophillic profile examination which is a penal profile where
    they put electrodes on your penis for the purpose of determining
   whether or not you have a stimulation when shown pictures of
    little boys.    Do you understand that?
   JF:    Yes, I do.
   PP:    The reason for that, Jesse, is that these charges against
   you all involve little boys.      Sodomy and sexual abuse of
   children, all boys, between the ages of eight and twelve.          Isn't
   that a fact?
   JF:    That's correct.
   PP:    Louder. Isn't that a fact?
   JF:    That's correct.
   PP:    Okay.   On one occasion you and I flew to Wisconsin to see
   your father in Oxford.     Isn't that a fact?
   JF: That's correct.
   PP:    And I spend a whole day with your father, did I not?
   JF:    That's correct.
   PP:    And you, your father and myself spoke as threesome for a
   long period of time?
   JF:    That's correct.
   PP:    And there was another period of time where I spoke to your
   father outside of your presence.      Isn't that correct.
  JF:     That's correct.

                                        -8-
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 59 of 225 PageID #: 5239




    PP:    In addition to that I am receiving almost daily letters from
    your father.     Are you aware of that?
    JF:   Yes, I am.
    PP:   And how are your aware of that?
    JF:   I have gotten copies of most of the letters.        He sends a
    copy to me, and you show me the copies of letters as they've
    arrived.
    PP:   In addition to that, has he told you that he's been writing
    to me on a daily basis?
    JF:   Yes, he has told me.
    PP:   And, in addition to speaking with your father, have I spoke
    with your mother in this case?
    JF:   Yes, many times.    Certainly more than ten.
    PP:   Would it be fair to say I spoke to your mother over fifty
   times in this case.
   JF:    Ah, yes.
   PP:    Okay.   In addition to everything I just stated, isn't it
   also a fact that you and I have met on the average of two times a
   week from the day of my retainer on June 3, 1988 until this very
   night Sunday night, of December 18, 1988, that you and I have met
   on an average of two times per week?
   JF:    That's correct.
   PP:    And would it not be fair to say that an average meeting
   would be approximately two hours.

                                           -9-
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 60 of 225 PageID #: 5240




    JF:   That's correct.
    PP:   And would it also be fair to state that you and I have had
    almost daily telephone conversations.
    JF:   Yes.
   ·PP:   And in addition to all of that, would it also be fair to
    state that I have had daily telephone conversations with your
  . mother, usually between the hours of 7:30 in the morning and 8
    o'clock in the morning.     Wouldn't that be fair to say.
   JF:    Yes.
    PP:   And wouldn't that be fair to state that from June 3, 1988
   until today.
   JF:    Yes.
   PP:    In addition to that have I not seen your mother on
   approximately thirty occasions.
   JF:    Yes, you have.
   PP:    Now, you are also aware of the fact that I have viewed all
   of the pornographic disc, the computer disc that are in the
   possession of the police at this point, that I made an appoint-
   ment and went down to the sex crimes unit, and I viewed all of
   the discs that the police have.      Isn't that a fact?
   JF:    I am aware of that.
   PP:    You're also aware that I had conversations with Sgt. Galasso
   and Det. Hatch and I've personally been interviewed by both of
   them and I interviewed both of them as well.

                                        -10-
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 61 of 225 PageID #: 5241




    JF:     That I s correct.
    PP:   And you are aware that I have had approximately eight
    telephone conversations and one personal interview at the home of
    Ann Meyers with Ann Meyers.      Are you aware of that?
    JF:     I'm aware of that.
    PP:   In fact, you and your brother David set that up_ for me so
    that I could go over there.      Correct?
    JF:   That's correct.
    PP:   And you are aware that I did go over there and speak with
    Ann Meyers?
    JF:   I am aware of that.
    PP:   Ann Meyers has a video cas~ette that she played for me on a
    Betamax.     Correct?
    JF:   Correct.
    PP:   And you are aware that I have notes of that Betamax.
   Correct?
   JF:    Correct.
   PP:    An~ she would not give me a copy of the tape. You knew that.
   Right?
   JF:    I am aware of that.
   PP:    In addition to everything else I've told you,       I have sent
   you to see William Donino for purposes of retaining his services
   as a legal advisor in addition to mine.        He is a prominent
   appeals lawyer and knows many aspects of criminal law.          Isn't

                                           -11-
        Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 62 of 225 PageID #: 5242




             that a fact that I sent you to see him?
             JF:    That is correct.
             PP:    And isn't it also a fact that I sat and spoke with Michael
j   j
             Corrnachia on four occasions.      He is the lawyer for Ross
            Goldstein and I sat to speak with him about Ross Goldstein's role
            in these matters.     Isn't that a fact.
            JF:    That's correct.
            PP:    And you were aware of that?
i           JF:    I'm aware of that.
j           PP:    And each time I was going to see Michael Cornacchia didn't I
            tell you that I was going to go see him?
            JF:    Yes you did.
            PP:    Each time I spoke with Michael Cornacchia didn't I have you
            in my office and tell you the results of those meetings.
            JF:    Yes you did.
            PP:    Now, Jesse,
            JF:    Peter
            PP:    Weren't there times on at least five occasions, if not more,
            that Ted O'Neill, your mother, yourself and myself, sat in my
            office and had meetings.
           JF:     Yes, that is true.
            PP:    And weren't there occasions at least fifteen in number where
           your mother, yourself and myself sat and had meetings.
           JF:     Yes.

                                                 -12-
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 63 of 225 PageID #: 5243




   PP:   And wasn't there occasions where Seth and David and yourself
   and myself sat and had meetings.
   JF:   That's correct.
   PP:   How old is David?
   JF:   Twenty-eight.
   PP:   And he is what relation to you?
   JF:   My   brother.
   PP:   And how old is Seth?
   JF:   Twenty-six.
   PP:   And what relation is he?
   JF:   My   brother.
   PP:   And how old is Elaine, if you know?
   JF:   Fifty-seven.
   PP:   And what is her relationship to you?
   JF:   My   mother.
   PP:   In addition to everything else I have outlined to you,
   didn't we discuss defenses in this case?
   JF:   Yes, we did.
   PP:   Did we discuss the defense that the children were never
   abused and that the allegations of which they complained never
   happened.
   JF:   That is correct.
   PP:   And we discussed that on approximately fifty occasions.
   JF:   That is correct.

                                           -13-
     Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 64 of 225 PageID #: 5244




         PP:    And did we discuss the defense of coersion that anything
         that may happen was the result of your father coersing you into
         doing what the children allege you did.        And did we discuss that
         defense on approximately thirty occasions.
         JF:    Yes, we did.
         PP:   And did we discuss the defense of mass hysteria.         And did we
         discuss that defense in that all of the children are reacting
         hysterically to something that never happened and they are
         starting to believe .that it happened themselves, and that this is
         nothing more than a witch hunt.      Didn't we discuss -that
         possibility of defense on approximately twenty-five occasions.
         JF:   Yes, we did.
         PP:   In fact, in addition to you and I discussing that, did I not
         discuss that defense with Ors. Brodsky, Pogge, Dan Schwartz, and
         Marty Berenberg~
         JF:   I believe you discussed all the different       defenses with all
        those men.
         PP:   And I have done that both in your pre~ence and outside your
        presence.
 i      JF:    °That's correct.
i
~       PP:    And did we not discuss the defense of insanity on at least
j
j       fifty occasions.
j
        JF:    Yes, I believe we did.
1;
l       PP:    And in addition to the defense of insanity, as discussed
j
~
~i                                            -14-
     Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 65 of 225 PageID #: 5245




          between you and I, isn't it a fact that we discussed that with
          Feldman, Brodsky, Pogge, Dan Schwartz and Marty Berenberg.
          JF:   That's correct.
          PP:   In addition to those psychologists, i.sn't it a fact that
         you've been seeing other psychologists with your mother as well.
         And who else have you been seeing?
         JF:    Oh, the person?
         PP:    The person's name.
         JF:    Connie Kennedy.
         PP:    And for how long have you been seeing Connie Kennedy?
         JF:    About four months now.
         PP:    And you've been seeing Connie Kennedy's and my retainer in
         the (inaudible).
         JF:    That's correct.
         PP:    Isn't it all (inaudible) Jesse, that we discussed the
i
         defense of multiple personality, the fact that you may truly
I
1.       believe that you did not do these acts as charged, and that you
         are convinced that you did not do them, but that i t may be a Dr.
         Jekyl and Mr. Hyde type of personality and that (inaudible).
         JF:    That's correct.
         PP:    We discussed this defense on approximately thirty occasions,
         wouldn't that be fair to say?
         J F:   That's fair to say.
         PP:    Would it also be fair to say that I discussed these defenses


                                           -15-
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 66 of 225 PageID #: 5246




                         \




    at length with D~. Schwartz, Dr. (inaudible). In addition to all
    that, did you discuss that defense with Connie Kennedy?
    JF:   No I don't believe I did.
    PP:   And, (inaudible) you never discussed that defense with
    Connie Kennedy, you have rliscussed other defenses with her.
    Correct.
    JF:   Yes, I have.
    PP:   Now, you are aware, are you not.      Before I get into that,
    you also can see, (inaudible).       Isn't it a fact you wrote to
    both Barry Slotnick and William Kuntsler and the purpose of you
    writing to them was you wanted to get legal opinion as to this
   · case and see if they would take this case as your lawyer.        Is
   that correct.
   JF: That is correct.
   PP:    Is is also a fact that Slotnick did answer and stated that
   he would not take your case.
   JF:    That is correct.
   PP:    And Kuntzler just ignored you and did not even respond.
   JF:. This is correct.
   PP:    Now you have also interviewed approximately thirty-four
   attorneys in this case who are prominent lawyers in Nassau
   County.     Is that correct?
   JF:    That is correct.
   PP:    And you interviewed everyone of them.      Correct?


                                  -16-
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 67 of 225 PageID #: 5247




    JF:   Correct.
    PP:   And after interviewing everyorie of those attorneys, you
    selected my services.     Correct?
    JF:   Correct.
    PP:   Now, I have all that down.-      I want you to (inaudible). for

   you to (inaudible) this plea.         Are you aware of the (inaudible)
    that the District Attorney's office is now offering to permit you
   to plead guilty to approximately fourteen counts of sodomy in the
   first in that you plea to sodomy in the first degree as to each
    victim.
   JF:    Correct.
   PP:    The fourteen victims, you take fourteen counts of sodomy in the
   first degree (inaudible) plea the remaind~r of the charges dismissed
   in satisfaction or (inaudible).         Do you understand. that?
   JF:    I d6.
   PP:        Do you understand that in exchange for your plea, the DA is
   offering a sentence of six yeats on the minimum and eighteen years on
   the maximum.
   JF:    Yes.
   PP:    Do you understand the terms.      You could do as little as six years
   and then be released.
   JF:    Yes~
   PP:    You also understand that it means you could be incarcerated for
   as much to eighteen before your are released from (inaudible).
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 68 of 225 PageID #: 5248




     JF:   Yes.
     PP:   How old are you now.
     JF:   Nineteen.
     PP:   That means that you could come out of jail as early as 25
    years or you could be incarcer~ted untfl you're thirty~seven or
    thirty-eight.      Do you understand that.    All right, Jesse, I just
    turned the tape over because the other side of the tape ended, so
    I'm going to repeat what we just said.       Are you aware of the fact
    that you could be incarceratad therefore till. as early as you're
    twenty-five years old or twenty-six years old, but that you could
    remain incarcerated until as late as thirty-seven or thirty-eight
    years old on a sentence of six to eighteen years.
    JF:    I'm   aware of that.
    PP:    Are you also aware of the fact that if you do not plead
    guilty to this and you go to trial, that you could be acquitted
    of every charge and spend no time in jail if the jury believed
    that you did not commit these acts or if the jury found that one
    of your defenses was viable.
    JF:    That's correct·.
    PP:    Are you also aware of the fact Jesse, that. fn the event that
   you are convicted of any of the charges thit Judge Boklan has
    indicated that for each one of the charges that you are convicted
    of, she would consider some consecutive time. Are you aware of
   that?

                                         -18-
    Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 69 of 225 PageID #: 5249




        JF:    Yes, I'm aware of that.
        PP:    And isn't it a fact that we have discussed the possibility
        that your sentence in this case could run into a couple of

j       hundred years.
        JF:   That's correct.
        PP:   And that could mean the remainder of your life.
        JF:   I'm aware of that.
        PP:   However, hav~n•t I indicated to you and told you time and
        time again, that no matter how many years Judge Boklan gave to
        you on a sentence, that the most time you could be incarcerated
        for in the State of New York would be forty years.
        JF:   I'm aware of that.
        PP:   And haven't I told you that on many occasions.
        JF:   Yes, you have.
        PP:   Now, that would mean that if your were incarcerated now jou
       would come out of jail when you're fifty-nine years old.          Do you
       understand that?
       JF:    Yes, I do.
       PP:    Now, are you also aware of the fact that you have an
       absolute right to a trial by jury in this case.
       JF:    I'm aware of that.
       PP:    And haven't I discussed that with you?
       JF:    Yes, you have.
       PP:    On approximately how many times?

                                               -19.-
     Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 70 of 225 PageID #: 5250




         JF:    Just about every time I've seen you.
         PP:    Would you say over fifty times?
         JF:    Yes, I would.
         PP:    And isn't it a fact that I have discussed with you on an
         equal number of times that you have the right to remain silent

~
         throughout all of these proceedings, and that is called your
i.
1I       right against self-incrimination.
         JF:    Yes, I'm aware of that right.
         PP:    And haven't I also indicated to you that you have the right
         to confrontation.      To have everyone of these children testify in
         a court of law, and for me to cross-examine each and every one of
         these children as well as the police officers, the sargeants, the
         detectives, the expert witnesses, and every other witness against
         you.
         JF:    I'm aware of that.
         PP:    And how many times have we discussed that.
        JF:     At least fifty.
         PP:    Isn't it a fact that I have also told you that if this case
        went to trial that I would fight vigorously for the children not
        to testify on video tape, but rather to argue strenuously on your
        behalf and to force these children to take the stand in open
        court and to request that the judge make them testify in open
        court, pursuant to a recent case, within the last year known as
        Coe v. Iowa~

                                              -20-
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 71 of 225 PageID #: 5251




    JF:    I'm aware of that.
    PP:    And haven't I indicated that to you on many occasions.
    JF:    Yes, you have.
    PP:    And wouldn't you say I've indicated that to you on at least
    ten occasions or more.
    JF:    Yes.
    PP:   And, haven't I also indicated to you that the People have
    the absolute burden of proof in this case, that you don't have to
    prove or disprove anything.
    JF:   I'm aware of that.
    PP:   Haven't we also discussed the fact that the People's burden
    of proof in this case is that they must prove your guilt beyond a
    reasonable doubt.
    JF:   I'm aware of that.
    PP:   Didn't we also indicate, and didn't I also tell you that in
   addition to proving your guilt beyond a reasonable doubt that the
  · People must prove each and every element of every charge beyond a
    reasonable doubt in order to get a conviction of each and any
   charge.
   JF:    I'm aware of that.
   PP:    And didn't I tell· you this.
   JF:    Yes you told me.
   PP:    And haven't we discussed this on more than fifty occasions.
   JF:    Yes we ha v.e.

                                           .;. 21-
    Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 72 of 225 PageID #: 5252




        PP:     Further, didn't I discuss with you the fact that you did not
        have to present any evidence, that you could sit mute and do
        nothing, but the DA had to prove the case beyond a reasonable
        doubt even if you did nothing.
l       JF:    Yes, you have informed me of that."
        pp·:   And, in addition to everything else that we have just

        outlined, didn't I tel1 you that you have the right to an
        attorney throughout all the stages of these proceedings.
        JF:    Yes, you did.
        PP:    Now, Jesse, you are considering very, very, strongly, in
       fact, you've told me that you want to take a plea of guilty in
       this case, with a sentence of six to eighteen, and waive all of
       the rights that I've just outlined.        Correct?
       JF:     Yes.
       PP:     That includes the right to a trial by jury.      You understand
       that?
       JF:     Yes, I do.
       PP:     You understand that if you plead guiity, that a plea of
       guilty is the same as if you went to trial and you were convicted
       after trial • . Do you understand that?
       JF:     Yes,. I'm aware of that.
       PP:     There's no difference.     Do you understand that?
       JF:     Yes.
       PP:     And haven't I· told you that on many occasions?



                                           -22-
     Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 73 of 225 PageID #: 5253




          JF:    Yes, you have.
          PP:    And you understand that a plea of guilty must be voluntary
          and that no one can force you to plead guilty.        Do you understand
         that?
         JF:     Yes, I do.
          PP:    Is this plea of guilty voluntary?
         JF:     Yes.
          PP:    And is anyone forcing you to plead guilty?
         JF:     No.
         PP:     Has anyone made you any promises other than, if you plead
1!       guilty you will be sentenced to a period of incarceration of no
         more than fifteen ye~rs, eighteen years, I'm sorry, no more tha.n
         eighteen years and no less than six years.
         JF:    That's correct.
         PP:    Has anyone made you any other promises?
         JF:    No they have not.
         PP:    Have I made you any other promises?
         JF:    No you have not •
        . PP:   Has the Judge or the DA or the police, or any of the
         witnesses made    .YOU   any promises.
         JF:    No they have not.
         PP:    Now, Jesse, I have been representing you now for about five
         months, correct?
         JF:    Correct.

                                            -23-
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 74 of 225 PageID #: 5254




     PP:    Would you say that I worked hard on this case?
    JF:     I would say you worked hard on this case.
    PP:    Would you say that I worked very hard on this case?
    JF:     I would say you worked hard on this case.
    PP:    And are   you   satisfied with my services in this matter?
    JF:    Yes, I am.
    PP:    And, would you tell me approximately when you decided to
    take the plea of guilty, if offered, an opportunity to plead
    guilty, with a plea bargain.
    JF:    I think it was about two and a half weeks ago.
    PP:    And have you requested that 1 seek a plea offer and plea
    negotiations from the District Attorney?
    JF:    Yes.
    PP:    And did there come a time when I informed you that the offer
    from the DA's office of five years to fifteen years was
   withdrawn, and that it was unlikely that I could get that offer
    back or that I could get any other offer.
   JF: That's correct.
   PP:     And recently in the last couple of days, haven't I told you
   that I went to the District Attorney's office and that I was
   successful in getting an offer of six to eighteen years.
   JF:     Yes.
   PP:     Jesse, is this what you want to do?
   JF:     Yes.



                                        -24-
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 75 of 225 PageID #: 5255




    PP:    Are you doing this after full consultation with me, with
    your mother, with your father, with your brothers, and with your
    therapist.
    JF:   Yes.
    PP:   You're doing this knowingly?
    JF:   Yes.
    PP:   You're doing this voluntarily.
    JF:   Yes.
    PP:   The phone has been ringing.       I 1 m going to answer the phone
    for one second.    All right, we answered the phone and that was
    your brother .David.     It is now 7 o'clock and he has arrived at
    the train station and we just told him to wait.         Is that correct?
    JF:   That's correct Peter.
    PP:   All right now.     Jesse, are you aware of the fact that if you
    plead guilty in this case, that not only will there be no trial,
    and not only are you admitting guilt, but you will have to tell
    the Court that you are guilty and you will have to tell them
   exactly what you did.
   JF:    Yes.
   PP:    And are you aware of the fact that in order to do this it
   must be truthful.       Do you understand that?
   JF:    Yes.
   PP:    And therefore, do you understand that if you are telling the
   Court that you ~odomized the children, that you are telling the


                                     -25-
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 76 of 225 PageID #: 5256




     Court that that in fact did happen, that you did put your penis
     into the anus of little boys and that you are telling the Court
    that this is the truth.
    JF:   I am aware that I will have to admit in open Court that I
    put my penis to the anus of little boys.
    PP:   And are you willing to do that?
    JF:   I am willing to do that.
    PP:   And is that truthful testimony?
    JF:   Yes.
    PP:   And now, I can understand where there is difficult for you.
    But I want you to be very clear on this record and in Court that
    you will not be permitted to plead guilty unless you are, in
    fact, guilty.    Do you understand that? ·
    JF:   I am aware that that is the way the Court system works.
    PP:   Now, jesse.
    JF:   Peter.
    PP:   Lastly, I want to ~o through with you the discussions that
    you and I have been having recently in regard to your
    incarceration.      Do you understand that you will   be   incarcerated
   'at the time of the plea, which is Tuesday, December 20, 1988.
    JF:   I am aware of that.
    PP:   Are you also aware that I have absolutely no power what-
   soever as to where you are incarcerated, and where you are ~ent
   within the penal system and the criminal system.



                                    -26-
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 77 of 225 PageID #: 5257




     JF:    Yes.
     PP:   Do you understand that the Judge, Judge Boklan, has no power
    whatsoever as to where you are placed in the prison system?
    JF:    Yes.
    PP:    I've told you time and time again~ have I not, that the
    prison system and the Court system are separate and distinct
    entities, and that you will be incarcerated where the prison
    system places you.
    JF:    Yes.
    PP:    At this time, that is unknown.                Haven't I told you that?
    JF:    That's correct.
    PP:    Now, knowing everything I have told you, is it still your
    desire to take a plea of guilty in this case?
    JF:    Yes.
    PP:    Isn't i t a fact that I have told you that I am very willing
    to try this case in front of a jury regardless of whether it
    takes one day or whether it takes eight months or a year?
    JF:    Yes.
    PP:    An d ha ve n ' t I· t ol d y o u t h at i t i s my op i n i on t h a t t h i s c as e
    will take about six months to try.
    JF:    Yes.
    PP:    And haven't I also told you that I will charge you no
    further money whatsoever to try this case?
    JF:    That is correct.


                                              -27-
    Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 78 of 225 PageID #: 5258




        PP:   That the money you have paid me has been to date, $25,000.00
        plus a $15,000.00 bail assignment which I will not get until
        after the case is over.      Isn't t~-at a fact?
        JF:   Yes.
        PP:   And isn't it also a fact that that is my fee whether there
        is a trial, or whether there is no tr1al?          Isn 1 t that a fact?
        JF:   I believe that•s what the retainer says.
        PP:   Isn't it also a fact that I've told you that I will charge
i
I       you no more than $40,000.00 in the event that there is a trial
i
        regardles~ of how long that trial took.
        JF:   Yes.
        PP:   Haven't I also indicated to you that after your sentence in
        this matter, you have the absolute right- to appeal thi& decision
        and this sentence, and this convict1on, to the Appellate
        Division, Second Department, located at 45 Monroe Place,
        Brooklyn, New York, but that your notice of appeal must be filed
        to. that address, to the Clerk of the Court, within thirty days.
        JF:   I believe that will be filed the day of my plea.
        PP:   But, isn't it a fact that I have advised you that yo~ have
        the right to appeal.
        JF:   Yes, you have advised me of that.
        PP:   Haven't I also indicated to you that the actual plea and
        sentence have really very few Appellate issues.          There are none.
       The thing that you feally will be appealing is the issue of the


                                         -28-
     Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 79 of 225 PageID #: 5259



 '
.'




          search warrant and the suppression of the search warrant and the
          seizure of the materials from your home.       Isn't that a fact.
          JF:   That is correct.    I also believe we will be appealing the
         denial of change of venue.
         PP:    That is correct.
         JF:    And the denial of the hearing.
         PP:    The denial of the hearing for the suppression and for the
         search of the property.      Now, isn't it also a fact that I told
         you that in the event that Judge Boklan gave you consecutive time
         after a trial by jury, if you were to go to trial, that the
         Appellate Division has the power to reduce her consecutive time
         and to give you whatever time they felt was in the interest of
         justice.
         JF:    Yes.
         PP: • Now, knowing all this is it still your intention to plead
         guilty.
         JF:    Yes.
         PP:    Are you doing this voluntarily and of your own free will.
         JF:    Yes.
         PP:    Are you under the influence of alcohol or drugs at this
         moment.
         JF:    No.
        PP:     Are you under the influence of any intoxicant whatsoever
        that would inhibit you or prevent you from understanding every-


                                             -29-
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 80 of 225 PageID #: 5260




    thing we are discussing.
    JF:    No.
    PP:   Do you understand everything that we have discussed?
    JF:   Yes.
    PP:   Have you ever been confined to a mental institution or to an
    insanity ~ard for any reason, or hospital?
    JF:   No.

    PP:   All right, now.    I'm going to end this tape now Jesse.        Is
    it your intention to plead guilty on Tuesday, December 20.
    JF:   As of this moment, yes.
    PP:   And i.s that your decision and no one else's decision.
    JF:   Yes.
    PP:   And are you pleading guilty because you are in fact gui1ty,
    and for no other reason.
    JF:   Yes, Peter.   That is correct.
    PP:   Now, Jesse.

    JF:   Yes, Peter.
    PP:   Isn't it a fact that you went for a lie detector test at
    Richard Arthur's office at my direction in New York City.
   JF:    That is correct.
   PP:    And haven't you been told that insofar as the lie detector
   was concerned, that the lie detector showed that you were not
   telling the truth?
   JF:    That is what I was told.


                                    -30-
         Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 81 of 225 PageID #: 5261
     1




             PP: And isn't it also a fact that you have discussed this plea of
             guilty that you are going to be taking with your therapist, Marty
             Berenberg, and other therapist, Connie, what's her name?
             JF:   Kennedy.
             PP:   Kennedy.
             JF:   Yes, that is correct.
II           PP:   And you are doing this plea of guilty, you are going to take
•'
             this plea of guilty after full discussion of that plea of guilty
             with both those therapists.
             JF:   Yes.
             PP:   And you discussed this plea of guilty with your father.
             JF:   Yes.
             PP:   In fact, on December 17, 1988, which was yesterday, you flew
             out to Wisconsin and spent the entire day with your father.
             JF:   Two hours with my father.
             PP:   Your father is in Federal prison in Wisconsin?
            JF:    That is correct~
            PP:    And after you spent the two hours with your father
            JF:    Two hours
            PP:    You discussed your eventual plea of guilty with your father.
            C~rrect?
            JF:    Correct.
            PP:    Now isn't it also fair to say that when you first came to me
            you indicated that you were going to trial.


                                               -31-
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 82 of 225 PageID #: 5262




    JF:    That is correct.
     PP:   However, certain things have changed since June 3, 1988,
    which have changed your mfnd and made you desire to plead guilty.
    Would this be a faJr statement of facts that since the last, that
    since the day you retained my services, that you have been
    indicted on a subsequent indictment, on a new indictment, and on
    the new indictment you are charged with over 190 counts.
    JF:    That     is correct.
    PP:    And, your father Arnold Friedman is named in two of these
    counts.       Actually, he is name~ in five of them, but three have
    been dismissed.
    JF:    That is correct.
    PP:    And your father has already plead guilty to everything.
    JF:    He indeed has.
    PP:    And Ross, who is a co-defendant in this indictment has not
    only indicated that he would testify for the state, and against
   you, but he has in fact given under oath, a question and answer
    to the District Attorney's office, and in that question and
    answer, he has told them that everything that you are accused of,
   did in fact happen.
   JF:     That is what I've been tol~.
   PP:     It is because of those reasons plus the fact that there are
   approximately fourteen children in all who could testify against
   you at this point, Ross, and there have been allegations that

                                    -32~
            Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 83 of 225 PageID #: 5263
    '   .




                perhaps Gino Scotto and/or Danny Ackerman may be subpoenaed to
                trial, that all of these factors have induced you to plead
                guilty.    Correct?

~
                JF:   Correct.
                PP:   Elaine Friedman, you are sitting here.        Correct?
I
l
i               EF:   That is correct.
1
                PP:   State your name for the record please.
                EF:   Elaine Friedman.
                PP:   And Elaine, you are what relation to Jesse?
                EF:   I am Jesse's mother.
                PP:   And how old are you, Elaine?
                EF:   Twenty-nine plus.
                PP:   Okay, I'm going to go on to a new tape.        This tape has
               ended.
               PP:    Now we are continuing with this tape.        The tape is actually
               on side one of this tape, but it is the third side of the
               December, 19, I'm sorry, December 18, 1988 tape.          1 am sitting
               with Jesse, I am sitting with Jesse Friedman and his mother
               Elaine Friedman, and we will cont·inue the conversation with
               Elaine Friedman.       Elaine, you have been in my office on many,
               many occasio~s since June 3, 1988.       Correct?
               EF:    Correct.
               PP:    And we have over the course of the last couple of weeks been
               discussing the possibility of a plea of guilty.         Correct?



                                                -33-
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 84 of 225 PageID #: 5264




    EF:   That is correct.
    PP:   You are well aware of Jesse's rights to a trial by jury, his
    rights to confront witnesses, to be cross-examined, to cross-
    examine those witnesses, to put the DA to his test of proof, to
    make the DA prove his case against Jesse, beyond a reasonable
    doubt, and have the children testify for me to cross-examine the
    children, and all the other constitutional rights that Jesse has.
    Are you not?
    EF:   That is correct.
    PP:   And we discussed this ~any times.      Isn't that a fact.
    EF:   Yes.
    PP:   And, can you please state what you think is in Jesse's beit
    interest, whether he should go to tri~l or whether he should take
   this plea offer of six years on a minimum and eighteen years on a
   maximum.
   EF:    It is for Jesse's best interest to take the plea offer and
   not to go to trial.
   PP:    Why do you feel that it is in his best interest to take a
   plea and not to go to· trial.
   EF:    If Jesse were to go to trial he would probably get a much
   more severe sentence.
   PP:    And are you convinced that the plea for Jesse of guilty to
   one count of sodomy as to each of the children with a sentence of
   six to eighteen years in jail, is the best thing for Jesse to do.


                                      -34~
    Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 85 of 225 PageID #: 5265

'



         EF:   Yes, I'm convinced of that.
         PP:   And have you given this much thought, Elaine?
         EF:   I have given this almost a year's thought.
         PP:   And, have you discussed this with Jesse?
         EF:   Yes I have.
         PP:   And does Jesse believe this is in his best interests?
         EF:   Yes he does.
         PP:   And have you discussed this plea offer with me in Jesse's
        presence?
        EF:    Yes, I have.
        PP:    And does Jesse express to me that it is in his best interest
        to take this plea?
        EF:    Yes it is.
        PP:    You've known Jesse all his life, haven't you?
        EF :   I 'm hi s mother.
        PP:    And do you feel that Jesse knows what he is doing here?
        EF:    Jesse knows what he's doing.
        PP:    Do you feel that Jesse is rational?
        EF:    Yes, he is.
        PP:    Do you feel that he is taking this plea, voluntarily, and of
        his own free will?
        EF:    Yes, he is.
        PP:    Do you feel that Jesse i~ doing this knowingly?
        EF: ·Yes, he is.


                                         .,..-35_
         Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 86 of 225 PageID #: 5266
     r




             PP:    Who does Jesse live with?
             EF:    He lives with me.
             PP:    Is there any evidence that Jesse has been on drugs or
             alcohol or in any way impaired in such a way that his judgment
             would be affected.
             EF:   No.
             PP:   And, Jess~ has ~ntered a therapy session with you.         Correct?
             EF:   Yes.
             PP:   And who do you see in that therapy s~ssion?
'I           EF:   Connie Kennedy.
i!           PP:   And how often have you been seeing Connie Kennedy?
             EF:   Once a week.
             PP:   And for how long have you been seeing Connie Kennedy?
             EF:   Almost a year.
             PP:   And have you been seeing her with Jesse?
             EF:   Yes.
            PP:    And 1s this plea discussed openly with Connie Kennedy?
            EF:    Yes.
            PP:    And does Jesse indicate that it's in his best interests to
            take this plea.
            EF:    Yes.
            PP:    And does Connie Kennedy indicate that she agrees that it is
            in Jesse's best interests to take this plea?
            EF:    Absolutely.

                                               -36-
    Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 87 of 225 PageID #: 5267
r




         PP:    And have you both told me after speaking with Connie Kennedy
         that you feel that it would be in Jesse's best interests to take
         this plea?
         EF:    Yes.
        PP:     Have I ever done anything at all to force Jesse to take this
        plea?
        EF:     No.
        PP:     Have - Isn't it a fact that I have told you that I would try
        this case bj trial by jury to it's conclusion, whether it took
        six weeks or six months, or six years and that I would never
        charge you another nickel other than that which you have already
        paid me.
        EF:    Yes, that's true.
        PP:    And do you believe that to be true?
        EF:    Yes, I believe it to be true.
        PP:    And in fact I have charged you $25,000.00 plus a $15,000.00
        bail assignment transfer, and I have stated in a retainer, and I
        have stated orally to you now, that that would be my whole fee
        whether this mitter went to trial or did not go to trial.          Isn't
        that a fact?
       .EF:    That's a fact.
        PP:    Okay.    Jesse, do you have any questions?
       JF:     Yes.    Does that retainer include all   mi   appeals?
       PP:     That's the only thing it doesn't include.        If you recall, I




                                         -37-
,   Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 88 of 225 PageID #: 5268




        have a copy of the retainer •. The retainer says that if you want
        to appeal this case, which you have an absolute right to appeal,
        that I would charge you a maximum of $15,000.00 additional money
        for an appeal, but the cost of printing of that appeal and the
        cost of the t-ranscripts would have to be borne by you.         Do you
        have any other questions?
        JF:   Yes.
        PP:   What.
        JF:   What's the best way to Manhattan from the South Shore?
        PP:   Before we get on to that.       Elaine, do you understand that
       Jesse has, if he takes- a plea here, and after he is sentenced,
       has an absolute rfght to appeal his conviction by filing a Notice
       of Appeal with the Appellate Division, Second Department within
       thirty d~ys of his sentence, and the Appellate Division, Second
       Department is located at 45 Monroe Place, (New York, I'm sorry)
       Brooklyn, New York.     Do you acknowledge m~ telling you that Jesse
       has these rights and where and how to file a Notice of Appeal?
       EF:    Yes, I do.
       PP:    Now, I was not the lawyer, Elaine, when_ Arnie was arrested
       and when Arnie was convicted and sentenced.        Isn't that correct?
       EF:    Correct.
       PP:    You have indicated to me and so has his attorneys, and so
       does .the Court record that Arnie plead guilty and admitted to all
       of the acts for which he was accused.        Correct?   Or for

                                       -38-
    Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 89 of 225 PageID #: 5269

'


         EF:    Felonies.
         PP:    The felonies, okay.   So they didn't require him to plead
         guilty to the misdemeaTiors but he did plead guilty and admit to
         all of the felonies.     Correct?
         EF:    Yes.
         PP:    And those felonies include sodomy in the first degree?
         EF:    Yes.
         PP:    And he admitted that he sodomized children between and
         little boys between the ages of eight and twelve years old?
        EF:     Yes.
        PP:     Isn't it also a fact that Arnie gave a closeout statement
        that allegedly was some four hours in duration after the plea.
        How long was it?
        EF:     It was four hours.
        PP:     But ·he gave a closeout statement.   Correct?
        EF:     Yes, he did.
        PP:     And in that closeout statement, Elaine, he admitted to other
        sodomies on ~ther iittle boys as well as the ones he was charged
        with.     Correct?
        EF:     Correct •
       . PP:    And are you now convinced that your husband plead guilty
        because he was in fact guilty of those sodomies?
        EF:     Yes.
        PP:     And are you also in support of Jesse's plea of guilty to all

                                        -39-
    Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 90 of 225 PageID #: 5270
,


        of these charges that he is going to be pleading guilty to
        because you are also convinced of Jesse's guilt to the charges·
        for which he. is charged?
        EF:   Yes.
        PP:   Okay Elaine.    I have no further questions at this time and
        that will conclude the interview with Jesse and his mother,
        Elaine, in each other 1 s presence.     And Elaine, were you and Jesse
        indeed in each other's presence during this interview.
        EF:   Yes.
        PP:   That is the end of the interview.


        PP:   Okay, that is the end of this tape and the end of·~his
        interview.   I'm rewinding it.




                                            -40-
    Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 91 of 225 PageID #: 5271


'

       STATE OF NEW YORK}
                  .         )   s.s.:
       COUNTY OF NASSAU)

             I, JESSE FRIEDMAN, the undersigned, have read the foregoing
       transcript of conversation of December 18, 1988.
             I have read the foregoing, know the contents thereof, and
       that the same is true of my own knowledge.




                                                 JESSE FRIEDMAN

             On this 20th day of December, 1988, before me personally
       came JESSE FRIEDMAN, to me known to be the person described in
       and who executed the foregofng instrument.        Such person duly
       swore to such instrument before me and duly acknowledged that he
       executed the same.




                                                     Notary Public




                                        · -41-
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 92 of 225 PageID #: 5272




                           EXHIBIT 3
                                                                                                             ., . ~,.                  .. ,
 -... -.. /           ,.. ~,:-..~·           ~~ ' . . •     ---                                               ....                  . ;,c,~ '\
                        Case 2:06-cv-03136-JS           Document 41 Filed 01/28/21 Page 93 of 225 PageID #: 5273
,;;x:~..  .,;

                  .-.,:-;;:::.f... :...........
                                , , , ,... +        •   •   •     (    '                                     i_:A0970
                                                        ·.i.. .-,,...,... ... :...............,...................................,..
                                                                                                                ~,~.·:...-.'..·... ...··,.'."....·..· .·.:•...
                                                                                                                                        ••••••   •   •• •   •• •   •   ••• •• •   •   •• •   •   •   •       •   ••• ••••'   •••• •    •   •   •• •• •   •

                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                             •   •• •   •• •   •• •   •   •• •••••

                                                                                                                                                                                                                                                                                                     ~- .                                         ,
··· r;N i G~/GERAL6~ RI0ERA TEL No . 212-581-8196                                                                                                                                      Feb 14 , 89                                                           9:23 No~003 ? ~0 112
" ":                     ./ ,.~:·\ . ., .                                  .                                                                                                                                                                                                                                 :>'.,.,
                                -
                  "                                             ~- ;
                      ·..~ ..
                                               Media ·1 cansccipts, l n c . _ ~ - - - - - - - -
                                               i11 Ve~t 83rd Street, Bev York.. l'.T. 1002t, (212) J62-li81                                                                                                                                                             FA.I 799.. 3-102



                                            ro1t                                                  'l'ltt ·. INVESTlGJ..TlVE NEWS GROUP                                                                                            l                                                       .,    .                      '
                                                                                                                                                                                                                                                                                                                           . ,1._,.,...,.t:
                                                                                                                                                                                                                                                                                                                           t    ••




                                                                                                  311 Vest 43rd Street                                                                                                                                                                                                      "'(,,,,.--;-
                                                                                                  Nev York, NY 10036
                                                                                                                                                                                                                                                                                                                                          ----~
                                                                                                                                                                                                                                                                                               I'

                                                                                                                                                                                                                 ,
                                        .      '                                                                                                                                                                              \
                                                                                                                                                                                                                              \                              \;,
                                               '                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                           .i
                                                                                                                                                                                                                                                                                                                                .
                                        PRO&RA.11                                                GERALDO RIVERA                                                                                                                       sr.1..t10•·
                                                                                                                                                                                                                                                                   \

                                                                            ,  I                 IIDDY PORN                                                                                                                                                        I                                                           •;
                                                                           -' :~
                                                                                                 TAP! 1.
                                                                                                                                                                                                                                                                 ,,~
                                                                                                                                                                                                                                                                  11'
                                                                                                                                                                                                                                                                                                        ·~
                                        DAn ·
                                            l
                                                            ·-                                                                                                                                                                        cin/
                                                                                                                                                                                                                                                                                                    \

                                                                                                               INTV W/JESSE fRIEDHAH
                                                                                                              GERALDO: Fir~t part .. 'let• s Btart at tbe

                                                                                                 end and ·we 1 ll wor~ our vay be.ck.                                                                                                                            Okay.

                                                                                                              'fJha t wa~ your reaction vhen the ju:1qe

                                                                                                 passed sentence an1 then recontencled that
                                                                                                 ~pend the ll'ltlXimua tu.e in prison?

                                                                                                              jgssE:               Well , 1 knew the sentence                                                                                                                                  r ~;)
                                                                                                getting.                     It wa:, . . . it was a prearral)Jed                                                                                                                                                           . i•               /
      I       •
                                                                                                                                                                                                                                                                        .                 .                            :~ . . ; ,    j   ·/   ·       I

                                                                                                dee.l. . I had a feeling the judge was goiDJ ~.toj .. ,_.: , :·;
                                                                                                                                                                                                         ~                                                                                     ·\,, t?rl:fi~t·~/ .i . _
                                                                                              · recollllll.end I do the full ti:ae.                                                                                                            I wa~ hopi~ · / )'.//
                                                                                                                                                                                                                                                                                                                               /2\;
                                                                                                 she wouldn't .                            I thou.ght that she'd be able to \·
                                                   I,
                                                                                                                                                                                                                                                             .                                                    I .
                                                                                                 read the report and understand the ~ituation.

                                                                                                 I understand her po~i tion and I underataxxl th~. .-.

                                                                                                 feeling ot the cooUhity at large and I can
                                                                                                                         •                                                                                                                                       Appendix OOQS i 0
                                                                                                 see the.t 1t was .. . it ;ms . .. it vas
    ..,. .. ·• ··· · ·· . .. , .Case       2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 94 of 225 PageID #: 5274
                                                                                                                                                                                                               A0971
           #
'
                  ~
                                , .................... ' ...................... .............. ... ........... ........... .......... ............ ...... , ....... .... , ........ ····· ....................... -·····-····:
                                                                                                                                                                                                                        .
                                                                                                                                                                                                                               .......... .
      J . N. G. /G ERALDO RI VE RA TEL No .212- 5~1-8 196                                                                                              Feb 14,89                      9 : 23 No :~O~      P. 0212E
                                                                                                                                                                                                _,•, ~':f
                                                                                                                                                                                                            • ;,)   -




                    - Media TranfH;ripts~
                         PROGRAM                                                   ING/GER.ALDO -Kiddy Porn 'Jape ti .                                                                                  Pe.g~ 2             I




                                                                                   nec~seary.                        She had done the same thing ot my

                                                                                   father•= sente~cirq .                                         So , it wa,3n't too •uch

                                                                                   of a surpriB~ to me .
                                                                                                 GERALDO :                   Do you re~elilier vhat you t)S.id
                                                                                            \
                                                                                  to tpe judqe prior to the sentence being

                                                                                  tJa.nded down?

                                                                                                JESSE :                Yeah.

                                                                                                GERALDO :                    Can you repeat it iight now?
                                                                                                JESSE :                Ah .. . . I told her l .. I wa~
                                                                                  truly sorry in my heart tor everything t~t
                                                                                 happened .                      I feel terrible for tbe children
                                                                                 who were i nvolved arxl who we re vi cti ~ized .
                                                                                 But tha.t I was a victim also.                                                          Everybody
                                                                                 involved was a v1ct1D ot ay father .                                                                    Hyself,

                                                                                 the childr en, c ertainly the families ot the
                                                                                 chilct.ien and the COllllnunity.                                                 We are all .

                                                                                 v·1ct :1It>.s ot :my fa ther .                                   l: . . . I'm lookinr;,

                                                                                 forward to ~pendir19 my time i n jail

                                                                                 produc tively e.1)d oetti ni;;r an und e rs t a ndilllJ of

                                                                                -what hap pened a nd h o'i,t it was wr onq e.r.d had to

                                                                                 s ee       i t a nd p reve n t                        it tr·o1t1. ooppen1ng                            e.9ain.
                                                                                Ba s ically , the one thing I ~1$h ~O$ t is that I
                                                                                                                                                                                          Appendix 00061 1'

                                                                                 001-lld hav e b een ahl i\s t. o .e.t. o n st.                                                                     T                   '
                    - r,,. •.,. _ ,.   . ... · -   ,,.. . .... ,                                                                                                                              ·--: - ,,,..,   '   .. ..:~-:;:
                                                                                                                                                                                                                      ,


                    Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 95 of 225 PageID #: 5275                                                                                                                        .Ji' ,,
·"' ............,................................. •:·............... ----· ..........·--·· ... ,......................................... -.- ..............................--.........···:.A0972
                                                                                                                                                                                                                          J..' ~.~.,
                                                                                                                                                                                             ~.- -.. ,.. ··:.:.:~~r·--····· ..
  . J.N.G.~GERALDD RIVERA                                          TEL No.212-581-8196                                                         Feb 14J89                    9:23          No:iti~iM{jB~~l

                       Media Transcripts.
                       PROGRAM                                                ING/GERALDO . -Kiddy Porn Tape 11 .                                                                           Pa.ge 3



                                                                             nsh- I had the power to be.Ve stopped what was
                                                                             happening.
                                                                                           GERALDO :                  Why didn't you bave the power,
                                                                                    '
                                                                             Je$~e. _why did it take the police aoo the
                                                                             Federal ~Uthoritie8 to stop thi8                                                                    thio

                                                                             bizarre and bortityim conduct?
                                                                                          JESSE : I was ... after years and year~
                                                                            and years ot ... ot a very bad situation
                                                                            between •Y father and •yselt ·and the whole
                                                                             fa11.ily , it .. . (SIGHS) . .. I wa8 too scared I

                                                                                          Once . : . once I realized vha t w:; ooing

                                                                            on and tMt it was gettinq vo,rse the ste.kee
                                                                            got vorse .                     As more arrl -»ore bad tbir.9s

                                                                            happened , thet·e w.~ more and •ore pressure

                                                                            f tom my father .                             There vas JDore a.r.d •ore fear

                                                                            tho.t g~ew in~ide of mo , thO.t it anybooy ever                                                                                       ·-----
                                                                            touqht out , 1t wou1ct be horrible tor
                                                                            everybody.                      I was 5cared for ~yaelt .                                            I wa3
                                                                            scared that I ' rt l ose my father , which ... wa~

                                                                            the mo~t important thi no- to ~e, tor • o~t of my
                                                                           lif e.             And l va.s scared that I'd lo~e JLY
                                                                                                                                                                             Appendix 000512•
                                                                            opportun:i. ty to ge-t away t rom. what was
       -~ ~Case
           -.. 2:06-cv-03136-JS                                           Document 41 Filed 01/28/21 Page 96 of 225 PageID                                                    ~ #: 5276          ~.:~t~:~-~;,';~~?--~~
                                                                                                                                                                                                 A0973
--~-........\..."': ....... -----···· ..··-----········.·----··· ....................---.............. -~-·.............-..................' .. ' .... -·-............................. ........... •-; ••··· ······:.Jf...........
                                                                                                                                                                                                                       l'~



   r.N.G. / GERALD0 RIVE RA TEL No. 212-581-8 196                                                                                              Fe b 14.89 9 : 2 3 No . 003 P~~..1-.~                            ! ..
                                                                                                                                                                                                                      .04/29~!,•.
                                                                                                                                                                                                                                I




                 - Media Transcripts,
                   PROGRAM            ING/GERALDO -Kiddy Porn Tape •1 .                                                                                                                        Page 4


                                                                               happer.dng and put a.n end to it the only way I

                                                                               came to the conclu~ion I could .
                                                                                             GER.ALDO :                 What is your eatill'.la.tion of the
                                                                              m.uwer
                                                                                 \
                                                                                     ot victims?
                                                                                            .
                                                                                                                                    How ltl8.ny kids?
                                                                                        \ JESSE' :
                                                                                         \
                                                                                                                  That'~             very difficult to 36.Y.
                                                                              There· .w ere certain children who were actually

                                                                             phy5ically abuaed .                                    There were certain
                                                                              children who weren't -actually physically
                                                                             abused , put were witnes.s to -what ~s going on.

                                                                             Certainly , I would imaqine . the friends of the

                                                                             poor kids who v:ere being a.bused .. . ·

                                                                                             GERALDO :                How many kid~ , Jesse , did you

                                                                             and your tather physically ~bu8e 1n your home?
                                                                                             JESSE :             (LONG PAUSE)                          I guess s.-eventeen.~

                                                                                             GER.Af.,DO:              Seventeen different children.

                                                                                             JESSE :             Seventeen children.                                         +   -   · ·
                                                                                                                                                                                                                ·--
                                                                                             GERALDO:                 Ranging in age fr om what to

                                                                            what?
                                                                                             JESSE :            Nine to eleven.                                Hostly . . .

                                                                            JAO&tly a round ten and eleven.

                                                                                             GERALDO:                Wba t did you do to the
                                                                            ch i ldren?                                                                                              Appendix 000~13,
~-. .'. .... ..... . .... . .. .. ..... . . . ... ....... ........... ..... ..... ..·.'..'"'.,.:<'.tt'.
         Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 97 of 225 PageID #: 5277

·I.N . G~./GERRLDO RIVERA           TEL No.212-5 81-8196                              Feb 14 , 89
                                                                                                                            A0974
                                                                                                                  9:23 No . 003       i:2:::os121
                                                                                                                            :1{;~-' . :~;f"'. ';" ~


         Media Trans~ripts"
         rnnrv:::o     A._ t
           i'\\,IU.l\.rlll''f.l ·       ING/GE~ALOO -lidd;· Porn Tape 11.


                                        (PAUSE)             I fondled them.               I vas ... forced to
                                        . . . to po:,e in hl.mdreds ot photos tor my

                                        father in all sorts ot sexual positions with
                                        the,. kids.             A!xl the kid:s 11.k ewise with ityself.
                                            \
                                            \I (CLEAR~ TIIROAT)
                                                \
                                                    Oral sex going both ways.

                                                    I   wa, torced         to pose with my peni3 .

                                       against t~eir anus .                    I would control the .kids.
                                       I would keep theJa in line if                                      if a claB!,
                                       got too riled up.
                                                    (PAUSE)

                                                GiRALDO:               Why didn't the kids ever tell?
                                                    JESSE:        The same rea!on I never told.
                                                GERALDO:               Did you threaten them, Jesse? _

                                                JESSE : . I ~ort of felt                    on      the o~me level
                                                                                                                                     ._.___
                                       e.e t:he ch11<1ren.
                                                GE~.U.00:              I' :zn not asking you hov you.

                                       telt . I'IQ. e.~ki:nq you if you threatened the
                                       kids and told the~ that if they told ;
                                       ~omething e.wtul vould happen to thelll.
                                                JESSE :           Teah.

                                                GERALDO:               What did .you say'?                Wbak,p~~o~&llt
                                            ..&--       · "'-   -·--   -----   _.,.....a_ -- ~   -4'- -   ..L   -··   ..,
 - - •
                       .
             -~~..-,,,...,,
                      •_••,,.-
                            . ,'11'""'
                                   •" ........
                                     .
                                                   ,.,,-,~-!"7·1,"':."- - ~ ~,..,_.,,.,,,~
                                             Case 2:06-cv-03136-JS                         -- - - 41 Filed 01/28/21 Page 98 of 225 PageID #: 5278
                                                                                         Document
                                                                                                                                                                                                                                                                                           ·- - ,-        · - - - - - - •~                                      .......

                                                                                                                                                                                                                                                                                                                                                            A0975
                                                                                                                                                                                                                                                                                                                                                               ?!t'~
                                                                                                                                                                                                                                                                                                                                                                        ;,>--~/...~,~J~!-,---
                                                                                                                                                                                                                                                                                                                                                                 . . -;,...
                                                                                                                                                                                                                                                                                                                                                                           «·•
                                                                                                                                                                                                                                                                                                                                                                                           · . . --..,., . .
                                                                                                                                                                                                                                                                                                                                                                                               \ •I•   •


· . ' : . . · - • • • • · · · - · - · " '·   · · - - · • • • • • • • t . . . . . . . . . . - - - - - · • • • • • • • • • • • ~ - - · • • • • • • • • • • • • • ,,. .   . . . . . . .. ... . . . . .   ' •••• • • • • • • •• ••••   ' ·· ··· • t: . . • .. . .. • ' . . . . ..... . . . . . .... . . . ... . . . . . . . .. . . . ... . . . . . . ... ...... .... . .. . . .. . ~: · ·:· · . .. . . • ...


     ·I~ N.G. l~ERALD O RIVERA                                                                                                     TEL No . 212-5~ 1-8196                                                                                                                  Feb 14,89                                      9 : 23 No . 003 P.0612(




                                 - Media Transcripts,.
                                                PROGRAM                                                                                                    ING/GERALDO -Kiddy Porn Tape 11.                                                                                                                                                         Page 6                            1




                                                                                                                                                           old~ and the eleven year olds?

                                                                                                                                                                                       JESSE :                              I just told the~ that if they
                                                                                                                                                          told anyone what was going on, that it would
                                                                                                                                                          .. . '. (PA.USE)
                                                                                                                                                         :                \
                                                                                                                                                                            \ I was too ~c~red .
                                                                                                                                                                               I                        •



                                                                                                                                                                                     QERALDO:                                       JeB~e .                           Ve're not up to that
                                                                                                                                                         yet.                             What did you tell the children?
                                                                                                                                                                                     JESSE :                             Please stop for a moment?
                                                                                                                                                       Please.




                                                                                                                                                                                    CUE: "ROLLING"

                                                                                                                                                                                   GERAL~O :                                       I want you to tell me what you -
                                                                                                                                                       toid the k.;.d s and then we• 11 get into your own

                                                                                                                                                      vi ctimization.                                                                 We'll eetabl18h that.                                                                             1

                                                                                                                                                      promise . .                                           But            now we ha.Ye. to establish what
                                                                                                                                                     you did.                                               What did you tell those kids.                                                                                                      'What

                                                                                                                                                     did you tell those nine yea r old and ten year
                                                                                                                                                      olds and eleven year olds?
                                                                                                                    1.                                                             JESSE : I told them . .. that .. , if they told
                                                                                                                                                    anyone what, wae ooing on ... that ... I .. . 1 knew

                                                                                                                                                     terrible, terrible thine~ would happeltPP.8 fl<t>tj)O(l9tfi
!     ~-·-~Case          - -.2:06-cv-03136-JS
                                       . . --.. __,,,,-.......------·---""'-·  Document 41 -- Filed             .. - . ---01/28/21
                                                                                                                           - · . - ·--Page         -· ·99-- of. 225 PageID. #:                        ·1t.I.:,~\,,,.,.:,.:~~{_t_.;!r·t.'ti'-.. .
                                                                                                                                                                                                ,....5279
:    .:                                                                                                                                                                                                 A0976
       ... ... ....~·····~····· .. ···· ···· ........... .. .. ....................... ............ ..................... ...... .... ............................... .. .. .. ............... ............ ~..........~;.......... ..

II        I , N.G,/GERALDO RI VERA                                         TEL No:212 - ~81-8196                                                            Feb 14 , 89                     9•23 No , 003 ~ -0712

I

I
                            Media T.ra~scripts,
                            PROGRAM                                                    ING/GERALDO -Kiddy .Porn Tope tt.                                                                                     P~ge 7 ·


                                                                                       would ... would hurt them much · vorse . .. than he

                                                                                       had been doinJ i,,lready.                                               I ... I know my . .. .mr

                                                                                       father had made vicious ·t hreats to the kids

                                                                                      ab9ut ... about burning down their home.s an1 ·
                                                                                             \
                                                                                              \
                                                                                       th1~5 like that and ... I .. . re-established

                                                                                      that with the kids that I .. . I thought .it was

                                                                                      coripletely possible tha.t                                             my       father would
                                                                                      actua.ily burn dovm their home; or. : . or. .. . ot
                                                                                     hunt down their p~rentsor so1aething like it

                                                                                      .. . 1t they told what was going on.

                                                                                                    GERALDO: You• re in here now... for a long

                                                                                      time.              How do you feel about what you've done.

                                                                                     H-ow do you feel about the threat~?                                                                     Hc,w do you

                                                                                     feel about t.hem, the blackma·1 1 ... . the

                                                                                     intinid~tion ot these little children?
                                                                                                   JESSE: It was all horrib,le .                                                     ·-1    mean ...

                                                                                                   GER..U.DO : How do you feel about yourself,

                                                                                    Je-s;3e?

                                                                                                   JESSE : I !eel terrible toot , . . I wasn't
                                                                                    able: .. I didn't have the strength or ... or the
                                                                                    know1eage trom ... rrom ?Ot having grown up
                                                                                     enough or not having learn·ed enough ~e¥ia~~16
=•~:1;;:~:'.
       -
 I.N.G./GERA
    ~
             1
               ?:~~!~2==-~: ~; :: • •
        Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 100 of 225 PageID #: 5280


             LDO ,RIVERA · TE L No . 212-58 1- 8196
                                   • I.-   ,
                                                                                  Feb 14 , 89       9:23
                                                                                                         •:>·
                                                                                                    r;< .. .
                                                                                                     '
                                                                                                                V
                                                                                                                        A0977




        •::; Media Tcanscrlpts,
             PROGRAM            ING/GER.ALDO -Kiddy Porn Tape                               11 .

            ,·
                                 . that I could have done Bomet hing ,

                                 · have . . . I could have told the

                                  parent5 what's goil)'J on.
                                           \            GERALDO.: But you were enjoyinq it
                                               \
                                  you~
                                                   ·,
                                                        ~ESSE : Oh no . . Oh    I never enjoyed ~-
                                 he. ted every ~inute                   ot it.


                      ' .




                                 on : It . .. it wo.~n i t o. ... pe.rticuli,. rly, every

                                 ~inQ'le ti~e ... every day of t he week with the


                                                    GERALDO: I t     W8.3   a   COID.lnOU   pat te r n . l
                                                                                                     Appendix 000517
                                                                                                                    I   I
                                 llie-an . ..                                                                           I

                                                                                                                        '
.:;,-;.~~····~r~~~1:~~:~~::;   1J:~:·:~:!?(E;t!?~~!r~~;:~~~
               Case 2:06-cv-03136-JS      Document 41 ..~.~~~ ... :·:~01/28/21
                                                            Filed     ~:·:~ ...'. :.-~~:...·.~·Page
                                                                                               ~~-:~.~~101..................
                                                                                                               of 225 PageID.:..·~):.;·.{; ~~~;#:~;~;·5281
                                                                                                                                                       ....:.:
                                                                                                                                                       A0978
. N.G . /GERA LD •: RIVERA

• ;}iIIi ·. ·. ..
                                                                     TEL No . 212-581-8196                                  Feb 14 , ~9    9 :23 No.O

                                                                                                                                                    ;;Jt}'
             Media Trans<:rlpts~
          .· PROGRAM
                 ..              · ING/GERALDO· -Kiddy Porn Tape Ii .
                                                                                                                                                    ' '    ..'   ~   .
                                                                                                                                                    ~·· ~ .i




                                                                            definitely
                                                                              ,·
                                                                                       a .common patt·e rn.

                                                                                                     GERALDO : 'lbose k:i,d:, knew when .they. ver ·.
                                                                                                                                               ~ . ·..
         .,. .  '•

                                                                         : co:m.i nq to yQur piace what they they wer.e · : .::,:
                                                                                                                                                                         ·' .

          I ,                                                            ;~.-..·.·~.•.•·':..!.:',!i_·
                                                                                          J• l
                                                                                                      ·.. .                                  I ;;     •
                                                                                                                                                          •::. . ·.,-1~
                                                                                                                                                           J.'   ? ••
                                                                                                                                                                       :JJ.,
                                                                                                                                                                     ~ ~j I


                                                                            colli,. for.
         ,.          ~,
                                          /.
                                                                                                    J,ESSE: Yes. They knew ·what
                ~         :   ~    .I •
                          '       ••      ' :, 'f ••   ~                                                .\
                                                                                                        and
                                                           +




                                                                           go on                              what would happen .
                                                                                   ....... . .
                                                                                                    GERALDO: >...nd the picture taking . ·

                                                                                               . ·JESSE: Const~ntiy.

                                                                           the most. p~rt .·.. .that                     was 'the reason
                                                               >·.

                                                                          went on.                            Hy father~~· avidly interested
                                                                                                                                                                     :f
                                                                          photographf; . . tor years ahd year:,
                                                                         and. ·-: . that was .. . where he dragged·


                                                                                                                                                                                              ·i ·,

                                                                         kids arid. be needed sollleone to... . pertora ·~ ex                                                   .fr:;: :;:tt~
                                                                                                                                                                                  ~   -,f '   q- ' ~•• ~




                                                                         ~eta with the kids e.nd ... he . ... forced me to do                                                         \:~:):.:)f f;~i%f~f
                                                                          it .
                                                                                                  GERALDO: \'bat did he say to you?
                                                                                                  JESSE: It vasn't so ~uch what he said

                                                                         me it was ... wnat I knew ... from growing                                  up                 with
                                                                         hilll vtiat would hap_pen if I said no to ..                                                                                      . .'. :j
                                                                                                                                                                                                                 r
                                                                                                  CE:RALDO: Were, you bis first vioti1a'?

                                                                                                  JESSE.: As t a r as I know.                       AppendiX 00051~
      Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 102 of 225 PageID #: 5282
                                                                                                                                         A0979

                                                                                              +   + • • ••       ~




       Media Transcripts,.
:,-    PROGRAM                 ING/GERALDO -Kiddy Porn Tape 11 .


                                        GERALDO: And what did be do to you?,'>~-.
                                                                                              •         • ·. ?:.              t~-p
                                                                                         ·..t ~:·•,
                               photqgraphy?                                                                                   ~: '•i           ../]::::
                                                                                                                               ': .,;\, ..f/4.~;f;) ~
                                        JESSE :. He did just about. everythi~ · toft,: ·
                                                                                                        '. '. . ';}f.Jt
                               me '\ He : .. used »e for . ... what's now. :. been ten t ·.

                               years of. lite, the past ten years ol. JD.Y
                                    \               .    .                 .    .                            '


                               he:, . >t;tsed   llle     and abused       JO.e •• • basically


                               whenever.·be felt like it.
                                        GERALDO: In. ; . :1:n · sex            acts you :11ean?
                                        JESS!·: Yeah.
                                .               .

                               ·:·: .about ei11ht or •nine aD:1 heid • .. he'd !oD:1;1.~.,-;_,
                                                                                                                                     \i~ft~~   ·-i~~:;
                              ~e • .· He'd· r .ee.d m.e bedtiae storieo o.Di .. . aoo ::.\'./~1t
                                                                                ·. .                         · 'JWii.
                              he!d fondle mo in bed and he'd shower ;yfth~·•e
                                                             +        +                   •         •   !            :.   +   ~
                                                                                                                              <-'.:it ti~~.-
                              e.nd _he'd . .. he ' d. play vith ·•y pen1o.                              Al¥1 as ::1 •1r;
                                                                                                                                       :._ ::-~-•~1, ,:~

                              : : : : : ~ • : :.
                                   0
                                                        ~•~~-::ca:xa:~~~               ::tively                                        /?·ct:o/tfJ.
                                        GERALDO ! Didn't you tell yollf',aothor? "                                                        ,· :·<!Itt
                                        JESSE : l cou1ctn' t tell anyone.                               At first,,, -, .,.:i::'~~•;:J":/.J
                                                                                                                                          ·<:~·.,::•>?!-J?!:Y\ ·:·f
                              I didn't ~ayanythi~ becau;,e . . . thc:re were                                                                 =·· ·         .':'f ;: •:;;

              I'
                              lots ot reasons .                  At first , . . I -like it.                               It                               ".f //_/·~
                                                                                                                                                                            '
                                                                                                                                                                     ,,:-- ': '•




                              ~iqns or. . . o! . .. o! loving or carino in the                                                         .7      · •:c:•,·•, ,:·.-s~.-"'-
                                                                                                             ...
                             · world.                                                                   Appendix OOQ51~
                                                                                                                                                \
     Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 103 of 225 PageID #: 5283
                                                                                                                                                          A0980
                                                TEL No. 2 12~s a J-8196                                             Feb 14 , 89.
                                                         ~    ...
                                                             ,•
                                                         ::f;


~~  ,.t. • j~:~.:
                I



· "<'. Media Transcripts,.
   · : PROGRAM .           ING/GERALDO -Kiddy Porn Tape 11.
    '.'.,:'. '.~;f~{:( /'.·:··
                    .J.            · :, ');.,


                               '           .
                                                     aoo .. . teased                     me and beat me up a:, older ··: ->t~·•.
                                                                                                                                          . ,' .<~tt(::::
                                                     brothers do. to their yow-:qer brother:s
                                                                                           .
                                                                                              ·all tne· :1;1::1
                                                                                                     . ~•:---,:·-., ,.,
                                                                                               .                                 .                  .~;-:;: , ·?,·. .,~:·~ .1;.       • ,.:...             ~

                                                     tillle           a.oo         th.en beiD;J 80 much older than me as . ·;:...:.:t•f:i/
                                                                           .. ..
                                                     they are . , . e.oo .... being two of tba• I vas • ... ! I
                                                                                                                                      · · ·/~(,\. : :;- .J•~'/lt~f-*
                                                                                                                                                                 .r';•, ; :           ~~(' :
                                                     '            \                  .             •                                               '.?f:stt,;\1¼,} :•.1f
                                                     nev\                  1»3.d   a relationship •vitb thea.                          Hy mo~it~-{t•; ;; ·                            . i:?·
       ..
. f. . ....
'    · ~( \.·             ,'
                          •'         ""..
                                       '             was n~ver m.uch. involved in being with me 9r/
                                                                       \

                                                     caring · abo.ut ae.
                                                                      GERALDO: Do you really believe your ·\,,

                                                     ~other didn ' t · knov .over ten long years

                                                     your dad and you were doiµg?

                                                                      .JESSE: She didn't outrightly Know.
                                                     thi nk if she did . . . she v ould have done                                                       i.~;.:t~·:..        ·:~~~,;,_;.·''\    +   ;   +




                                                                                         .             .   .                             .        / ~;:~~ ,• .. ~ ~'..                        ~-k .
                                                     3o~e thing . · She 1111ght have susp_ected: She l t:.H                                                                               'iit
                                                                                                                                                  :-£-~~;t-~~:~.:..:±:.:-·~ /             ::-~:
                                                                                                                    +                               < . . ... - \/"'"                \"!.;./ •:•..:-
                                                    :m1ght have ~u~pected and ... ard . . . e.nd . . . aD:1,i·:. 1;•.:c;, :;;1;,~·- ·
                                                                                               .                .                               · . ~ ... t·-~-. · -      -±ti1l.};~t,.        1•


                                                    buried it , not wantirq to face it.. Bu~ if she ,". :.;~~t,:(···:
                                                                                                                                                    . . . . f r,'.::::.ii,:. .
                                                    .bad . . . 1! ~he had act ually known she ·-would have -~ .i


                                                                                                                                                                                     '•
                                                                                                                                                                                      '
                                                                      GERALDO : What'd your tether do with these

                                                    photographs?
                                                                      JESSE : He woult:l send t hem ott to friends
                                                    ot his Who . . . hat:l da rkroo~s who could develop

                                                    t h e'Jt .             We _ . . we don ' t ha.y e a. darkr oom. He
                                                                                                                           ···          Appendix 0005.20
                                                                                                                                                    I

                                                    A-, ,,1A v ~           ; , , ~ t. !'%An,t. t.hP.m.         out .    I m ean      5 ome tim.e:s :
 · · • -,;:-r -   r .                                                                                      ....,,.... -1.-.•-•~e-..,...,.~•~·~·-- .
                         Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 104 of 225 PageID #: 5284
:;.;~.......Jf           i           'fi•J'iii,ifi: ,'fo'.:,.:············· ····· ·,·;:····;·,•···.,:·· ,·············· ·············· ..... .                                                                 A0981
I . N.G./,GERALDO.' RIVERA. TEL . No .21 2- 581-8196                                                                                                          Feb 14,89            9 : 23
·· · ·-::~itt1;1~t r:-~;·                                                       (->: ;~:fr;i-· ·
                         .•
                         •
                                . .,..
                                !   ! 4'   •


                   ·?·'1 · .
                    :,        Media Transcripts.
                              PROGRAM                                                    ING/GERALDO                        -Kiddy Porn Tape                            11,



                                                                                     he .would give the• to triend.8,
                                                                                     maile<l t~em.                                                                                  .... '
                         . I.
                                                                                                    ctERALDO: Do you rem.ember to who he
                                                                                     thea?                                                                                                                                                   \if;··
                                                                                               \ JESSE:                    u was                  ju:,t friends .                 J.ike ... t~~~e,                        i, i :"f .
                                                                                     ~s;         \,theie '188 -                                       and there '."'-~- : . ther_~                             . 'd'


                                                                                    -·
                                                                                      .r .
     .•                                                                                                         I never »et ....I never aet them. :-:..
                                                                                                                                                      .                                                                    .

                                                                                                 . GERALDO: (OVER) Obv1ciU$ly... p(:}ople •in 'th~. )

                                                                                                                                                              0

                                                             ·'·
                                                                                     sa•~ :::::: : : : . : : : : :                                                :::   the ~m                            1~-~!:;:~(,",
                                                                                   t~~:•::::r t::t::;·o/::r::. ~~=~ ~::;Y:iI>~:
                                                                                                                                                                                             8

                                                                                                                                                                                                 :   I.


                                                                                   :::r~:u::u:::::t:::r: l::~:~t sosehoV;}f .,flf)
                                                                                     .                 .                                . .                                   .                                    '· .        .           ·r:;       iPJt..,;




                                                                                                                                                          0


                                                                                                  GERALDO: Did he also take videotapes?

                                                                                                  JESSE: Yeah. . Yeah .                                                                                                                     ..
                                                                                                                                                                                                                          ~ .
                                                                                                  GERALDO:. Videotapes of you in action '1ith

                                                                                    the children?
                                                                                                  JESSE: Yeah.                                  And the kid$ naked . Yeah.                                                , •,•
                                                                                                                                                                                                                                   . . •,
                                                                                                                                                                                                                                   '   ;     . ·_.,..
                                                                                                                                                                                                                                                 ,·
                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                      ' 1 ,.
                                                                                                                                                                                                                               ._,r :• • •


                                                                                                 GERALDO : Hov many kids vould be in one
                                                                                   episode?

                                                                                                  JESSE ; 'Well there was anywhere ! rom ... ·
                                                                                                                                                                                       Appendix 000521
                                                                                   four to ... to eight kid.s in ... in e. cle.$:S,                                                                        '   i
                                                                                        'I,
I
                                                            ;o., r- , ~••• "•~ 'tl,-'
                                                                        !                     y ~ • .,r
                          Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 105 of 225 PageID #: 5285
                                                                                                              Feb 14 ,89 '.                    A0982
I
I

                                                   ING/GERALDO -Kiddy Porn Tape •1 .


                                                           GERALDO: All boy:, .
                                                          JESSE : ror - the                               lnOSt   part. Evidently
                                                                                                                            .   '
                                                                                                                                  '' \
                                                                                                                                    :.

                                                                                              ,,
                                                  computer5 1r1a.sn' t a v-ery ., . girl thinq


                                                  trora. enrc-111no.
                                                      \                     .

                     [.                               \ ~ERJ.LOO:                       Becau~ e
                                                  taste:,.?

    ,· .             J.
    .. '   ''
                 l.                                         .
                                                  Disgusting but true ~ ..
                                                                                               -

                 I
                 i '
                                                          .GERALDO : Did you ~it and screen
                 '
                 i .                              videotapes with yo,..dad'?
                                                                                                                                                           ' :·~ :,::
                                                          JESSE : No I couldn' t watch the•.· No# I .. ...•. ~~:;:                                                      .
                                                                                                                                                                     .. . .
                                                                                                                                                      '

                                                                                                                                                          ......~
                                                                                                                                                            ··.:'!
                                                 . t don•.t think I' v~ ever actually even ...
                ','
                 !                               vatcbed a s~ngle one ot thea:
                 I
                "I
                                                          GERJJ..00: What about the photogrepho?

                                                          JESSE : I :3aw. som.e of the photo,;irapb:,,

                                                  Some of the• caJAe bac.k. He had hi·!'· own

                                                 personal collection of' his favorite~ . 1                                               wa:, . ; .

                                                 never interested in looking at the~ .                                          It JU.e.de
                                l   •


                                "                ~e even aore sick than I alre~dy was .
                                                          GER.ALDO: D10 he sell them?                                                                     ,,
                                                                                                                                                          ,_
                                                          J ESSE : l doh ' t think he ac tua:11y s o ld                                                   ·,.

                                                  them.     I think it vas mostly ju~t a . . Aa:>ertl~«l~IJ.r.i!
                                                                                                                                                \
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 106 of 225 PageID #: 5286
                                                                           A0983
    Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 107 of 225 PageID #: 5287
                                                                                                    A0984



     ·Media Transcripts.,
           'P l"\l~.'0 A t. .f    ING/GERALDO -Kidd:· Porn Tape #1 .
       rT">.l'\VV.l'\oU¥!


                                          GERALDO : Tell me .                       .
                                                                                   .:    .'
                                                                              ,.    ."

                                          JESSE: .I vasn' t no.me vben the .. \ the

                                  !ederal ot!icer~ came. I       w,   at 5cho"o1 :-
 k
 I
I                                 came home . I think it was




                                  I also. noticed thera was something very
I
,.                               . pecul.;ia.r. , .
j
j
.; '
!


I                                       . END OF TAPE. L


                                                                                                -.•: ' · .


                                                                                                      , ,.   .;

                                                                                              .]_"' ·..::.~·•t :• +




i·
I
I




                                                                                                                       : .. ,....
                                                                                                                      : · .r




                                                                              Appendix 0Q05:i!4
                                                                                                         I
                                                                                                         \
--...:.•~-·...
   ~·         .          Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 108 of 225 PageID #: 5288
                                                                                                                                                                                                                                           A0985
,.~;~
    :.· .......... ·.·.;.i ~... ··::: ....: :i· ... : ............ ... ............ : ................. ·:·· ...... ..... ··~... .......... .... ....... ........ .... .. ..... .. ..... ... .... ..................: .·;~ .... -~ .·:~;
    · 1; N.G JGERALD O RIVERA ' TEL No . 212-581-8196                                                                                                                         Feb 14,89                            9:23 · N


                                                                                                                                                                                                                                                           ·i;.. .
                                                                                                                                                                                                                                                          ,.       '           -
                                                                                                                                                                                                                                                           .    ',
                                      Me<11a Transcripts.. lnc.                                                                                                                                                                            •
                                                                                                                                                                                                                                                      .,i'•).'
                                                                                                                                                                                                                                                         ., ,1.,:··
                                                                                                                                                                                                                                                         0-




                                  PROGRAM                                                       ING/GERALDO -Kiddy Porn Tape •2 .                                                                                                 Page             16 :J- · .. .



                                                                                                                START TAPE 2.                                                                                      ir:- : '·



                                                                                                                                                                                                                   ' .
                                 ,,   ·.
                                                                                                              _GERALDO ; Okay". you get home, Jes~o,
                                                                                                 \
                                                                                             .•v:•~rhillll'        .
                                                                                                                                  s oul; of place . ..
                                                                                                    .         ~ESSE: Ye:, .

                                                                                                            : GERALOO: (OYER) When do you re-al1 .. .. at §,', ,,.rF.P' :·                                                                                                          ,,:..,
                        ~

                        ,.
                             .
                                                                                                                                 .                                                                                  ·             · <:t•_: .~y•·       :?1r·:/·<
                                                                                              what point do_ you realize: that the place ha~ . ·:·· ;::,i~'.;:.;;,,:'._:;~\


                        i                                       '   ~ f   .
                                                                                             been ro.id_ed by · the coj,s and . that your                                                                                  wor~~r ,.:                  '\iff    ·., -      ;   ..


                                                                                                                                                                                                                                                        il~::•
                        ~.
                        j'


                                                                                             night:::E c:::h::u::ok
                    +




                        1
                                                                                                                              ~:Y                                                     ae aside when                                  I.f?;,: t
                        !:
                        '                                                                   .home aM .I went to my ta ther. I ~aid· Look ,.,,_;:                                                                                                          •(: -~~-~;.,,r
                                                                                                                                                                                                                                                    ···:ft'·:
                        i

                                                                                          • what's up?                               And .. ,he took. 1>e out. tor .a val~·\ ,'.
                                                                                                                                                                                                                                                       · ••.•          !




                                                                                             and ... he ·t~ld iae what ·hel~ happened, that . the

                                                                                             poltce had c_oiae . 'That my mother .. . !ound out
                                                                                             about the magazines and the photqs ai-.1 all .

                                                                                                             She ... e.t that point wa~n•                                                       t talkinq to
                                                                                            hi~. She had ~ovect in with. •Y orand~other .
                                            I   '
                                                                                            .And he told .ll'l.e . .. the. t                                     .. . well he to1d ,Jae he
                                                                                            wanted to kill himself. He told :me he wanted
                                                                                             to kill m.e .too and t a ke m, down with hill.. He                                                                                                                 '.',:·.

                                                                                            wai:1 ~o see.red . of anybody finding out                                                                                                          ·
                                                                                                                                                                    · ·           ·         ·       ·             Appendix 000525
                                                                                                                                                                                                                                               1

                                                                                            about , .. acgut what was reallv aoina on
                ....        Case 2:06-cv-03136-JS
                                             .....:,. Document
                                                         ca~ - ..
                                                                  41 Filed 01/28/21 Page 109 of 225
                          ' ·····.f •~Q~_f,'-i,:U!.'2!,~~..:.:-,:_'.!;Z!.&1''9EA4                Cf .            t·.-iJ:,~,; .'~t~fFrjr . ' ·1 0:
                                                                                                      PageID #: 5289
                                                                                                              CJ• ;:.   •                                                                                                                                          •tr• t


                                                                                                                                                                                                                                                                                                A0986
                                                                                              !$   !QI{ . ?                                                                                                                                                                 +               •




                                                                                                                                                                                                                                                                                                  .';::~}t:•../}~
. Y . . ..:. . • ...••. • : ~••. . . . •. . ....... • • . ••• . . .• . •... . ... . . • • .. .... .. .• . .. .. . •. ..• . . . . . . . . . . .. ... . ... • • .. . . .. . .. . . . . . ... . .. . . . . . . . . .• . .. , ••..• . • . .. . • .. . .. . . .... . . .. . .. . . ... . . . .. . •• : . . : •• •
                                                                                                                                                                                                                                                                                                               . ,•·,
   . J. N:G. l qERAL DO. RI VERA                                                                              TEL No.212 -581-81 96                                                                                   Fe b 14 ,89                                   9:23                No:'.;,QO~~;~~~+.l~i
                                                                                                                                                                                                                                                                                                ~;v ~tl' 'fii     'r:   : ~-   +




                                   Me<11a Transcr1p~.. Inc. .
                                   PROGRAM              ING/GERALDO. -Kiddy Porn Tape •2 .                                                                                                                                                                                            Page, 17


                                                                                                                        . that .. . he was really .wi.lling to take his life
                                                                                                                            and 111y life.

                                                                                                                                         'GER.ALDO: Why didn 1 t he?

                                                                                                                                         JESSE: Well. .. l let.t very quickly.                                                                                                             I
                                                                                                                               \
                                                                                                                            told him• I vouldn' t · help.                                                                        I told h1a · I'd

                                                                                                                        . . .. I'.d k~ep i~ a s.ecret..                                                                      I ... I told . . ~ I . ,. I

                                                                                                                        . .. . I basically convinced hi• not ·t .o .kill

                                                                                                                        lli:mselL . Just                                       b'e-cause I loved hiJll' so ·m.uch and
                                                                                                                         I just .. . the thought of losing hi.11 would have .

                                                                                                                        · just; .. the . thouqht ' ot ; .. the thought of lo~illj
                                                                                                                    · h1?A .would. have,... would have killed :m.e.
                                                                                                                                                 .                                      .      .

                                                                                                                                        GERALDO: Still.

                                                                                                                                       JESSE ;                     wnat do                         you mean?

                                                                                                                                      _GERA.LI>• : Even ft.ftet what he had dorie to ~·

                                                                                                                        you ~oo t ·o the boy~ .

                                                                                                                                       J~5st : ?or ~ost or ~Y 11re be ws the
                                                                                                                                                                                                                                                                                                               ---~     ...


                                                                                                                        only person who eyer loved •e .                                                                                           He W8.~ the
                                                                                                                        only person who ever . . . was with me , who w~uld
                                                                                                                        do things for ~e, ~ho'd show any sort o!
                                                                                                                        af £ ection . .. .

                                                                                                                                       GERALDO: (OVER) He used y ou .
                                                                                                                                       J ES SE : (OYER) . ~ . towards .m.e .                                                                                       · Appendix 000~26·.
             Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 110 of 225 PageID #: 5290
                                                          '~                                       ~   ~, ,. .,   ...,..... ~, ,.,.., •.··   .
                                                                                                                                                                                                 A0987
         •~                                             ~,.~l><>'-' f.'"""'"''~~,...-~,~··:1: .
                                                               ;~~i:;:~~~<~,~ ~~"f:'r.-~-:---~-, -~./\! ::~;.:..
     •.... :.j'. :: ~.:.."\\¥;;;'.f~'. .:::::...........................:·....................:.............:.........
         . ~+-. N.G 'i/GERALDO RIVE RA . :-TEL No . 212-581 - 8 196                                                                                        Feb 14,89
            ~~ .. .   I ,        ; ~:       ·.l •                             1


                                                i
           ..           . ,•, . ' . i . '
              ....          ~    ~:'··-~ l, .
                            · ·_:' ;j Me<11a Transcnpts.. In~~
                                   , ). PROGRAM                                                    ING/GERALDO -Kiddy Porn Tape 12 t "'
                                                                                                                                                                    ·f:'                    ·.:··· ,,
                                   .' il·'
                                                                                                                                                                    ,.· ,;,i/ f~fl:
                                                                                                                                                                i



                                                    ~

                                  ·.,: i
                                                                                                    first as e. sax object and . then E\8 e.n :..: ·e.otorfc1f !.

                                            i                                      . ·, . .',     . in .hi:s perverted movies.
                                                                                                                                ·    -r;~.: : ·. ?ti,:
                                                                                                                                               ·••!: \,:, ; .·
                                                                                                                                                                                            ;,flt                  /:-
                                        .!
                                                                               ~.,· ,~_µ_.                                                                                     '     ~. .
                                                                                                                                                                                                            -~ ·
                                                                                                                                                                                                        ' :•.J1"''~·~
                                                                                             .\                          JESSE: It took JA.e a loDJ time to realize                                          ·T ·
                                                                                                  \ that                             If took me unHl . . I . qu. . . I             "8.J '.;'/ )~:;~i
                                                                                                   took 11'.le tii l was seventeen to realize;.1.th8.t
                                        '
                            •'          '
                                                                                                                                                     . .             .. · . :.;it;l:li·:.:.
.r                                                                                                                      GER.A.LOO : . When did ·you . .. real ize .•tha.t:/_you
 I

                                                                                                   have better tell tl,e ~rutb?                                            . ..       ~•}ii'lit
                                                                                                                        JE:SSE: Well Jay »other asked 1ne about : wbat.. ·:._ ,:-

                                                                                                  ha.• .g one on am i gavo bet &oi<o sill)'                                          ~'~~r'f 'ftt
                                                                                                  and.            ju3t . went back to $chool. And .. : tr1e<i;_ t.o:>·                                                ;;.~•t:C
                                                                                                                                                                ..                  · ff.i:~:~ :·Il
                                                                                                   think about the whole thiri;l.                                I debated ·tor·::::

                                                                                                   . . . many days e.s to
                                                                                                                                                         , .               .
                                                                                                                                                  what to do. Hy father .vould 1v,~;,-:"-:-
                                                                                                                                                                                            ,· .. 1;~t~>.
                                                                                                                                                                                -.~:~/{{.: ',
                                                                                                                                                                            ~. -~
                                                                                                   call ero .I ... I wouldn't take hi3 ce.113.                                                                       ·'
                                                                                                                                                                                                             ·.:      ,j       >+
                                                                                                                                                                                                             .,.          (\




                                                                                                                      Hy mother would call. · l t .o ld my roo•
                                                                                                                                                                                                         ··--=--
                                                                                                                                                                                                            .;  ...   ,.;_)

                                                                                                  :mates .... don't take their calls. · I ba~ically

                                                                                                  tried to just .. . ju~t put it a::,ide and hope
                                                                                                                                 '                   '
                                                                                                                                                                                                           · .1.i:
                                                                                                                                                                                                              : ·/
                                                                                                  that ... tbat ... in some Btr~n;:,e -way it wouldn't
                                                                                                  be purimed . And .. .

                                                                                                                      GER.ALDO: That they vouldn't co~e after
                                                                                                  you.
                                                                                                                      JEss:r.:: we11 th-~ t ... tna t 1 t woulctn' t                         go
                                                                                                                                                                           . Appendix 000527
        Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 111 of 225 PageID #: 5291
                                                                                                                              A0988


         ii
         . Me<ha Transcripts.. In~.
          ' PROGRAM                ING/GER.ALIX> -Kiddy· Porn Tape 12 .
                                                                                                     ·'·


                  '':,   -         magazines and a.11 -the videotapes end
         ..                                                                             . •• ,i'   ·:.!'-:- J. • ' . i ~. •
I'                                           And it .seemed like         that wasit . ' 'lbey~~ j~t.'~: ...·.                                                         :'
I ...
I       .'
                     I
                                                                            ~                                      .:._:. ,:' ':'{':l:f/:·:i~f·'
                                ,- _,,_.-wanted to confH~ca.te all the ~tuft and .•.._and _.. ;,,,,. ;M~•. ,,p,1;; ..
j
                                                                                                   . .. ' .~i,J;/:· •.                         ··v,:      ,ii~~~
                                                                                                                                                               ·
              I
                                   tinq out zty father• s contacts and things. tt )Jld                                                                   :/it;
                                   1J some way or another I . . . I . . . I don• t know- 1! .
                                     \                                                      . i~ .. :~·.
                                   I ~s lucky or unlucky but I managed to put . .-.,~,;:·-y.·. .·
                                      . ~\        .                                                            ~   .•, :.,.8~it: ~:\: ·:~~~·· .:: .
                                   the whole thing. off until I .came holte for} ·,·;-.· ·.\f,4,f
                                    .. ' \             .       ..           . •                .                   . /'.';~; ' - ' ~f~t
                                 . Thanksgiving aoo.•.• . that was . . . that ws the. big ·;;~·.
                                  shock .                            .                                             .·   {('i~\('.1·!:.,,,,..
                                             l ... l came home "~ l "'ent out with ·,/                                              7 ?<'   i~
                                                                                                                                      : ::: :!f ,. '
                                  :::hf:: ::ef::;~s ::P::t~t:t:::. YO:\~.,t;t··
                                                                8
                                                                                                                                     " ·"' '     ·,:<.        .:~ .


                                  planning on.· stayiIYJ out the · whole cts.y a,nq then\~-., .,,\.
                                · · I dec·ided I' .d go bo:me tor dit1ner.                 1 called -. . -: ' ..                                         :·>(~
                                  ·th~m up to tell them to expo.ct me for dinner

                                  anc1 ·som.eone answers the _phone .                                                                           .         '

                                             I .. . I :,aid hello ... ar.wi she goea. :. vho 1~                                                 1?Jr·
                                  thi~?        I say_; It.' s Jes~e.        Who are you trying

                                  -to reach?          I wa~ just trying to reach my ho~e.
                                  The voice ... you've reached y~ur ho~e; your
                                  mother and . t~ther have both been arrested. Are
                                  you coming hp.me ? I told. them, yeah. Sa.id.; Yell
                                                                                       · Appendix 000528
                                  y ou' 11 be brieted When you g·et here .                                                    · ;
                                                                                                                                ,
                    Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 - - Page               112            of 225
                                                                                                               . .... . PageID #: 5292
                                                                                                                                                                        A0989
                                                                         ~, . •,.,,_ ..,.,_.._-..,.'P,"".· ~             . .


....'~.~:.:·.~::·::.~i ::.,l.           ~.: ·•::~:~~~?~r:7.1~~{~~~:.·:~=-·~:.~:~~~.~:~·_'~.·. .... . ... . . . ... . . . . . . ........,. .. . .:·:::~:~,~~>,
  ~ · I. l'll ~)/f;~ERAL,DO .:RIVERA·.                        ~~L        No.212 - ~81 - 8196                             Feb 14 , 89                         .·

               ·4f~¥~tt/ ' \;,<.: .·                                                          ..                                                 .\; .                                               "
  ,_,·
                        i
                       M~tHransmpts, 10c.
                 · · j PROGRAM        ING/GERALDO ~Kiddy Porn Tape 12 .
                                                                                                                                                   ···        Jfi?~,, ;r
                                                                                                                                                             Page             20    rl£.•.:·" ·...

                  .i . .                                                                                                                                     .!i,;,)Jf\
                        I        ·' '                                         And I. .. I think it was . .. it wa~ at :that'.}}. , ~·:
                     1.                                                                                              ..      ..·" .:·.:{~~
                                                                                                                                         .;;:··.-rt::::."•~ ~-~ :;~~...                              ~

                    rI·~
                                                                         moment . . . that ....well I . . . I' think I ·basically'''"·:~:_;'.f:.·)~i
                                                                                 .              .         .                           .      .                    .?.F .           >(t;.;...~ft;~
                    1
                                                                    ••   just · turned to jelly. I. . . :ri.y friends asked tf·:'..;:./ ,~~•.:,, ijf •
                                                                         What was . wrong . . I ... l ~ertai~.,                      ~    ~"''.tldn I t ·; :~~ ·:                  :.::t :}>,
                                                                             \                                                                                                      .~
                                                                         :::::~:w j:::,: :s' ::m:t:: t:.:;tw:: ,:i~~~~F,
                                , I                                                                   0


                    ;.,
                    ;


                                                                         they . .. : they took like oqrt. ot·., . very careful~yJ}:-.;
                 ,' ;t' _.':                                          :escor.ted ine, we 90.t .on:· t~e train..                               came .       h~~;)f;?~~
                                                                                                                                                                  '+ ,,. ' .'•"

                                                                      and . .. ·. I really nsn' t. sure wha.t. to expect wher( ·';

                                                                         l qoi .the·n , •.
                                                     •''




                                                                                 I we. ·. I wa~f. :.scar~-d out of 1/J..Y vite ;




                                                                    · t igur•e $:Ome~hing else to. do and just not go·

                                                                   • no~e.       tor a lOn] t1Ae.
                                                                                 GERALDO: So you got ho•e and . . .
                                                                                 JESSE : And I tound ... TV camera~
                                                                      everywhere . Policeman everywhere .                                     tly brother

                                                                     pul led ~e aside and he t old me what had
                                                                     ha ppened , t hat they ''d both be en e.rr e~ ted and
                                                                      . . . p cil .i .ce officer calne e,nd 8a id 1:.he y wan t ed ~ e ,                                  I
                                                                                                                                                         Appendix 000529,
                                                                     to com "!        ;n"""' •        ...- --~ ---··~ · ·
                                                                                              ..... ~. ~··, ~
                          Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 113 of 225 PageID             #: ~
                                                                                                                 .5293    . r.•~..··-.~~~-.
                                                                                                                  --· .~ :~
                                                                                                                          ?
                                                                                                                     A0990
                                                                                            •   ·-   . . . . . ....   .   · -• : •   · -   • :.,;•~   ....       4~




                                   ~ ~ ~ ~~ ~~~:mW.~t-""""T"""•··, ---:~~..,~..:i":.~~. . . -               .
. ~;:.. .~;{;;r:•~;F~?:t\;:.~r : :.·;· ·:.•. :·:. . •.. ...... ._... ... ... . . . .,.•..•jJ~Z
•
    ~:· ,l,· ~ ,_G_,'.f{~f_.~,~ s~•.t:·.
     •               , I~         •        :   • •       .-      ••   •
                                                                          ~I.~~RA/·,~rstr,~o:.212,- 581-8196                                                                                          Fe b       14 , _89   9_:_,.23 ·N                           :J~~
                                                                                                                                                                                                                                                                  Jff1:•i¥:

    .·,. :]M~~1: .:.c:nscnpts, 1:c:;.
                  ) P_ROGRAM                                                  .                      ,.                         ING/GERALDO -Kiddy Porn Tape 12.
                                                                                                                                                                                                                             .. ·wf};,J~
                                                                                                                                                                                                                                      Page·21 --,~~··                         •c.




                   ;"•:                                                                                                                                           '                                ~c;
                                                                                                                                I went in and. :. police eve,t;ywhere., They . . ,,;~h~y .. ,, ~ --~~~-
                                                                                                                                                                                                                                     .,;1':':.~:
                     ..
                     ;~ '
                      ,·y
                                                                                                                              ~ere taking everything . They were qo:i.ng·
                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                                        . ,;~:i~
                                                                                                                                                                                                                                               ·.:. 1  r. ;{/.·
                                                                                                                                                                                                                                           ri~": :;,.-'.}!~~ : -~~r;:.

                                                                                                                              :::r::•:::r::: They w:~•lea
                     .~




                                                                                                                                                                                                                    t       Vin.        ,1I" .jl.f.;_:_i..;_
                                                                                                                                                                                                                                                           :
                   ii '
                   .,
                   ~-



                .. ·,
                             .~ +
                                                                                                                          .                                  \        otill \l!<sn~ t •ur~ . .                     was 110_11>1       t;1:ft";
                   ;: ., .                                                                                                    hap~en/ I ... I thought they'd just (Il..iest1on·:.me ::.;·:·,
                  ;;-- ····
                                                                                                                                           . ..~                            .            ·            · .. . . .                      .:~1f t'.';.i)i ~                      ..'
                                       ,·

                 . ;!            .: -~-~
                                                       . .• •
                  .,,:;. '.,,,        ·r
                                                     .• •.. ~,                                                            . about what had gone on: And I' guess l sort··,. of i;J'~·.: .. .. ..:J :-.:::1-
                ·!

                  ;
               . /t.
                                                                                  "';• ,
                                                                                     ..~-
                                                                                                                              :::::•:l::~~:m::::t~;::o;:et:n~:]~of~l~!f.
                                                                                                                              they arr,e$t.ed ae.                                             They queetion~d me for .·.

                                                                                                                              a:~h-i le and then      '                 •       •    :
                                                                                                                                                                                         they    said; ·You' re <under arrest' :'.J:;_!.g.:
                                                                                                                                                                                                  +     ,.   •                   +                        f   .   V- ·




                                                                                                                              e.nd they slapped. he.i~ ouf fa · on •e :                                                                                 -''7t:t.
                                                                                                                                                                 And. : . they took me                out in tront ot the TV.. .,~~i:(::~~/~--

                                                                                                                              cameras and ... and ... threw ·me in the car &.nd                                                                           .;_)t:·~:;?;~~:
                                                                                                                                                                                                                                                          ) --~     . '(.\   .

                                                                                                                          drove me down to the police station . I wasn't
                                                                                                                                                                                                                                                      -~                     -
                                                                                                                                                                                                                                                                         -.r · .
                                                                                                                                                                                                                                                      _:;·:}1,t f•:
                                                                                                                              real.ly ~ure w~ t -wao going on.

                                                                                                                                                                 GERALDO: Je~3e, you weren ' t really ~ure
                                                                                                                          or ... y ou ware v~ry ~ure .

                                                                                                                                                             JESSE: I               wa,3     very scared · and . . . I wa~

                                                                                                                          quickly r~alizino that my worst ni~htroate had
                                                                                                                          co14e true.                                       .And I a.lao real:i.~Ekd · the. t ~hat ·1                             ,
                                                                                                                                                                                                                                 Appendix 000630:
I   Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 114 of 225 PageID #: 5294
                                                                                                                                                  A0991
                                                     ...
                                          ' TEL No ..212-581 - 8 196                        Feb 14 , 89

                 .
            ·:- ' , . ~
                          . ..
                          :
                                 .

    M&<Ua                     Tra~scrtpts, Inc.
    PRQGRAM                                        ING/GERALDO -Kiddy Porn Tape *2.
      .. :~. :
      . '                                                                                                        ':   ·: . .

                                                                GERALDO: If it were my chila in your
                                                                                                                -~

                                                   CoJlll)uter clas:, ! would probably want to ~ill,.. -.::-J:~;I;i

                                     •.

                                                  yoU; \:::::·, I can ~mtaaj ~ t . If it ...                                             i:;}i'/J~
                                                 · were ''( cbild          and   ~o,neone did. it to ,ny cb11~ \ ... .<                                  .:,_~ri: /
                                                  11 d     w~nt     to kiii theJL too ;                                                                          ,
                                                                                                             . . . ,.Jii;,:::i.~{'
                                                               ,GERALDO : What you' ve done 1 s. one of the J;,~·?;)i•
                                                                                                            ·~ f~:,.:· <.-:,
                                                                                                                          -    4    ••   ,   ..




                                                  mo·st horr,ible . crime:, you :could possibly·                               .   ·:·,:~r~~i . /:·
                                                                                                                                                      1
                                                 •c::::.:~Y:~;s::·h: ~:r;: Y~::•~o~t~ J·tt"il                                                            : \ ;t·-          /'J,.




                                                                                                                                                      -,:~~t
                                             •             •                        +   •      +




                                                 · appalled at · what had igone on: I realii.:e that
                                                  nov.          Four. years 8.IJO~ I.didn't . .

                                                               GEmDO : Seventeen kids~                                                                 ./2.·:.;t:·_..
                                                               JESSE : Yeah.
                                                                                               .   .:;..-•

                                                               GtRALOO: The state s.e.ys. probably three                                              . ·~-:,        ·.*
                                                                                                                                                        ·.:: /
                                                 tiltes U)e;t many.

                                                               JESSE: Well there were kids who were in
                                                 t he class es who were witnes~ to what was ~oing
                                                 on wpo ... a ll tor ditf erent r e1;1sons never were

                                             ~ actually phyBi C;a lly abuse.cl by lliY f athet.
                                                                                                                 Appendix 000531.
                                                               GERALDO : Or you .                                                                 !
                 Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 115 of 225 PageID #: 5295
                                                                                                                                                                                  A0992




       Me~ua Transcr1pts, 1nc.
       PROGRAM .                                                       .         ING/GERALDO -Kiddy Porn Tape 4f2.


,' ,
       .   .·_ '..:.~,
                     _.-·:::·'·:1~

                             •
                               . ·~•-;::··   ::~·.1t:::._ ..·.     ~              ..j~~r;
                                                                                    :-:_·:.'{··:.. •. •         I   !        •'   •



                                       •      C    •                                ·. ··. GERALDO : And there. wa~ a
                                                                                           • 1-- •'""   +   +




                     ·. / ,:.~ -
                             .·                        .
                                                       \_


                                                                                involved .

                                                                                                ,~ fSSE :_ Yeah.
                                                                                                GERALDO.:
                                                                                                 .              \
                                                                                                                                  A·buddy          of yours-_
                                                                                                                                                            .
I•
                                                                                                            \           .                  .
                                                                                                JESS~·: Cla.a~Jllate.

                        \• :- -                              ~-..:!                      · GER>.LOO : And for how long was he ,a " ·
                                                            ,,.
                                                            • ,,



                                   .         ,.,   ~·- ,.:         .            partic:ip~nt.?
                                                                                               JESSE: ror .. .• f o~··....
                                                                       ·...,.
                                        )
                                                                                               GERALDO: (OVER) .And. what d1d you have

                                                                                . .. did·· you have a . party · ove_r ther·e . you.

                                                                                buddy and your . dad e.µd the kids?.

                                                                                          . JESSE: Well ... he· ju~t he.ppened · to co•e

                                                                                one day. Just to stop in a.n d say hi and he .



                                                                                ;::::.:nw::~· ~~~v::: ~: ::h•\:::~ w)t'·:.;:;~:
                                                                                tom11ng the k1~ ... _I mwn tho ... the k1<1o, ,ao3t                                                       .,, ~

                                                                                of the kids were . .. naked or half naked                                              am   he
                                                                                                                                                                                                    '     ·1




                                                                                was telkinq picture~.
                                                                                             And ... the ... the only . ... I .. . whe.t my father                                          ··•   _•, ,




                                                                                did at that point .. . was he . . . he ottered hiia.

                                                                                :money.                             Not do            llltJCll   to not rey anythirq   bA¼>tendlx oo~~   :, (
~ --   . .          Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 116 of 225 PageID #: 5296
                                                                                                                                                                        A0993
~-:~...--~,:::.-.J:: ....\': .,·~.'..,..:: ,. ...........·...................~-:·......~ ........................................... .


       ·?tt:~,-~(.(:\ ,.-' ·· ·
        ~     ·•     •       •'   . : ... ,   ,,~   '   '•                                                    +




I-. N . G:'IGER i.:nof RIVERA . TEL ' No .212-581·- 8196                                                                                 Feb 14, 89

                                                                              ·t :' j                    ··
             ii •
             ::· M0<<1ta ;rranscr1pts.,_1nc. ·
              i P~OG~AM                  ING/GERALDO -Kiddy Porn Te.pe
             ·f          •                    'i ..
             ·t ·




                                                                             the pictures as he wanted to be.




                                                                                                                                                                                         '   f   . , ,   '




                                                                                                                                                                    .... ••. ·
                                                                                                                                                                '
                                                                            take, pictures of it ..
                                                                 ·,
                                                             '    ~'"." '

                                                                                        GERALDO: It· S                  so      sick . J~sse :         It'~   50 : ·

                                                                            perver~~:                                                                                , r·... .,, .

                                                                                        · JESSE: tt'1 s ... 1t·'s- .worse than that. But ·                                       .,.,,,,,,r;"?.;··" 1 ·i.




                                                                            : .~: : ~•-:: ~~~::;,as~~::~: ~w:::•:~:~~':'.(I!~ ·.
                                                                            wor.:se thi~:, . .. e.nd .. . onc·e it g:ot ~tarted ·it                                                      . ,-<·,:: •l
                                                                                                                                                                                         ~·
                                                                                                                                                                                         :lnT!
                                                                                                                                                                                     ,                             ,I   •




                                                                            :·B:::y d1U1Cult to stop.                                        It was 1•poss1ble


                                                                                                                                                                                                             :    ~
                                                                                        GERALDO : (OYER) Where would                              it   have ended                                                ·,{~




                                                                            up?         Where would it have ertletl up if you had

                                                                            not been caught? WM.t would have been next;
                                                                            ~mui: l'.    r 1lms;      k1l.ling the children e.nct

                                                                            photographing ...                                                            Appendix 00053~
        r
        !
        I
             ~
              Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 117 of 225 PageID #: 5297
                                                                                                                           ..   ~   .... ,
                                                                                                                                                                     ...., .
                                                                                                                                                                                                             A0994


    /I "_______
            •
                --·~-          > t,~~!:•(·•.t1b ;·:>ff2·t t'~                         . ..~'.""·..~ .--~ ' ·--. - --·
                                                                                                                                    .· ..
                                                                                                                                .· · ·- T ·"                        - - ·- - - -
                                                                                                                                                                                         •-- J;;:~~Z;'f-;I;
                                                                                                                                                                                          V __.,,                                                                         .
    . ..,..,..~. :.............................-............... ::......................................._................................... ......··············· ·~.,,·.; _-·~
                                                                                                                                                                                t·h-;........
                                                                                                                                                                                      ..
                                                                                                                                                                                            ,. . . _. .;~';'~. . .. . ~;1jrJ                                          ::i!
    I
    /       .N .G:-t..GERALD.                                    •         RIVERA     TEL No . 2 1 2-581- 8 196                                        Feb 14,89                   9:23 No . 003.::1:<25:i.'..2 .,;J.• ·

             •                   .·....•.,. .
                      ~ ,: •/ .....           .   :,  .     ':-,     ·.-......   ,.
                                                                                                                                                                                         .,-;,~~- ft:i''.jl f;·'J·.'{·~~, :.                             ~              '
                      ! ...
                     ·.,       > '"
                                      ....•       ~          t; •.,., ·,• !'f.,-, .
                                                            ,.
                                                                                                                                                                                          ';; '                                                            _· i.·.'·-..=
                                                                                                                                                                                                                                                       ,1-r.
                                                                                                                                                                                                                                                       I.J'S           ·,1

                     .i    Mewa .Transcnpts. 1nc.                                                                                                                                        ,,,                                                                      '
                     -; PRQGRAM ··                                                         ING/GERALDO -Kiddy Porn Tape 12 .
                     .J
                                 .    ..          ,-'

                     i     '
                                                                                            ..   ·""'
                                                                                                 If ,•
                                                                                                                                                                ;


                                                                                                  ;'         GER.ALDO ; (OYER) .. ~ their deaths?
                                                                                            .:_.;'J                                                                                  ' I :: _.· •


                                                                                          . · · •· \ JE~St ~ I. :·· truly b~lieved .. . once                                                                                                            .,..

                                                          •:,:·

                                                                                           : :o:~~~t:/: h: :l~: ~.leta::~s sa~fjf}{l#(
                                                                                                         .' ,       .        .        .   . _,':,ft;~~• . !'!"<'); -'. f .''
                                                                                           »yselt a,s the · object · of h1s desires. It wae>~·•;.·=,., , ·J~:.,.:·,_....
                                                                                                                                                                                                                                              1
                                                                                                                                                                                                                                             L :," '




                                                                                                  . . . .                      .      ·. ,.~)1,;'.'f' :/:',:~~~::                                                                                      t,.
                                                                                           it was me being . ther.e t.ha t caused hh\ to start ·. · ····

                                                                                          abu~ing the k.id:s in. ~h.e tir~t. place .

                                                                                                         . It   wa:,. ~. it              wa:} • ..   me. . . . saying no to. M.• · . :
                                                                                                         .           . .                       .. . .                          .            .;·:;l'' :~ii\
                                                                                                                                                                                                    I

                 ~    .                                                                   as . I grew .UP and had. the . courage to ~e.y; •·"'.~ No,~,, .
                                                                                          dad , don't do that , That he
(
                                                                                           thinQB to the k:lds . •
                                                                                                                 '                             '

                                                                                                         GER.ALDO : You said off oe:•ete. t.bat you



                                                                                                                                                                                                thi•~~:
                                                                                                                                                                                                                           <      . ,:-:--


                                                                                          vere concerned about hov yout ce:ther feel& .~                                                                                       ,.d·

                                                                                          Well 11hy ore you concerned agout I.his ,., ,
                                                                                                                                                                                                              ,. ....1.

                                                                                          ha tet ul, di~gu~t i ng n.an?                                                                                       .~:.. ~ ' ~..              '


                                                                                                         JESS!:: He's my te.ther .                          He Vill always                              b{J:-Jih·
                                                                                                                                                                                                         ",,,,,)"!        ·.· •


                                                                                          IttY ta ther,               I , . . loved hi~ very Jl'lu·ch tor 11sany.

                                                                                          lllany years in . . . in . . . (COUGHS) ... . in the· only
                                                                                          ~ay I ... I kne~ to love ~Y father.
                                                                                                         GE~DO: You know the . expression, short
                                                                                                                                                                                              .         .
                                                                                                                                                                                         • Appendix 000534
                          Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 118 of 225 PageID #: 5298
                                                                                                                                                                                                               A0995


                                                                                                                                            Feb · 14 ,89 . ·

       0,



       ., ...
       ·••r
                       Me<J1a··-l'ranscr,pts~ 1nc.
                       P.ROG~A.M :-~:       . . ING/GERALDO                                                               -Kiddy       Porn 'rape      ff 2 .


t: .
                                                             ,. ~}·M!!     ~   . . ''        :-::

       ·:''·
       ,.    ~·.                                                       e.busers ,-_ where you• re going .                                               Hov do
       ,.

        ''                                                             the . prisoners , the other inmate$ will treat.
                                                                           ,.:··:\:.,:~' . .                          .                                                       t

                                                                      you?                     •\ .
                                                                                        JESSE : Horribly. If not wor~e .
                                                                                                             \
                                                                                                                 \'                                                                 ~
                                                                      had a ta&te                                         ot. it -on th~ outside. I bad a
                             .·:.·. ·:~ t·                            briet -taste ot i~ here .                                              And I gue$& I c~ ...,
                         . ;..                                                                                                                                    •   •       ,::   • ,·     .'-;'-·,;J
                          .•     ·,,:   :. ....             '
                                                           ''j•                                                                                   ..              .       .         ·;··--~•:·~:,: .
                                                                      only expect it to get~vorse . 'rhere really ·":'~"\,;._
        -'         .
                                                                           ..
                                                                      i:,n' t ·auch ·I can -~Y to any of lheiQ . .
                                                                ·'                       +          •    •   •                     +




                                                                                        GERALDO : Or to us . .
                                                  . .'I.
                                                     '                                  PHONE RIN~S . .
                                            .'     ;-
                                 1). ~             ? ~
                                                                                        JESS!: I guess ·not. .

                                                                                        GERALOO: Ei~h~een· years.
                                                                                        PHONE KEEPS RING-ING.
                                                                                        JESSE: Hopefully not . (PAUSE)                                          I'll not .. .

                                                                      !1   ·rt nqt                      a pedop:tJile .                  I don• t . .. enjoy having

                                                                      sex w1 th k1Cls.                                       I .. . was never . . . interested or
                                                                      had fantasies about having sex vith boy~. X'•
                                                                     · not a homosexual .                                       I never . . . felt like I . ..
                                                                                                                                                                                                                              ..:t
                                                                                                                                                                                                          1,;: ,., ' . '    .. .,
                                                                      I . .. never a~ked my lather to have ~ex With me .                                                                                                       '
                                                                      I . . . I nev er ...
                                                                                                                                                                                                           '       .,   l
                                                                                    GERALDO : ( OVER) Then . .. the n what a. re f ~ dixdW585l
                                                                                                                                         .. ..... ,~ .:,                                                       ~
                           Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 119 of 225 PageID #: 5299
                                                                                                                                                                                                                                                                     A0996


 .    D
                                        . ·~· ': ,.' i" : .                                                                                                                                                                   , .. .!,,· ,
                           .,.         .:
                                                                                                                                                                                                                           :



                      ,.
                                                                                                                                                                                                                                f ., ' t
                           :            '    .:·    .                                                                                                                                                                           •       J; •


                                                                                                                                                                                                                           . . r~
I •
                      :· Mecua "franscr1pts#' _lnc. ·
                           PROGRAM                                      !~/GER.ALDO                                             - Kiddy Porn Tape •2.
                 ?'. '.:{:-· 'i/.~;·~: . .                                              .
                  ·; .·
                                                                                                                                                                                                                         ,;

                                                                                        · JESSE: I'm a victia ot· a very bad .
                                                                                                                                                                                                                         ...
                                                                        childhood.                                              Hy father . .. .                                                                                                                  ·1_.,:



                                                                                                                                           sa:ys·. ,<~ ..
                                                                                 ~. .                                            •                       +       •   •           •        •                                                                      ,~: ,     •. .       ....~   .       :;       ·~~' .




                                                                                                        GERALDO:· That':, what Charlie Han~~n
                                                                  1; . .
                                                                                                   .         ·.           · .         .· ·   _..,lf- · ·. )j t;
                                                                                                \ JES.SE: . I don't · knov much ~bout Charl1_
                                                                                                                                            ~.J ·':;_.f·_·}tfi~-
                                                                                            •       •   ,   :               •         ,.                                 •           •                 •                       • • • •• -       •   ; ·~ •       ·t.~:~,;-:t~J .,_,;!t~~~::~1
                                                                  · Hanson. What I do know · 1s that ... I relied on'~!i--.: . · :,~ ;ii.t·:
                                 ...   . ~.-'                          •Y fa~b),r . . as ii child to. . . ' .                                                                                                            ·.                    :'          j~;i;j{tC
                                 • r        .,

                                                                        ..                          . GERALDO: {OVER) · You take no                                                                                                            ·:- _:. :,-:·
               ,!.'
                                                                                                                                                                                                                                         ·, .                                                                                                            q.
                                                                       mpons1bility?                                                                 . . .                                        ..       . ..                          .                 \               ·i\}~ft)
                                                                                                        JESSE : No. 1 t                        I   8 .       not/ that ,. ,• . I ... I. •. . I ·..:::·/:: '                                                                                       ·r,~: /i{i!~
                                                                       don't                                deny I have                        rii,~pon~ibility for what ··\/ :·                                                                                                                               · _.,,.'f§f.::'ff
                                                                       hap-,pened . · At ti~e:s I !eel lixe · 1 .. !have m;~~: .
                                                                                                                                                                                                                                                                      •                                        t
                                                                                                                                                                                                                                                                                                                   ·(:~t::":\/ ·
                                                                                                                                                                                                                                                                                                                         • ; ' .~'   ~           ~       -I

                                                                                                                                                                                     ~                                                                                                                             ••~:-i~~•..)~••••,.-.
          . .. .·· ..
                                                                   '     •   •




                                                                                   ' ."
                                                                                                •                   ,




                                                                                                                ·. •'.
                                                                                                                        +       +'

                                                                       re~pons.ibility than· anyLou_;i- · L.l...,i,; · l,<;(;uuse;· _.. .
                                                                                                                                           •




                                                                                                                                     . . :;:
                                                                                                                                                              , ,•           I




                                                                                                                                                                                         . .'              '
                                                                                                                                                                                                               ..;   +              ,




                                                                                                                                                                                                                               ; : . ~?]'?::}~·.;:~~:
                                                                                                                                                                                                                                                      :•or.: .·.
                                                                                                                                                                                                                                                       •     )   ::-~ • • . •




                                                                                                                                                                                                                                                     !;i / ,;,,;~-..,/
                                                                                                                                                                                                                                                                :t~J
                                                                                                                                                                                                                                                                                  •               •   ,.




                                                                       ·~verybodr, involved ; I shou,ld have been . the -~i.;/.:,,;.;
                                                                                                                           one:. •.: . ··. ..,.                                                                                                                                                                                      iS,:~:l
                                                                                                                                                                                                                                                                                                                                     ~.,.:,;•.        ' .I
                                                                                                                                                                                                                                                             ~~~, :                                                                      {;~·~~~
                                                                       to · say . something                                           to            stop it, to do
                                                                                                                                                                                              •

                                                                                                                                                                                                               5C>:raethjng',,"/ ' ··:.}'f:-~\~.:' •.c.!
                                                                                                                                                                                                                                                                                         • ~-·             r




                                                                                                                .                                                                                                .                                           /l·::~-: :.,~:·~qi1~:!f :· A
                                                                       o.hout it o.hd I feel &.wtul ·t.ho.t I couldn't. . ·. ··                                                                                                                                                                       ·,:,,i:{;,,:I.:;-,:;


                                                                                                    :::~~rdi::~:\.·. didn't know
                                                                       sixteen ye~r old the.t ... phy~ical contact of
                                                                                                                                                                                                                                               a• a
                                                                                                                                                                                                                                                                           ~
                                                                                                                                                                                                                                                                                                      '.ll              ·. .             · -·~
                                                                                                                                                                                                                                                                                                                                                     '
                                                         I    •

                                                                       that sort with your tatber ws ... unco1U1.on o.r
                                                                       . .. or wrong.                                                                                                                                                                                                                                                                4
                                                                                                                                                                                                                                                                                                                                                 ·iI
                                                                                                                                                                                                                                                                                                                                                 f
                                                                                                    GERALOO : You didn't know.                                                                     How could ypu .                                                                                                                               I


                                                                                                                                                                                                                                                                                                                                                 \'
                                                                       not knov? - · · -                                                                                                                             - Appendix 00053!)
      Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 120 of 225 PageID #: 5300
                                                                                                                           A0997



      9>
      (;._l}:
            ·t ·Me<11a Transcripts_. inc.
              ~ PROGRAM                                  .     ING/GERALDO -Kiddy Porn Tape tz .
               ''                         .,
                                     '   ,. ,1   -   '




• I




                        '       \




             ,
             ;.•    +




                                    . ¾ '
                            .        .{1 '
           . 1i . • , . ~;.,-!,~-
             !-




(




                                                             · J>uer~o 'Ricans. . .
                                                                     GER.ALDO: (OVER) ...• care.
                                                                                                   __,.

                                                                     JESSE: . ... it's everybody.                             -~. t" ~-
                                                                    GERALDO : I       'We.5   ju~t talking froJ». a

                                                             p~r3onal experience. they're. ju~t

                                                              t o ... they're not ooino to be your
                                                             Good luck .



(                                                                                                              Apper:icJix,000537
Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 121 of 225 PageID #: 5301




                           EXHIBIT 4
        Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 122 of 225 PageID #: 5302
                                                                                                                        -'I 0-rER.. VI SW -
         ' ..... . ·1' •1 -   .... -   - .. -·   ., •   ,~ '   ! -   -   -   -   -   - '   ••   '



A

                                                                                                                              w--o t:. K- 1(\J &- co f'-{

                                                                                                                HIT THE GROUND RUNNING FILMS
                                                                                                                  11   CAPTURING THE FRIEDMANS 11

                                                                                                                 INTERVIEW WITH ABBEY BOKLAN
0
                                                                                                                CORRESPONDENT: NOT IDENTIFIED

                                                                                                                   PRODUCER: NOT IDENTIFIED

                  TAPE #111 CR# 47-50
r-
                                                                                                                        (OFF- MIKE CONVERSATION)

                                                                                                                        QUESTION:

                                                                                                    Well, that 1s a lot o f time s the best way bo do it
I Q_
                                                                                                    is you don't, you know , you don't have any fear

                                                                                                    going in.   And they say,         11   Well, there I s on,ly one

 0                                                                                                  candidate that we saw that was completely

                                                                                                    fearless and relaxed.         And, you know, she seems

                                                                                                    like she's the best person--"

 0                                                                                                                      ABBEY BOI{LAl-J':

                                                                                                    Well , I wasn ' t relaxed once the-- the real

                                                                                                    campaign started.        First of all, I took my
 (!
                                                                                                    children's college money a-- as the money - - a lot

                                                                                                    of the money that we were expending during the--

                                                                                                    especially the contested primaries, you know.                        I

                                                                                                    mean , I - - was just crazy .           But I found a red

                                                                                                    rabbit 1 s foot on the courthouse steps-- red is my


    u
                  Abbey Bol<Jan Compli:te TranscripHJ l !-113).doc                                                         CONFIDENTIAL

. ()                                                                                                                                                   Appendix 000630
    Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 123 of 225 PageID #: 5303




       TAPE #111 CR* 47-50                                                                             PG , 2



                                                favorite color-- t pe day the call came from the

                                                governor.        So in my strange head, I figured, I

                                                 (LAUGHTER) couldn' t lose .

                                                                      QUESTION:

                                                Great.

                                                                     ABBEY BOKLAN;

                                                Yeah, maybe      r   was just really a wild- -

                                                                      QUESTION:

                                                Tell me about the--
C
                                                                      (OFF - MIKE CONVERSATION)

                                                                      QUESTION:

0                                               Just give me some background-- you wer e saying

                                                t hat one of the things you do is you prosecuted

                                                murder cases .

0                                                                     ABBEY BOKLAN:

                                                Yes, I--

                                                                      QUESTION:

                                                Because I   Im   curious about that,    ' cause this case,

                                                obviously, was a- - thi s was a tough case i n a l ot

                                                of ways , so I 1 rn curious about that experience

                                                that you had with murder cases , and that kind of-

                                                - you know, you weren't a shrinking violet at



       Abb~y Boklan Complete Transcript (1 1H 13).doe-

                                                                              CONFIDENTIAL
                                                                                             Appendix 000631


l
                               Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 124 of 225 PageID #: 5304
           ,- - ... ... .. ,   '




                                   TAPE #111 CR# 47-50                                                                              PG . 3


                                                                              that point--

                                                                                                 ABBEY BOKLA..1\T:

                                                                              No , well even before the murder cases, I was head
(~
''
                                                                              of the sex crimes unit of the-- distri ct

                                                                              attorney's office here in Nassau County.             And I

                                                                              was the one who started the use of the rape kit,
C
                                                                              the start of the use of the-- sex crimes dolls.

                                                                              I don 1 t know if you 're familiar with t hem,          It 1 s

                                                                              Raggedy Ann and Andy with genitalia, type things .
C


                                                                              And from there , I became the deputy chief of the

 C)                                                                           trial bureau of county court, training other

                                                                             people to   try cases.       And-·- then I became a

                                                                             member of the Major Offense Bureau.           No, I think

 0                                                                            it was rever se~      (UNINTEL) that-- I-- that came

                                                                              after the Major Offense Bureau .         So in the Major

                                                                              Offense Bureau is when I tried the murder cases.
     ()

                                                                             And I was the firs t woman in Nassau County to

                                                                              ever successfully try a murder case,.         So-- no,           I
     ()
                                                                              really-- I was not intimidated .b y-- by this case,

                                                                              if that's what you•re asking .         Because that was

     ~ I

                                   Abbey Boklan C0111Plete Transcript (Ill· 113).doc
                                                                                                           CONtuDENliAL

.0                                                                                                                        Appendix 000632
          Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 125 of 225 PageID #: 5305




             TAPE #111 CR# 47-50                                                                      EG. 4


n                                                   my background.     Practically all of my

                                                    professional career had been working- - working in

                                                    criminal law r and with criminal law cases .         So .
C
                                                                      QUESTION:

                                                    Thi s case.    How did thi s case- - first come to

                                                    your attention?     Do you remembe r-- what was the

                                                    first thing you remember about thi a case?

                                                                      ABBE Y BOK.LAN:

C--                                                 The first- - (UNINTEL) t hing I remember- - i s when

                                                    the case came for arrai gnment on indictment.              It

                                                    was an indictment that came from the grand jury

( 1                                                 of-- you know, Jesse Friedman.       And Arnold

                                                    Friedman .    And arraigning them.


()                                                  And the- - t he media f r enzy that f i rst time was

                                                    the first time that I ever dealt with that a s a

                                                    judge .   Ip fact, I think this was the f irst time
( .1
                                                    in Nassau County the media was eve:::- permitted

                                                    into the courtroom for that arraignment .        And

                                                    that was how the case came.
 C)



                                                    I. may have read previously i n the newspapers


 (    )

             AbbeyBokl"n Compiete Transcript (111-113).doc


                                                                                  CONFIDENTIAL
                                                                                             Appendix 000633
        Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 126 of 225 PageID #: 5306




           TAPE J111 CR# 47-50                                                                          PG . 5


0                                                    about-- a search warrant being executed.          But I

                                                     don 1 t remember whether I. did or not.     Or if it

                                                     wa-s even in there.
("
                                                                      QUESTION:

                                                    And when this- - ar.raignment came, what was your--

                                                    what's your f i rst recollect i on of that, or what

                                                     your feeling was when you first saw i t ?

                                                                      ABBEY BOKLAN:

0                                                    My first recollection is, I hated those type of

                                                     cases.   It was very difficult when I was the head

                                                     of the sex crimes unit dealing with young

0                                                    children who had been abused s_exually.        I mean,      l

                                                     was a mother .   I had two young children of rrry

                                                     own.



                                                     So I think that was my first reaction when I saw

                                                     the number of counts .   Heard about the number of
 ( )
                                                     children that were involved, the-- this is really

                                                     terrible.   My second recollection, as I said, was
                                                     the media frenzy out there.      And there were an
 r .
 ----                                                awful lot of parents of the young children, and

                                                     family members , and community members who were



          Abbey Boklan Complete Transcript (l 11-1 13) .doc
                                                                                  CONffDENT~_AL
 (,1                                                                                           Appendix 000634
        Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 127 of 225 PageID #: 5307




           TAPE *111 CR.it 47-50                                                                      l?G~     6


0                                                   very interested,     So i t was a very full

                                                    courtroom-- the day of that arraignment.

                                                                      QUESTION:

                                                    And what do you remember about the-- the

                                                    Friedma..T1s when they came in?   What was your- -

                                                    perception of them?
C
                                                                      ABBEY BOKLAN:

                                                    I didn 1 t: have much of a perception.   They-- the

                                                    att-- the attorneys do most of the t.alking-- at

                                                    arraignment.     They really didn't speak.      Jesse

                                                    was young.     He looked young.



                                                    And-- and that was kind of sad.      To see such a

                                                    young boy in t'his sit uation.    But they were very
,.--,                                               quiet.   Both of them were quiet .    And that was

                                                    a l l that I recall about that.

                                                                      QUESTION:
( 1
                                                    And a=ter this arraignment {COUGHING)-- what was

                                                    the next step that you remember?

                                                                      ABBEY BOKLAN:
()
                                                    Then we began the conferences, as to whether this

                                                    case would .be resolved by a plea, or would go to


 ( ',
           Abbey .Boklan Complete Transoript (111-113).doc                        CONFIDENTIAL

    V                                                                                        Appendix 000635
         Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 128 of 225 PageID #: 5308
0


            TAPE #111 CR# 47-50                                                                         -PG. 7


C                                                     trial.    Fairly early on, it became evident that--

                                                      the father, Arnold Friedman, was looking to

                                                      plead.    My sentencing commitments, i f he pled 1
Cr                                                    were-- was very, very high.       It was io to 30

                                                      years.    The district attorney had indicated that

                                                      that-- would not be offensive to the-- to the

                                                      families were-- that were involved.



                                                      And we went through t.he set: of negotiations.          And
C
                                                      he finally determined that he was going to plead

                                                      guilty.    Jesse, a t that time, the son, was still

( '                                                   indicating that he was not guilty .      That he was

                                                      innocent of the charges.       So additional

                                                      indictments came down.       Additionally-- more

(J                                                    children were found to be involved.       And-- and

                                                      that is my next recollection of that stage.

                                                                       QUESTION:
    (_
                                                      Was there subsequent indictments (COUGHING)?

                                                                       ABBEY BOKLAN:

                                                      The subsequent indictments that came down on

                                                      Jesse and another-- another co-defendant as well,

                                                      a y-- another young boy.


    u
            Abbey Boklan Complete Transcript (il 1-11;3).doc
                                                                                      CONFIDENTIAL

                                                                                                Appendix 000636
         Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 129 of 225 PageID #: 5309
c-.

            TAPE #111 CR# 47-50                                                                          PG . 8


                                                                      QUESTION:

                                                     And we can't talk about him because--

                                                                      P..BBEY BOKLAN:
c·,
                                                      Well , we oan talk abouc him, but we can't talk by

                                                      name.

                                                                      QUESTION:
0
                                                      Because he was c-- gran~ed--

                                                                      ABBEY BO:KLAN:

c,                                                    He actually was given youthful addender (PH)

                                                      adjudication.   That was not my choice.       My
                                                      sentence was a stricter one than-- the district

 0                                                    attorney had negotiated     with the defendant.       Bl,lt

                                                      I was not a party to those negotiations.



 CJ                                                   The young man involved agreed to testify in the

                                                      grand jury, and at later trial , against - - Jesse

                                                      Fri edman, in return for this offer made by the

                                                      district attorney.    Since I was not a party to

                                                      it, I was not bound by it, I felt ,     And I gave

                                                      him an upstate sentence, that was later reduced
 c.,
                                                      by an appellate court .     ('UNINTEL) they granted

                                                      youthful offender adjudication, and gave a split

    C1
            1\bbey Boklan Complete Transcript (l 11-113).doc

                                                                                  CONFI D·ENTIAt
Jo                                                                                             Appendix 000637


l
           Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 130 of 225 PageID #: 5310




              TAPE #111 CR# 47-50                                                                        PG . 9



                                                        sentence, a six months, as a special condition of

                                                        five years probation.     W-- the initial offer by

                                                        the district attorney's office, because they felt
0                                                       that even though the judge (myself) was not a

                                                        party to it, that the boy had relied on their

                                                       promise when 'he testified at the grand jury.              so.
(\
                                                                          QUESTION:

                                                        Is it typical that you would be involved in- - in

                                                        other cases where the DA makes a deal .      How do

                                                        they .bring the judge in, so that they do know

                                                        that the judge is committed?

                                                                          ABBEY BOKLAN:

                                                        Yes.     We-- well it was supposed to be a- - a

                                                        confidence, and then they're supposed to .a sk the

                                                        judge, "Can you go along with this" before. any

                                                       promises are made.      Because they know- - except in

                                                        a v-ery strange case l i ke this, that until the·
    ()                                                  judge commits to a certain sentence, there really

                                                        is-- no plea that has been worked out.      And in

                                                        this case , that sentence was not negotiated for
    ( J
                                                        and agreed to by me.




     ( ,
              Abbey Boklao Corn;,lete Transcript {111-113).doc

                                                                                      CONFIDENTIAL
    J
    lo                                                                                          Appendix 000638
                                           Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 131 of 225 PageID #: 5311
            11•,- · ~ .. ,... .. , . . .... , _ . ...... .., . . •

=,


                                                        TAPE #111 CR# 47-50                                                                        PG. 10


n                                                                                                                 QUESTION :

                                                                                                  Do you have a sense of why-- of why it was-- it

                                                                                                  was handled differently?      Was it-- maybe the

                                                                                                  pressure of the case, or the intensity of the

                                                                                                  negotiation or something , that prevented the

                                                                                                  assistant district attorney from including you in

                                                                                                  that?

                                                                                                                 ABBEY BOKLAN:

                                                                                                  I think the assistant district attorney thought

                                                                                                  that they had left the ultimate decision i n my

                                                                                                  hands, and only after the appellate division

                                                                                                  reversed did everyone real,ize, or did the

                                                                                                  appellate div-isibn decide, that-- the -- the boy

                                                                                                  had rel i ed on it, and was entitiect to it.      Even

                                                                                                  though all the rest of us had thought it would

                                                                                                  be-- left to me at time of sentence; and after

                                                                                                  reading probation reports, and everything else,

 C..'                                                                                             to determine what the appropriate sentence was .

                                                                                                                  QUESTION:

                                                                                                  Is there a- - is there any-- do you have any sense
    0                                                                                             of why-,- I think that young man took a long time

                                                                                                  to get to the point where he agreed to turn and- -


     ( .1
                                                         Abbey Boklan Complete Transcri)lt (111-113).doc

                                                                                                                               CONFIDENTIAL
                                                                                                                                          Appendix 000639
          Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 132 of 225 PageID #: 5312
0


             TAPE #111 CR# 47-50                                                                            PG.      11



                                                         and-- testify against his friend, Jesse.          How

                                                         does that usually work?      Why would i t take a long

                                                         time for him to do that?      And what were they
0                                                        trying to work out?

                                                                         ABBEY BOKLAN:

                                                         It could very well have been that the-- defense
0
                                                         attorney was trying to get as good a deal as

                                                         possible.   Also, :i,t could have been because the

                                                         families· were enraged.     The v i ctims' families.

                                                         That he was getting such a great deal .        That I

                                                         can't answer you.     That you'll have to ask the

()                                                       district attorney's office, because I was not

                                                         privy-- to those negotiations.

                                                                         QUESTION:

    0                                                    So now, from the standpoint of - - let's just go

                                                         back to Arnold for a second.      Arnold ultimately

                                                         did plead guilty .

                                                                         ABBEY BOKLAN:

                                                         Yes .

                                                                         QUESTION:
    C                                                    What's your recollection of that?




    ( I
              Abbey Boklan Complete Transcript (1 l l •113).doc
                                                                                CONFIDENTIAL

J( J'                                                                                              Appendix 000640


1
            Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 133 of 225 PageID #: 5313




               TAPE #111 CR# 47-50                                                                                  PG.      12


I
lo                                                                              ABBEY BOKLAN:

                                                        My recollection is-- a ful l courtroom.                 The

                                                        media.       The TV .     And my greatest concern was that
0                                                       i n no way should the children's names be

                                                        revealed, should anyone find out who the real

                                                        children were .          Because they had to still live in
    n
                                                        t he communi ty of Great Neck.            They were in

                                                        school.


    0
                                                        So that-- I asked most of the questions during

                                                        the sentence.           It w~-- it was some things like,

                                                         11   0n. such-and-such day, did you do X- - crime?"

                                                        And h e would answer,         "Yes.     Yes .   Yes .   Yes."         So

                                                        it wasn't a very long -- it was long , because

    (I                                                  there were so many counts being pled to .



                                                        But it wasn 1 t a rambling, open narrative, where

    0                                                   the children's names could possibly-- leak out .

                                                        r     also remember that I was very, very concerned

                                                        that there be no photographs taken of the
    0                                                   families, because the young children could be

                                                        identified-- through those photographs as well .


     <}
               Abbey Boklan Complete Tra1saipt (l l l-113),doc


                                                                                         CONFIDENTIAL
                                                                                                           Appendix 000641
        0
                                   Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 134 of 225 PageID #: 5314
         - -r •···"' ' ..... ..... ....- -.. ...... .




                                                 T.APE #111 CR# 47-50                                                                       PG. 13



0                                                                                        And the tremendous horror if any of this got oa- -

                                                                                         on television, and they saw their names, or their

                                                                                         families on television, that they were the

                                                                                         victims of c he-- these horrendous acts .

                                                                                                           QUESTION;

                                                                                         Now, obviously, you fe l t strongly that there was

                                                                                         a benefit to having the cameras there as well1

                                                                                         because otherwise you would have just kicked them

                                                                                         out.      What was your-- what was-- what was going
0
                                                                                         through your mind?     Because they-- they had to

                                                                                         apply to you, I guess- -

                                                                                                            (OFF-MIICS CONVERSATION)
    C
                                                                                                           QUESTION :

                                                                                         So I was asking about the- - the decision-- it was

                                                                                         the first time that cameras were a l lowed in the

                                                                                         courtroom, I guess , in .i,ong Island or in-·-

                                                                                                           ABBEY BOKLAN :

                                                                                         In Nassau County, I--

                                                                                                           QUESTION:

                                                                                         Right .    And what was-- what-- what was the-- what

    0                                                                                    was that decision process?




    u                                            Abbey Boklan Complete Transcript (111-113),doc


                                                                                                                  CONff DfNTIAl
        c,                                                                                                                         Appendix 000642


    l
           Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 135 of 225 PageID #: 5315




              TAPE #lll CR#c 47 - 5,0                                                                             PG. 1.4


(',                                                                       ABBEY BOKLA."l\J:

                                                       Well, I listened to the defense attorneys, who

                                                       were opposed, as I recall.             The district attorney
c,                                                     was hot opposed.       And of course it ' s his job to

                                                       protect the children.        It was-- something the

                                                       community was very interested in.                The media ~as
0
                                                       very interested in.        and-- and I- - I believe in

                                                       open courtrooms.       And as long as the names of the

                                                       children, and the children could be protected, I
 0
                                                       saw no hann. in i t.



                                                       I wasni.t that concerned about protectin,g the
 0
                                                       defendants.       Their pictures, their names, wer~.

                                                       all o~er the-- the newspapers,             s--   so (LAUGHTER)

 0                                                     their reputation at that point was not too good.

                                                       It was mainly, as I said, the protection of the

                                                       children.     r   was assured by the-- the camera

  u                                                    personnel, by t he media, that they would take no

                                                       pictures of the families.         That they would en- -

                                                       ensure that they would block out the names of the
     0                                                 chil.dren.




     (_J
              Abbey Boklan Complete Transcript (111-J 13),doc


                                                                                  CONfIDENTIAL
 •c).
 I                                                                                                       Appendix 000643


 1
I -          •
                 Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 136 of 225 PageID #: 5316
I
0


                     TAPE #ll1 CR# 47-50                                                                             PG. 15


0                                                                                    QUESTION ~

                                                                Ir       chey were used.

                                                                                     ABBEY EOKLAN:
    0
                                                                If they were used.         And they woul d-- take all

                                                                measures to protect t hem.        And-- and they did.

                                                                And they were very responsible in their coverage 1

                                                                as far as that went.

                                                                                     QUESTION:

                                                                The-       I mean, obviously somebody-- se~ offenders

                                                                will say-- and Iive even heard some prosecutors

                                                                say, as soon as you ' re on television, and it says

                                                                "sex offender," you never wi l l get a fai r trial.
    0
                                                                You know.        What do you think about that?

                                                                                     ABBEY BQKLAN:

    0                                                           I think they 1 11 get a fair trial.       First of all 1

                                                                you have the opportunity to-- during vo ir dire to

                                                                speak to the jurors, to make sure they h aven ' t

                                                                seen any of the coverage.         Or if they have, that

                                                                it won' t affect t hem.


        0
                                                                In general , I've been amazed how little the

                                                                jurors have read or recall of even some of these


        (J
                     Abbey Boklan Complete Transcript (111- 113),<!cx:

                                                                                              CONFIDENTIAL
    , CJ                                                                                                    Appendix 000644
         Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 137 of 225 PageID #: 5317
F


            TAPE #111 CR# 47-50                                                                         PG . 1.6


n                                                     h igh-profile - - murder cases.    Of course, during a

                                                      p lea, you don't have to worry about that, because

                                                      you know- - they ' re not going to t=ial.



                                                      I think, perhaps, the greater danger to a

                                                      defendant is, if they a~e going to be

                                                       incarcerated.     Because in all the jails,

                                                      everybody watches TV as well.       They are

                                                       certainly-- fair game to a lot of other
C
                                                      defendants, who cons ider them the lowest of the

                                                       low.     A sexual predator.   Especially one

                                                       involving a younger child.
0


                                                       So-- that, I think, is a-- is a true danger.

                                                       Sometimes you require protective cu stody- ~ of the

                                                       defendant, who ' s been convicted of a sex case.

                                                       Especially a young one, suc h as Jesse Fri~dman .
0                                                                        QUESTION:

                                                       Why do you think that Arnold pled guilty?

                                                                         ABBEY BOKLAN:

                                                       It certainly wasn ' t because of the mercy of t he

                                                       sentence.     Ten years to 30 years is a very l ong


    (J
             Abbey BolcJan Complete Transcript (l ll-113),doc


                                                                                     CONFIDENTIAL
    0                                                                                          Appendix 000645
        Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 138 of 225 PageID #: 5318




           TAPE #lll CR# 47 - 50                                                                          PG . 17



                                                     time .    He was guilty, in my opinion.       He told me

                                                     he was guilty.      And I think, with the amount o f

                                                     the evidence, he was very concerned that, if he
0
                                                     were convicted after trial, he would get 50

                                                     years .    And he would never see the light of day.



                                                     As it turned out, since he passed away, he died

                                                     when he was in ~rison- - perhaps .he should have

                                                     gambled and gone to trial .        Certainly, at trial,
r.
                                                     I would not have permitted the media to be

                                                     present.     You know, with the young children

0                                                    tes t i fying.   That's a whole- - since we're

                                                     discussing media, that ' s a whole different story

                                                     from a plea, a sentence, an arraignment.

                                                                        QUESTION:

                                                     What is that like?      Have you - - have you been

                                                     involved in a case where you had to have kids
    u                                                testifying in open court like that?

                                                                        ABBEY BOKLAN:

                                                     Yes, I 1ve been a prosecutor on those cases as

                                                     well.     Involving very young children.




           Abbey Bokla.i Complete Transaipt (111 ;j 13).doc


                                                                            CONFIDENTIAt
    0                                                                                            Appendix 000646
             Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 139 of 225 PageID #: 5319




                TAPE #111 CR# 47-50                                                                            PG. 18


()                                                                          QUESTION :

                                                          And what' s that like?    .gow is that different from

                                                          a regular case?     What are the challenges of- - of
0                                                         dealing with .a case like that?

                                                                            ABBEY BOKLAN:.

                                                          Tremendous challenges .        Firpt of all, you don' t

                                                          know until that child is in the witness box ,

                                                          whether they're gonna talk .        I remember I used to

                                                          take some ot the very young children down to the
C
                                                          courtroom, and we'd actually play there.            You

                                                          know, I'd put c hem in t he witness box, I'd

                                                          pretend to ask t hem questions .
 G


                                                          I le~ them s i t in the judge's chair .       I let them-

    0                                                     - sit a ll over the courtroom, so they became a

                                                          little more comfortable.        But when they got into

                                                          that witness box, and they faced the person who
    ()                                                    abused them-- you can never really be sure that

                                                          they're going to not refuse-- refuse to talk .


     ~   I
                                                          And then of course they have to go through cross-

                                                          examination as well.      It.,s a horrendous


     { )
                Abbey Boklan Complete T~script (111 •I I J).doc:

                                                                                     CONFIDENTIAL
                                                                                                      Appendix 000647
        Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 140 of 225 PageID #: 5320




           TAPE #l.11 CR# 47-50                                                                            PG . 1 9


0                                                      experience for a young child.       Absolutely

                                                       horrendous .      I used to say to some of them,

                                                       "Don't worry, you don't have to look at him or

                                                       her.     You can j -- look at me.   Always look at
                                                       me.,,

~


'
                                                       It-- it was a very tough case.        I found being

                                                       head of the sex crimes unit of the district

                                                       attorney's office much more difficult .         And
C
                                                       trying those cases, far more difficult than

                                                       trying murder cases.       As a judge , I 1 d much prefer

    0                                                  to try a murder case than any kind of sex abuse

                                                       case involving a young child.

                                                                           QUESTION:

                                                       Just because of the discomfort of--~£ putting a

                                                       child through that, an,d things like that?           or
                                                       also just    1   cause of the volatility of the case?

                                                                           ABBEY BOKLAN:

                                                       Both.     Bue my main concern is the child.        It--

                                                       it's a horrendous experience to put a child

                                                       through.     I had one case that was tried here

                                                       where a young girl testi-- ('ONINTEL) fied against



           Ab~y BokIan CoTT1J>lerc Transcript (11 1•l I3).doc


                                                                                 CONFIDENTIAL
                                                                                                  Appendix 000648
         Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 141 of 225 PageID #: 5321




            T~..PE #111 CR# 47-50                                                                           PG. 20


                                                    her father.      Actually he was acquitted.



                                                    You wonder what kind of lingering-- problems that

                                                    young girl is going to have.          It ' s bad enough to

                                                    have to stay-- say your-- tell your story.                But

                                                    can you imagine if you're not believed?              How you

                                                    have to live with that?         And in this case-- some

                                                    of the acts that went on in that classroom were

                                                    so obscene, and so horrendous, that-- if it were
c.
                                                    on a TV program, you would say, "People are

                                                    exaggerating .     We don I t- - we don I t believe it . ''

                                                    So I could imagine what w- - would have gone on,
0
                                                    if we had an actual trial in this case.

                                                                       QlJBSTION:

                                                    There are, I mean, obviously, you know, Arnold

                                                    writes you and says, you k:."low,      '' None of this

                                                    happened. 11    And he writes his open letter and all
1'   1
'-·                                                 that stuff.      Obviously there were some people in

                                                    the Friedman camp who said, you know, "It's so

                                                    extreme.   11
                                                                    You know, "Maybe Arnold Friedman did

                                                    something, but banging the kid's head against the

                                                    wall, and all these repeated sodomies, and all


 (J
            Abbey Boklan Complete Transcript (111-113).doc


                                                                                CONFIDENTIAL
                                                                                                  Appendix 000649
              Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 142 of 225 PageID #: 5322
p



                  TAPE #111 CR# 47-50                                                                          PG . 21


C                                                          this public activity with multiple adults in the

                                                           room .   It I s implausible. "   And what was your

                                                           sense of that?     'Cause you were sitting through

                                                           the guilty plea, and all that kind of stuff .

                                                                             .ABBEY BO~:

                                                           There was never a doubt in my mind as to their

                                                           guilt.    First of all, I knew that all the

                                                           children had been interviewed separately.            The

                                                           stories were extremely consistent,        I had the
r.
                                                           opportunity to read the grand jury minutes ~ where

                                                           these young children testified, .as well as the

                                                           young co-defendant who we've previously
( .J
                                                           discussed, who was testifying-- against them .



    (')                                                    The stor ies were consistent with each other.                And

                                                           consistent with the evidence that was found in

                                                           the federal search warrant .       When t he chi ldren

                                                           talked about certain videos they had seen ,

                                                           certain pornographic literature that they had

                                                           been shown- ~ and you know; I had all those years
    l     !
                                                           of experience as a n assistant d i strict attorney,

                                                           and in the sex crimes unit, when I dealt with


    c.,
                  Abbey Boklan Complete Ttanscnpt (l 11~11:3).doc


                                                                                CONFIDENTIAL
                                                                                                      Appendix 000650
                 Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 143 of 225 PageID #: 5323




                     TAPE #il 1 CR# 47-50                                                                    PG. 22


0                                                           young children .   And it just rang true.



                                                            Then, of course, I have a defendant standing out

                                                             therer and answering, "Yes, yes, yes.      Yes, I did

                                                            all of those charges . "   ~aybe there is a

                                                            temptation to plead gui lty to a minor charge with
(       '
                                                            a very light sentence, even if you're not guilty,

                                                            because you're so afraid of exposure.       But when

                                                            you're talking about a sentence, and Arnold's
\1
                                                             sentence, as I said, was 10 to 30 years, where

                                                            you could spend 30 years in jail.     And you're

    (                                                       admitting to a tremendous number of horrendous

                                                            acts .



    (       )                                                I don't think someone's going to just do that - -

                                                            very lightly, unl-- unless they 're guilty.        Also-

                                                             - Arnold was a very educated man .   This was not
    (        \
                                                             some young person who was being intimidated, who

                                                            didn 1t know what he was doing, who didn't

                                                            understand what he was facing.     So, as I said, I -
    {_ I
                                                             - I was very comfortable with accepting the pleas

                                                             that they were guilty.    And I was very


        (_
                     Abbey Boklan Complete T=cript (l 11-J 13).doc


                                                                                  CONFIDENTIAL
        0                                                                                          Appendix 000651
      Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 144 of 225 PageID #: 5324



         TAPE #111 CR# 47-50                                                                        PG. 23


                                                    comfortable with sentencing them to long periods

                                                    of incarceration .

                                                                    QUESTION:

                                                    When you were- - we talked about what a-- your

                                                    impression of Arnold a~d Jesse a little bit,

                                                    although they didn ' t do as much talking .     Did you

                                                    have any impression of other family members?             X

                                                    know that they-- sometimes they would come to

                                                    court.   David came to court, or, you know--

                                                    Elaine (PH) came to court.



( ,                                                 And I know there were a couple of altercations

                                                    between them, and some of the-- you know , even

                                                    some of the parents in the courtroom.      Wh~t was
()                                                  their beha-- what was the family's behavior like?

                                                    Given this kind of experience that they were

                                                    undergoing?
()
                                                                    ABBEY BOKLAN:

                                                    I have no recollect i on of what the other members

                                                    of the family, and there were hever any

                                                    altercati ons in the courtroom when I was in

                                                    there,   So, that-- everyone sat very quiet l y.



         Abbey Boklan Complete Transcript (l 1l •l 13).doc


                                                                         CONFIDENTIAl
 G                                                                                         Appendix 000652
          Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 145 of 225 PageID #: 5325




             TAPE #111 CR# 47-50                                                                        PG. 24

,--,.
                                                     Because I told them in the very beginning, any

                                                     interruptions, any-- disturbances; you're out of

                                                     here.    So I remember very q-•- you know , quiet--

                                                     we.11-behaved group~ on both sides.



                                                     There was a tremendous undercurrent of rage and

                                                     horror on the part of t he victims' families, but

                                                     I   don't remember misbehavior .   I   mean, we're

                                                     talking about a lot of years ago.        But I think I
 c·,
                                                     would have recalled .i f there was 1n the courtr--

                                                     anything in the court room.

  C'.,,                                                               QUESTION:

                                                     Now , I think that the-- the parents of the

                                                     victims in this case came to court very
  { I                                                frequently .   At pretty much any time there was

                                                     something that was-- gonna be discussed in the

                                                     courtroom, where they were permitted, they would
  ()                                                 show up.    Where-- t hey weren't absentee.



                                                     Do you have any recollection of what kinds of
   (_
                                                     _people they were?   Or what-- or the-- were they

                                                     very passionate about being there?        .luld-- i t


   (_
             Abbey Boklan Complete Transcript (11J-113).doc


                                                                           CONFIDENTJA,L
      -
    \.j                                                                                        Appendix 000653
           Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 146 of 225 PageID #: 5326
p


              TAPE #111 CR# 47-50                                                                            PG.      25-


\ I
                                                     seemed like there was a real support network that

                                                     developed .

                                                                       ABBEY BOKLAN:
C
                                                     Yes, I re- -   r r .e member   a lot of the families .            A

                                                     lot of them sent me private letters.             Which is

                                                     completely appropriate, prior to sentencing, to- -

                                                     let a judge know the feeling of the vict i ms, and

                                                     of the victims• families .         I remember they were

                                                     well-behaved .    They were very well-dressed.



                                                     And there was a lot of pain.          The-- you-- you

( .J                                                 could see it as they sat there.           I mean, these

                                                     were young, innocent children .          You're talking

                                                     about very young children here who-- who were

                                                     involved .

                                                                        {OFF-MIKE CONVERS.A.TION)

                                                                        (BREAK TN TAPE)

                                                                        (OFP-MIKE CONVERSATION)

                                                                       QUESTION:

                                                     It is a small community.          I 1 m-- I 1 m-- I was

                                                      int:erested when I found out-- I guess, you've--

                                                     you've known-- well, everybody's known everybody

    ( ,.
              Abbey Boklan Complete Tolnscript(lll-113).doc




    0                                                                                               Appendix 000654
       Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 147 of 225 PageID #: 5327




          'l'APE #111 CR~ 47-50                                                                        PG. 26


                                                    in this community.      But you've known Joe Amarato

                                                     (PH), and Peter Pennero (PH), and Fran-- how--

                                                    t .e ll me a little about that--

                                                                        (OFF-MIKE CONVERSATION)

                                                                       ABBEY BOK.LAN:

                                                    Tell you a little about.-- I'm sorry--
f~!
                                                                       QUESTION:

                                                    Just about t he relationships between the p eople.

                                                    Because this is-- in this little four-block

                                                    radius, there's a lot of drama that goes on here.

                                                    A lot of people that ha~e to rely on each other--

()
                                                    what were those relationships like?



                                                    Because everybody was a l ot younger together.

 (I                                                 And then developed, and obviously they all see

                                                    you as like- - you made good at the highest level.

                                                    Ai.id    they are all sort of, you know, in their own

                                                    fields-- you know, developing and-- and becoming

                                                    more successful, a.Tld- -

                                                                       ABBEY BOKLAN:
 l ·                                                Well , I was older than they were too.        Because

                                                    remember , I ·had stoppeq for 11 years, you 'know ,


 [_
           Abbey Boklan Complete Trtmsoript(1 l 1·113).doo

                                                                            CONFBDENTIAl
                                                                                              Appendix 000655
       Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 148 of 225 PageID #: 5328



          TAflE #lll CR# 47-50                                                                          PG. 27



                                                     to raise my family~      But-- in this community, an

                                                      awful lot of t he assistant district attorneys go

                                                     out into private practice, become defense

                                                     attorneys.    Bo that everybody, at least who works

                                                     here in Nassau County, kind of knows each other,


r,
                                                     It doesn't affect the cases.       They'll fight as

                                                      hard as they can.     Fact r when I was -- first a

                                                     judge,. one of the-- legal aid attorneys, by the

                                                     name of Scott .Banks, was assigned to my part for

                                                     legal aid in defense .     He later became one of my

                                                     law aecretaries.      So they come from both sides.
0


                                                     And you know, we're - - professionals doing a job.

(;                                                   And I-- I don't think that the fact that you know

                                                      each other from before ~- impacts at all on what

                                                      hapvens with a case.     I really don't--
( I
                                                                        QUESTION:

                                                      Well, i t seems like that's t rue .   Be.cause you--

                                                      obviously,. you were on-- you know, you had Peter
(_ ,
                                                      Pennero- - you know, passionately trying t o

                                                      definite Jesse.     And then you were also - - you


C
          Abbey ,Bolclan Complete Ttansoript (l I 1-113).doc



                                                                            CONFIDENTIAL
 u                                                                                            Appendix 000656
       Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 149 of 225 PageID #: 5329




          TAPE #111 CR# 47-50                                                                         PG . '28


C                                                   know, you obviously had- - a p-- prior

                                                    relationship with Peter, and you knew him from

                                                    work , or whenever.
n
                                                    But tell me a little bit about-- I'm- - I think

                                                    i t' s interesting to sh~ - that aspect of it is
( ,,
                                                    that everybody did kind of grow up together in

                                                    the system.   And maybe you could comment on those

                                                    people who were a l l so involved in the case.             Or
C
                                                    just what your recollections were .

                                                                     ABBEY BOKLAN:

 ( >                                                I n what respect--

                                                                     QUESTION:

                                                     (u1'fI,NTEL) Arnar~to , or Pennero, or kind of how

                                                    they all-- because even Fran Galasso (PH) ended

                                                    up becoming head of the sex crimes division in

                                                    the police department .      And it seems like you--
 u                                                  you know, you' ve all had some kind of - - you know,

                                                    in a way , common purpose.      That, you know, you

                                                    were on differen t sides of the equation.        But you

                                                    all knew each other. (UNINTEL) :.. -




           Abbey Bolclan Complete Tr.mscript (111-113).doo

                                                                          CONFIDENTIAL
                                                                                             Appendix 000657
      Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 150 of 225 PageID #: 5330



         TAPE #1J1 CR# 47-50                                                                         PG,      29



                                                                   ABBEY 'BOKLAN:

                                                   I don ' t think it-- I don't think it really

                                                   impacted at all, except that perhaps the fact
0
                                                   that we knew each other, trusted each other, and

                                                   knew that we would have further dealings.          You

                                                   can usua- - you can depend upon the word- - of

                                                   .s omeone you' re dealing with like that.     You- - you

                                                   can trust them, to act as a professional.

(',

                                                   And! think that's what's good about so many of

                                                   the attorneys knowing each other.       And knowing

(                                                  that, after this case, there'll be another one,

                                                   and another one, and another one,       So, you don't

                                                   play games with each other.

                                                                   QUES'l'ION:

                                                   The-- if we go back to Jesse's- - well, we know

                                                   that Arnold-- we talked about why Arnold pled
()
                                                   guilty .   And-- I guess I'm cu~ious about-- what

                                                   do you-- what was Jesse's situation at that

                                                   moment?    Now, Arnold's pled guilty.     His father's

                                                   pled guilty.




         Abbey Boklan Com_plete Transcript() I! ·113),doc
                                                                       CONFIDENTIAL
                                                                                            Appendix 000658
        Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 151 of 225 PageID #: 5331




           TAPE #111 CE# 47-50                                                                          PG .     30


C                                                                     ABBEY BOKLAN:

                                                      He says he-- at that point, he was saying he's

                                                       innocent, and he wanted to go to trial.        Joe
0
                                                      Ama:tato then indicted for more counts.       Because

                                                       they had only indicted on some of the charges

                                                       against some of the children .   He then brought-0-
0
                                                       further indictments, involving a lot more

                                                       children.

C'·
                                                       So that really you (LAUGHTER) can add up a lot of

                                                       consecutive sentences.   And of course, the

                                                       evidence becomes greater, the more people you

                                                      have willing to testify-- as to what occurred.

                                                      And that 's when I think, if I recall correctly r

0                                                      and it's-- it 1 s a lot of years ago.   But the--

                                                       the co-de£endant, the young one, I think-- when--

                                                       Jess~ Friedman and his attorneys found out that
 t'                                                    the-- the-- the young man had agreed to testify

                                                       against him, I think at that point, is when he

                                                       started to very seriously think about pleading
 (_ l
                                                       guilty.




           Abbey Bolclaa Complete Tr.uis.cript (11 1-113).doc
                                                                          CONFID.ENTJAL

                                                                                               Appendix 000659
    0
    Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 152 of 225 PageID #: 5332




        TAPE #111 CR# 47-50                                                                            PG. 31


0                                                                       QUESTION:

                                                     Did you ever have a though~ in your mind that,

                                                     while there are diff.e rent gradations of this, did
0
                                                     you ever have a thought as you were lea.ming more

                                                      about the case, maybe Arnold did it and maybe

                                                     Jesse didn't participate?       Is it possible-- die.

                                                     you ever think, at any stage, that Jesse might

                                                      not have done it, because he was a whole

                                                     different person at 17 years old 1 or something,
0
                                                     when i t took place.     Arnold, you can imagine, he

                                                      was already a pedophile when he was 56.        But

                                                      making-- it seems like, at a certain point , maybe

                                                      it wasn't as clear that Jesse was involved .

                                                                        ABBEY BOK:LAN:

0                                                     I don't think so.     Because, you know, when I was

                                                      reading my grand jury minutes, or learning the

                                                      story, the two of them were working as a team

                                                      with certain friends of Jesse.      So it· was never

                                                      that Arnold was alone doing things and J esse

                                                      wasn 1 t there.
0

                                                      And of course; once he pled guilty, he not only


u
        Abbey .Bok'lan Complete Transc:ript (I! I •113),dcx:

                                                                             CONf\OENllAl
                                                                                              Appendix 000660
         Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 153 of 225 PageID #: 5333




            T~.PE #111 CR# 4 7 -50                                                                       PG. 32



                                                       pled guilty and told me t hat he had done it.             But

                                                        du ring the course of his conversations with the

                                                        probation department, you know, I get a probation
0
                                                        report-- prior to sentencing.    He made tremendous

                                                        amounts of admissions to them-- and tried to

                                                        j .ustify and explain why he was a participant .
r.,

                                                        Also, his own attorneys submitted to me, after

                                                        plea and prior to sentence, a pre -sentence
0
                                                        memorandum, asking for mercy, n ot on the grounds

                                                        he didn 1 t do .it, but on the basis of the

                                                        tremendous abuse that he himself had suffered at
0
                                                        the hands of his father.    And that he wouldn't

                                                        have turned out the way he clid if not what

                                                        hap pened t o him when he was young.



                                                        So-- very quickly, i t became not an issue of
    CJ                                                  whodunit, but what was the appropriate punishment

                                                        for what had occurred and happened at that point.

                                                                        QUESTION:
    ()
                                                        Do you have thE:-- I have- - just so you know ( I

                                                        h appen to have it as well, Peter Pennero's pre-



            Abbey Boklan Coll1J)l~e Transcript (tl 1-1 13).doo


                                                                              CONFIDENTIAL
 lo                                                                                            Appendix 000661



1
         Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 154 of 225 PageID #: 5334




            TAllE #lll CRJ ~7-so                                                                          l?G.     33



C                                                     sentence memorandum.

                                                                         ABBEY BOKLAN:

                                                      Yes,
n                                                                        QUESTION:

                                                      But I 1 d be curious if you had it-- pa-- hu-- each

                                                      document that I have , I need to bring into the
r,
                                                      fil~ in some way, and r think that's a valuable

                                                      document.   If you have it, maybe you could read

                                                      us a line or two from it, so you know , it makes
,0
                                                      the connection.

                                                                         ABBEY BOKLAN:

 Q                                                    You do have it:?     It was given to you by Peter?

                                                                         QUESTION:

                                                      It was given to me (UNINTEL)--

 \..J                                                                    ABBEY BOKLANt

                                                      Oh, okay.   Unde- - under that condition.        Let me

                                                      just-- {l'APERS)
 0                                                                       QUESTION:

                                                       (UNINTEL) included all of t hose (UNINTEL) tha t

                                                      you had (UNINTEL) ·so many psychiatrists, and he~-
 0
                                                       (UNINTEL) five different psychiatrists.         A number

                                                      of whom he quotes in that.         You know, talking


    C
             Abbey Boklan Comple1e 1)"anscript (111-113).doc


                                                                               CONFIDENTIAL
     0                                                                                           Appendix 000662
       Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 155 of 225 PageID #: 5335




          TAPE #111 CR.i 47-50                                                                          PG.      34


                                                  about Jesse's-- being abused, and (UNINTEL)

                                                  personality (UNINTEL).

                                                                   ABBEY BOKLA..~:
0
                                                  Well, it's interesting, because I 1ve always

                                                  highlighted, you know, I have a little yellow

                                                  highlighter where everything that's sent to me,
0
                                                  and I read these and my old h~ghlights back from

                                                  those days.     And one of the things that, of

                                                  course, L was told, was about the constant abuse
0
                                                  on both a sexual and psychological level by his

                                                  father.     And it-- causing Jesse to have suicidal

                                                  thoughts.
0


                                                  And then he puts, of course, "severe ancl frequent

(_ )                                              sexual abluse (SIC}, including sodomy by the

                                                  defendant's own father .   11   (PAPERS)     There l s a

                                                  whole section on the drug abuse.           Where Jesse
()                                                describes a l~fe where he was stoned on a daily

                                                  basis, at ages 16 and 17-- I said-- you know, it-

                                                  - it goes on.     But-- b~t-- but that really is the
(_;
                                                  bottom l ine.




 0
          Abbey Boklan Complete Transcript (111-113).doc

                                                                         CONFI0·ENTIAl
                                                                                               Appendix 000663
    Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 156 of 225 PageID #: 5336




       TAPE #111 CR~ 47- 50                                                                             PG .    35


n                                                   Then there were various psychiatri c (NOISE)--

                                                    reports that I don't- - I ~ould not feel

                                                    comfortable quoting from, even though, as you
0
                                                    indicated, he had turned them over to you --

                                                    i nvolving what he told the psychiatrists, et

                                                    cetera .     But - - but the most important thing is ,
0
                                                    obviously, he was very , very disturbed.         Very

                                                    disturbed individual.



                                                    I-- I - - here he-- he loves his father.       There's- -

                                                    there was no doubt about it.       And what he thought

0                                                   of-- as affection f r om his father , m-- most of us

                                                    consider devious and disgusting acts.



                                                    so I-- I think we had- - a young man who was

                                                    extremely, eXtremely confused.        I don't know--

                                                    you have no-- the sentencing minutes-- as well - -
0                                                   of some of the things that I said during the

                                                    course of the sentenc ing- - I ' m not much on

                                                    speeches .     But ther e were a lot of things that I
0
                                                     said during the course of i t-- explaining both

                                                     the-- the-- t..l1e terrible sadness that I £elt, of


0
       AbbQ)' Boklan CQ111Plete Tta11script (11 1-11,l).doc



                                                                             CONFIDENTIAL
                                                                                              Appendix 000664
        Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 157 of 225 PageID #: 5337




            TAPE #111 CR# 47-50                                                                       PG . 36


                                                     what he had gone through.



                                                     But at the same t ime, s-- saying that I thought

                                                     he was such a menace to society, because of what

                                                     he had been turned into by his father-- that I

                                                     felt the parole board should keep him for as long

                                                     as they could.    Because there's some times when

                                                     you weigh-- different reasons-- for why someone

c   •
                                                     should go to jail, one of the things that you

                                                     really have to consider, as well as the why of

                                                     the defendant did it r is to, what kind of danger

0                                                    he was -- be to society?     And on that point, at

                                                     least-- I felt that he was a menace.      Even though

                                                     he was very young.

0                                                                     QUESTION:

                                                     Yeah.    Fran Galoss-- (TAPE SKIPS) who was the guy

                                                     started out on his subject on, followed b y Je sse
0                                                    today, because Jesse's in prison today.        You

                                                     know, and he 's still alive, and {UNINTEL)- -

                                                                      ABBEY BOKLAN:
0
                                                     Is he going to talk too?      Is he willing?




0
            Abbey Boklan Complete Transcript (111-113).cioc


                                                                          CONFIDENTIAL
0                                                                                            Appendix 000665
             Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 158 of 225 PageID #: 5338
e

                 TAPE #111 CR~ 47-50                                                                        PG,      37


C·                                                                          QUESTION:

                                                          I-- I think-- you know, he's very nervous about--

                                                          being paroled .    And he is-- I think, like
0
                                                          anybody, he 1 s hopeful that he can tell hi13 side

                                                          of things .   Butt think he's very ret icent about

                                                          doing that-- before he gets to see how he's
r ...·,
,...._

                                                          treated the next round, or-- because, you know,

                                                          he's been i n . now-- you know , he's - - he's been up

                                                          for parole .a number of times, and obviously
C,
                                                          hasn't been- - hasn't been paroled.

                                                                            ABBEY BOK.LAN:


 0                                                        Doesn't he max out quite soon?

                                                                            QUESTION:

                                                          He doesn't max out for f ive more years.
  ()                                                                        ABBEY BOKLAN:

                                                          Oh real ly.

                                                                            QUESTION:
    0                                                     So he's-- but his CR d~te would have been last

                                                          year .   Around the t i me they brought him up to see

                                                          you.

                                                                            ABBEY BOKLAN :

                                                          Right.    ~.nd that was a mistake~   They shouldn't


         C
                 Abbey Boklan Complete Transcript (11 t-113),doc




         0                                                                                         Appendix 000666
         Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 159 of 225 PageID #: 5339



            TAPE #111 CR# 47- 50                                                                             PG. 38


                                                      have brought him down then .

                                                                          QUESTION:

                                                      Yeah ..   I was going to say 1 you know, Fran's said-



                                                                          ABBEY BOKLAN:

                                                      Ar.e we back on film again now?

                                                                          QUESTION:

                                                      Yeah .    Yeah- -

                                                                          ABBEY BOKLAN.

                                                      Okay.

                                                                          (OFF-MIKE CONVERSATION)

                                                                          QUESTION:
0
                                                      Fran said to me at one point that she feels that

                                                      he-•- knowing what she knows about Jesse r she

()                                                    feels strongly that if he 1 s let out of prison 1

                                                      that he wi ll- - commit some other bad act.             And

                                                      obviously, you fe lt that at c_he time 1 which is

                                                      why--

                                                                          ABBEY BOKLAN:

                                                      Well, at the time of sentence.          Of course I-- had
0                                                     not had the opportunity, really, to -- to see how

                                                      he 1 s managed up at prison.        Wh ether he 1 s been


,.,.,.
l \
            Abbey Boklan Complete Transcript (11 1-T 13),doc



                                                                              CONFIDENTIA-l'
 0                                                                                                  Appendix 000667
     Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 160 of 225 PageID #: 5340



        TAPE #111 CR~ 47-50                                                                             PG.      3.9



                                                  remorseful.    Whether he's turned his life around .



                                                  Because, you know, I have to make a determination

                                                  now, when he does get out , under Megan's Law

                                                   (PH), of how dangerous he is.          So I-- I don't

                                                  know what 's happened in the interim.          And I still
C,
                                                  have an open mind on that .        At   the point I

                                                  sentenced him, I £elt strongly enough that he was

                                                  a danger to society that I included in my
C
                                                  sentence a recommendation that the parole board

                                                  not release him early .

                                                                    QUESTION :
0
                                                 And-- I-~ I don't want      to press that issue ,

                                                   •cause I know he's going to see you, so- -

u                                                                   ABBEY BO KLAN:

                                                  Right .

                                                                    QUESTION:

 0                                                 (UNINTEL) talk about thac .       The- - there was, at

                                                  one point in the case-- a request for a change c f

                                                  venue.     And-- obviously the lawyer said, "Well,

                                                  we can't get a fair trial . "       I guess they always

                                                  do that.     What was your reaction to that, and- ~



        Abbey Boklan Complete Transcript (111- i 13),doc

                                                                           CONFIDENTIAIJ
                                                                                               Appendix 000668
        Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 161 of 225 PageID #: 5341




            TAPE #1 11 CR# 47-50                                                                            PG .     40


                                                     and- - by the way, a lso, they can't hear me

                                                     usually, so you-- so if r ask you about c hange of

                                                     venue , you might say,   110h ,   at one point they
0
                                                     asked for a change of venue.        11   Just so that we.

                                                     complete the thought .

                                                                     (OFF -MIKE CONVERSATION)

                                                                     ABBEY BOKLAN:

                                                     All right.   I felt, in most cases that are high

                                                     publicity, if you voir dire the jury very
0
                                                     carefully, you -- you can find a jury that has no

                                                     bias, no prejudice, (LAUGHTER) is not even

C,                                                   familiar with the case.      And I .f elt that 1 s the

                                                     way it could be handled .         I mean, we ive had many

                                                     high publicity-- cases that were tried here .

0
                                                     Of course, this ca~e after the Friedmans.               But

                                                     just for an example, you have like the Ferguson

0                                                    case , which didn ' t require change of venue.

                                                     There are enough jurors in our- - our pool in

                                                     Nassau County who can sit fairly impartially .
()
                                                     And you can handle that.




    C
            Abbey Boklim Complete Transcript (I ll•l P),doc

                                                                              CONFIDENTIAL
                                                                                                   Appendix 000669
    Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 162 of 225 PageID #: 5342




        TAPE illl CR# 47-50                                                                             PG. 41


n                                                   If, during the course of voir dire, you find that

                                                    you cannot find a- - an unbiased, unprejudiced

                                                    jury that haven't been tainted, well then you can
0
                                                    always move it out.       But thi- - this-- there was

                                                    no reason to move it out of county.       At that

                                                    point.
n
                                                                     QUESTION:

                                                    Right.    So now , Jesse comes around to -- to-- it ' s

                                                    time for Jesse's plea, or let ' s say, now we know
0
                                                     that Arnold ' s pled, then the other young man has

                                                    also pled.    Or effectively, made a deal.         So now,

                                                     the two people in the world othe:r than Jesse who

                                                    were ost ensibly involved, have both pointed the

                                                     f i nger at Jesse in one way or another .



                                                    How do you think t h at ~ffected Jesse 1 s desire to-

                                                     - you know, s-- to go to trial, or whatever?               How
0                                                    does that process-- how did that. process go?

                                                     'Cause it seems like he had a big pretty b i g

                                                     change of-- of heart .
0                                                                    ABBEY BOKLANi

                                                    Re also changed attorneys in midst;ream.         I don't



        .Abbey Boklan Complete Transcript (l l l · 113).doc

                                                                                 CONFiDENTIAl
                                                                                              Appendix 000670
            Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 163 of 225 PageID #: 5343
c-'1


                TAPE #111 CR# 47-50                                                                              PG . 42


0                                                         remember exactly at what point the attorneys

                                                          changed.   But I 1 rn sure the de fense attorney-- sat

                                                          him doWl1 , and said,   iLook.
                                                                                  1
                                                                                            You have so much
c,                                                        against you , and your exposure- - of sentence i s

                                                          up to 50 years, that it would be very wise to

                                                          take, you know, a deal-- as opposed to going to
C
                                                          trial.



                                                          "You ' re still a young man, that you 1 ll-- you'll
0
                                                          get out of jail when you're still a young man,

                                                          while you-- otherwise you could spend the rest of

0                                                         your life sitting behind bars.      11
                                                                                                   Of oourse, I

                                                          wasn't privy to those conversations.           But that

                                                          would be realistically what I would think would

 ()                                                       have occurred.

                                                                           QUESTION:

                                                          And-- so let's-- however that played out, then
 0                                                        even·tually- - Jesse comes before you again .            And

                                                          this time, I guess, he's there to plead.

                                                                           A.EBEY BOKLAN:
 .'
 ( ......
                                                          Right, yes.   Then he pleads .




                .Abbey Boklan Complete Tran,cript () 11-113).doc

                                                                                      .CONFIDENTIAt

    0                                                                                                 Appendix. 000671
         Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 164 of 225 PageID #: 5344
::,

            TAPE #111 CR# 47-50                                                                               PG. 43



                                                                             QUESTION!

                                                       So tell me about that.            Your recollection of

                                                       that.
()
                                                                             ABBEY BOKLAN:

                                                       Very similar to Arnold I s .        Also media was there.

                                                       The families were there .           I tried to make the
C·
                                                       allocu tions (PH) as painless as possible.              Almost

                                                       in an antithetic type way, you know 1 "On -such-

                                                      .a nd-such date in Nassau Co1,1Ilty, did you put your

                                                       penis on-- on so-and-so 1 s anus?"         And he would

                                                       say, "Yes.   11
                                                                           Or wh1:itever the charge, the sodomy

 c_,                                                   charges that he was-- pleading guilty to.



                                                       And- - it went very smoothly.          Very quietly.       Very

 0                                                     smoothly.         Pleas r in some ways, are-- easier to

                                                       do than the sentences.            The sentences are where

                                                       the emotions come out .           The attorneys are

 0                                                     pleading on behalf of their clients.            The

                                                       district attorney may-- make a statement .              The

                                                       defendant may be pleading for mercy.            The - - so,
  0                                                    that 1 s c-- in- - in some ways, far more emotional

                                                       than the actual plea.


  ( )
            Abbey Boldm Complete Transcript (1 l 1• l 13).doo
                                                                                    CONFI DENTIAl

     0                                                                                               Appendix 000672
         Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 165 of 225 PageID #: 5345
                             -    - -• •• ..... ••-•• • ••••~ -•••"<•-• - h - - - ·· - .




            TAPE #111 CR# 47-50                                                                                           PG . 44


                                                                                            QUESTION:

                                                                And then eventually, Jesse does come before you

                                                                for sentencing.
0                                                                                           ABBEY BOKLAN:

                                                                Right .

                                                                                            QUESTION !
r-·,'
'

                                                                So t-ell me about that r a t the next- - am T right ,

                                                                 that's the next -- that was sort of the next move-



                                                                                            ~-BBEY BOKLAN :

                                                                 It really was, once they p l ead , it- - and i t moves

                                                                 to s entence .            You know, the probation department
    0
                                                                had the opportunity to report first-- which-- I

                                                                get-- prior to the day of sentence- -

    0                                                                                       ** *END OF TRANSCRIPT***




    0




    C)




    c·
            Abbey Boklan Conrplete Transcript (l l 1-113),doc
                                                                                                     -CONFIDENTIAl

JO                                                                                                               Appendix 000673


l
          Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 166 of 225 PageID #: 5346
     ---- --- - - - - ,


              TAPE #~ll CR# 4 7 -50                                                                           PG. 45


n                                                                     HIT THE GROOND RUNNING FILMS

                                                                       "CAPTURING THE FRIEDMANS"

                                                                      INTERVIEW WITH ABBEY BOKLAN

                                                                     CORRESPONDENT:      NOT IDENTIFIED

                                                                       PRODUCER:    NOT IDENTIFIED

              TAPE #112 CR #51-54
0
              **TRANSCRIBER'S }TOTE; QUESTIONER OFF MIC.                            BEST EFFORT FOLLOWS.**

                                                                          (OFF-MI C CONVERSATION)

                                                                          QUESTION :

                                                         We were talking-- oh, we were talking about other

                                                          cases.   Well ~ obviously since that time, we khew-

0                                                         - we know that there-- there were a lot of other

                                                          cases where, you know, in the end the argument

                                                         was that the police were ove rze alous .       That , you

u                                                         know, the reason that the stories wer e simil ar

                                                         between the kids is because the police wer e

                                                          teaching the kids what to say.



                                                         And so of course they 1 re similar.       They all came

                                                          frorn a similar source.      What was t h e thing that
Cl
                                                          made you know that this case was different. And

                                                          when you saw those cases come out, you know; you



              Abbey .Seki.an Complete Transcript (1 11- 113).doe
                                                                                    .CONFIDENTIAL
lo                                                                                                  Appendix 000674


l
         Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 167 of 225 PageID #: 5347
                                                                _   _   _ _!, "-_   .., ......   .




            TAPE # 111 CR# 47-50                                                                                                    PG. 46



                                                       obviously had second thoughts about this case .

                                                       You must nave had a sense of confidence that this

                                                       was case was handled different l y.                               And how did
0                                                     you know that?

                                                                                                 ABBEY BOKLAN:

                                                       Well, first of all the case only came to

                                                       attention of the police department because of the

                                                       search that was done- - by the federal government-

                                                       - where they found all of things going on on the
C
                                                       computer and the Internet.                                And they went in and

                                                       they got all of this pornographic mat~rial.
                                                                                                     (OFF-MIC CONVERSATION)

                                                                                                 ABBEY BOKLAN:

                                                       So knew this wasn't some question of some

Ci                                                    hysterical mother who came in and started a mass

                                                       hysteria.               And only after the federal government

                                                       called it to the attention of the Nassau county
(J                                                     authorities and they started investigating and

                                                       started to go independently to these various

                                                       homes and speaking to the children separately did
0                                                      they discover what was going on.




    (;
            Abbey Boklan Complete Transcript (11 l ~l 13).doc

                                                                                                               CONFIDENTIAL
                                                                                                                          Appendix 000675
     Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 168 of 225 PageID #: 5348
                                            __.......-...----- -


         TAPE #111 CR# 47 - 50                                                                          PG.       4'7



                                                     So I don't think these young children even had a

                                                     chance to get together and make up stories.              1

                                                     think- - I don't think. the police knew what they

                                                     were looking for when they started investigating.

                                                     So I didn 1 t think t here was any issue of brain-

                                                    washing.
0


                                                    .And as I mentioned previously1 we had chil dren

                                                     showing tremendous signs of abuse .      Independent
0
                                                     signs .    The nightmares.   The fal ling school work.

                                                    All of those things corroborated what the

                                                     childr~n were saying .
0


                                                     And-- and t hings that parents couldn't explain .

0                                                    Even things that coul dn't be explained as far as

                                                     Jessie with t he su icide att empts·.   With the drug

                                                     use .     All of that came before these charges.
Ci                                                   There was something festering in that household

                                                     long before the federal authorities ever went in .


0
                                                     We-- you also are deal i ng with an age group of

                                                     children-- although they're young, they don' t


()
         Abbey Bok.Ian Complete Transcript (l l I•l lJ).doc

                                                                                   CONFIDENTIAL
0                                                                                             Appendix 000676
        Case
        - -- 2:06-cv-03136-JS
             ,.... -,,., . - --         Document  41 Filed 01/28/21 Page 169 of 225 PageID #: 5349
                                        .--,..- -----
                                ......- ~
('


            TAPE #1,11 CR# 47-50                                                                       PG. 48


0                                                    'fantasize as much.     And it's very embarrassing

                                                     and very-- this is from my own experience in the

                                                     sex crimes unit.      Very embarrassing for a young
,-.,
I._/
                                                     boy to calk about ju.st- - these type of sex acts.

                                                      (ROAlliNG)    It's not something that-- that they're

                                                     proud of .
0

                                                     So I think the-- i t was my understanding that the

                                                     detectives had a very t ough time even getting the
0
                                                     information out of t hes·e young children.      And the

                                                     parents had a very tough time believing t hat

                                                     these things initially were- - occurred, because
 C·
                                                     Arnold. Friedman had this wonderful reputation.



                                                     This was after school, extracurricular work for

                                                     children who were bright, intel l igent.     Wanted to

                                                     learn.     Wanted to be involved with computers.          I

  0                                                  mean parents were paying large amounts of money,

                                                     you know, from something like this.      I never had

                                                     a doubt.      Never had a doubt.
    0                                                                   QUESTION:

                                                     The-- obviously the person on the other side of


    0
            Abbey Boklen Complete Transcript (l 11-113).doc


                                                                                    CONffDENTIAt
    0                                                                                        Appendix 000677
        Case 2:06-cv-03136-JS Document                  _
                                                       41 -
                                 ...... .... ,_ ,_,,_,.,,.,,~ Filed
                                                               ~- 01/28/21 Page 170 of 225 PageID #: 5350



            TAPE #111 CR# 47-50                                                                                PG. 49



n                                                      the. equat.ion who was doing most of the-- of the

                                                       digging and talking with kids and stuf.f was Fran

                                                       Galaso {PH) .       What was your relationship with

0                                                      Fran?        How d i d you guys know each other from

                                                      before?         What your--

                                                                            ABBEY BOKLAN:
0                                                      Fral'l'S husband was an assistant District

                                                      Attorney- - i n the- - District Attorney 's office- -

                                                       .I think      even before I was there.       So I knew him.
0
                                                       When I was head of the sex crimes unit, I don't

                                                       think Fran Galaso was the one who was in the sex

                                                       crimes unit of the police department.
0


                                                       When     I   first got this case,    I   didn't even know

                                                       Fran Galaso was involved.           And when I started
0
                                                       learning about it and s tarting to read a lot of

                                                       the grand jury minutes .          So I think tbe fact that

0                                                      .I   knew her, her family, had very little-- to do

                                                       with it all.        (ROARilqG}    In fact when the case

                                                       was finished, I-- if I recall correctly, that's

    0                                                  when I first learned how deeply invol~ed-- she

                                                       was in the case,



    0       Abbey 13oklan Complete Transcript (111 •! 13),doc
                                                                                        CONFIDENTIAL

    0                                                                                                 Appendix 000678



1
        · - -- Case   2:06-cv-03136-JS
                ·-·------~-··"·····    Document 41 Filed 01/28/21 Page 171 of 225 PageID #: 5351



                 TAPE #111 CR# 47-50                                                                             PG. 50


                                                                              QUESTION ~
0
                                                           But you-- you guys had (UNINTEL)-- I don 1 t even

                                                           know what the protocol is.          But in general--

n                                                                              (OFF-MIC CONVERSATION)

                                                                              QUESTION:

                                                           The protocol would be during the course of the

                                                           case .     You wouldn 1 t discuss i t with--

                                                                               (OVERTALK)

                                                                              ABBEY BOKLAN::
0                                                          No communication with-- with any detectives or

                                                           police .     Remember if we have to go t h rough

                                                           hearings, for example, there i s gonna be a real
0
                                                           trial .     You have to go through hearings.



                                                           And very often, the police officers become
    0
                                                           witnesses.      So a judge has no communication at

                                                           all with the polic e officers during the course of

                                                           it .     That 1 s why I think-- and at least until time
    0
                                                           of sentence or maybe immediately before sentence-

                                                           - I real l y wasn•t even-- aware of .her-- how-- how

                                                           involved she was in the case .        But it wouldn 1 t

                                                           have mattered.      You know I know a lot of police



    G            Al)bey 8oklan Complete Transcript (11 1·113).doc



                                                                                          CONFI DfNTIAL
                                                                                                        Appendix 000679
    0
         Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 172 of 225 PageID #: 5352



            TAPE #111 CR# 47 ~50                                                                            PG. 51



0                                                      off icers who are on cases that rrm handling all

                                                       of the time.

                                                                         QUESTION :

0                                                      Did-- when you went. into the sex crimes unit to

                                                       begin with, what possessed you to take that job

                                                       at that moment, 'cause that was probabl y p r etty
0
                                                       unusual.     I-- maybe :I'm wrong.     Maybe it was a--

                                                       typically a job that wo~ld be held by a woman.

                                                       But fo r some reason; I thought it was a job that
C
                                                       would probably traditionally have been held by a

                                                       man.

                                                                         ABBEY BOKLAN:
(l
                                                       In this county, if I recall, we had no sex crimes

                                                       unit until Dennis Dylan asked me almost to create

                                                       one.     And Is-- I-- I really- - I think s- -
    0
                                                       actually started-- the unit.         One of the first

                                                       things I discovered becoming the head of it, we

    0                                                  didn't even have a rape collection kit.



                                                       Every hospital was going off and doing their own.

    C>                                                 thing.     We were l osing evidence.     It-- it was--

                                                       it was real ly horrendous.


    G       ,Abbey Boklan Complete Transcript (111 •J 13).doc


                                                                               CONFIDENTIAl
    0                                                                                              Appendix 000680
       Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 173 of 225 PageID #: 5353




          TAPE #111 CR# 47-50                                                                                PG . 52


C)
                                                    So I don ' t think we had-- either men or women who

                                                    were the head of the sex crimes unit-- at that
()
                                                    point.    But my recollection could possibly be

                                                    faulty with that.          But that - - that's what I

                                                    remember.    I know Joe Annoranno (PH) came in long
n
                                                    after .   You know   ·r    was-- already out of the

                                                    office i nto the sex crimes unit.

                                                                    QUESTION:
C
                                                    I wonder whether that's 'cause there were just

                                                    more sex crimes?          It ' s sort of sad, but true .

                                                    But maybe it is.          Maybe it just became a much
 0
                                                    more significant part of the makeup of the

                                                    crimes?

 0                                                                  ABBEY BOKLAN:

                                                    And also I think-- at least for "Mr. Dylan., he

                                                    was -- he was concerned about hC)w many sex crimes

                                                    cases we would lose .         And some of the reasons we

                                                    would lose them is that we -- we didn't collect

                                                    the evidence properly.          So there were a lot of
 (_)
                                                    things going on.




 (.'
          Abbey .Boklm Complece Transcript (l 1 l-113).doc
                                                                                   CONFIDENTIAL

                                                                                                   Appendix 000681
                                   Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 174 of 225 PageID #: 5354
              ·~-~. . .-.. . . . ..... ,.,_. .,.,..- .1-~--· _........ .
                                      ~
                                                                                 l u •• •••••••·•• .. . ..   ~ . ......~   ••-•• · -- -   - ·




                                              TAPE #111 CR# 47-50                                                                                                                       PG. 5'3


r,                                                                                             I mean to have children, very young children,

                                                                                               testify in a grand jury when they can't describe

                                                                                               even the genitalia or don 1 t know how, that was
0                                                                                              the start of the- - of 'the dolls that I had sent

                                                                                               for.                    So there really- - there-- there was little

                                                                                               foundation,                                      It was every DA did their own thing.



                                                                                               They got the case.                                         They ran with it .      There was

                                                                                              no co-- coordination as-- as I recall until I-- I
C
                                                                                              became at-- you know th~t•s a l ot of years ago

                                                                                               we're talking about.                                         'Cause I left the DA 1 s

                                                                                               office in '82?                                      '82.
 0
                                                                                                                                                 QUESTION:

                                                                                              And tell me about that , 'cause 'Chat's

 0                                                                                             fasc±nating.                                      I was reading- - the J'ustice

                                                                                              Department has a publ ication about interrogating

                                                                                               children or, you know, questioning children and

    0                                                                                          how to do it.                                     At the time, I don' t       think even

                                                                                               that had come out yet,                                        1   cause this was pretty

                                                                                               early.                             How did you know that there were such
    0                                                                                          things as these anatomically correct dolls?                                                  And

                                                                                               tell me about that-- that process of


     {.   /
                                              Abbey BokIan Complete Transcript (ll 1-1.13),doo

                                                                                                                                                             CONFIDENTIAL
                                                                                                                                                                               Appendix 000682
                                          Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 175 of 225 PageID #: 5355
                                                          ' ' . ' ..._......... -~- ............,,.---.- --
        • -••M.,_ _,, ....... . I •••••• -• • _M_....._._, ... , •• O •••••   0 - .....   -
                                                                                                            .. - -- - - - -·



                                                           rAPE #111 CR# 4 7-5 0                                                                       PG. 54



                                                                                                    interrogating children?

                                                                                                                     ABBEY BOK.LAN:

                                                                                                    I read about them.    And I asked- - you know the- -
0                                                                                                   the District Attorney) Dennis Dyl an , could I-- we

                                                                                                    have the money to send for them.

                                                                                                                     (OFF-MIC CONVERSATION)

                                                                                                                     ABBEY BOKLAN:

                                                                                                    The money to send for the- - the dolls, the sex

                                                                                                    crimes dolls-- because I found when I wou ld talk
0
                                                                                                    to children how difficuit it was .f or them to

                                                                                                    describe what had happened to them.       And if you

                                                                                                    s t art drawing pictures for them, what you're
0
                                                                                                    doing is perhaps giving them an idea they didn't

                                                                                                    have before.

0
                                                                                                    But if you hand them-- Raggedy Ann and Raggedy--

                                                                                                    Andy with- ·- with genitalia and you say, "Show me .

G                                                                                                   Show me." And with the doll, they can show you .

                                                                                                    Especially since- - we're talking about very young

                                                                                                    children now .   You don't use these dolls with the
C.. i                                                                                               12-year-old or a 10-year-old.




    ( .
                                                           Abbey Soldan Complete Transcrfpt(l l l-113).doc



                                                                                                                              CONFJDENTJAL
                                                                                                                                              Appendix 000683
                                         Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 176 of 225 PageID #: 5356
          ......- ~.. ·--··4•~,,-....... . . .··--...... . . . . . ,.   ! . ....... . . .




                                                       TAPE #111 CR# 47 -50                                                                          PG. 55


                                                                                                We're using ones that are really not articulate .

                                                                                                Don I t know the right words.       And they- - they can

                                                                                                show-- I remember the first time I used them
0                                                                                               before we went into grand jury were-- I -- I said,

                                                                                                "Show roe what he did.   11
                                                                                                                               And she took the male

                                                                                                doll and stuck it op top to Eight fema l e doll and
r<. .
                                                                                                was rubbing it (SQUEAKING) you know up and down.

                                                                                                And this is the way she could finally exp l ain,

                                                                                                you know, what had happened and what had been
0
                                                                                                done to her.



                                                                                                Since that time, I think there's been certain
 n~-·
                                                                                                literature about not using the dolls.          Where--

                                                                                                but ~ou know the more we learn, the -- the more

 ( )                                                                                            careful we can be about not taint ing these

                                                                                                children .    You know every day things get a little

                                                                                                easie r to do these case.       And they most-- they

 C)                                                                                             are the most horrendous cases of all,          ~hey

                                                                                                really are.

                                                                                                                 QUESTION:
    f I
                                                                                                Well, you have to be intelligent about it,

                                                                                                particularly sensitive to it , because it ' s tough.



                                                       Abb~y Boklan complete Transcripr(l J 1·113).doc



                                                                                                                              CONflDENTIAl
,U                                                                                                                                          Appendix 000684
        Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 177 of 225 PageID #: 5357
                                               -   ••   ~   - •••-   • 1 I • ••••,..,,,..,. ,-,-- ••-     -




            TAPE 4111 CR# 47-50                                                                                                                PG. 56


0                                                             You know you sent out a 45-year-old detective to

                                                              go sit with a 12-year-old or a 10-year-ol d or a

                                                              nine-year-old.                                   You know it.1 s -- there's no
0                                                             communication there unless they're someone who's

                                                              really thinking about the process.                                     Do you know

                                                              what I mean?
C
                                                                                                              ABBEY BOKI.Mf:

                                                              Well, I-- I-- I am not sexist.                                    And I never try
                                                              to be.                            But i t 's - - I think sometimes it may be
0
                                                              easier for a female to talk to a female.                                        And I

                                                              think someone who 1 s been a mother or a father

                                                              who ' s raised young children can handle them

                                                              better.                                   You know how to tal k to a child.



\   )                                                         So I don't-- I guess it's not sexist,                                     •cause I'm

                                                              not really saying a male or a female detect ive is

                                                              better.                                   It's their way and their sensitivity of
(,..
                                                              dealing with children.

                                                                                                              QUESTION:

                                                              When you went into that- - and I-- I' m not trying

                                                              to ask a very personal question .                                    But did you

                                                              feel like-- ~eopl e say sex-- you know sex abuse


    u
            Abbey Boklan Complete Transcript (1 l l•l 13).doc



                                                                                                                   CONFJDENTlA!
    0                                                                                                                                 Appendix 000685
        Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 178 of 225 PageID #: 5358
e

           '!'APB #211 CR# 47-50                                                                    PG. 57


n                                                   happens in almost every family at some level or

                                                    that, you know, in a-- one out o f three families

                                                    or something like that .    Did you ever have a
0                                                   friend or someone in your life when you were

                                                    growing up who (PHONE RINGS) expressed something

                                                    to you and you thought-- you know you had a way
0
                                                    of 1istening or a way of communicating with them

                                                    about sex crimes that made you well suited for

                                                    that?    Or was it-- when you joined the sex crimes
0
                                                    division it was a pretty new deal?

                                                                    ABBEY BOKLAN:

                                                    It was pretty new .   (CLUNKING)

                                                                    QUESTION:

                                                    At the - - at the sentencing-- we were-- getting

0                                                   back to the sentencing.     We talked about-- you--

                                                    you had talked about the fact that sometimes the

                                                    sentencing is the more emotional time.      I-- I
0                                                   think that was the case from what I've understood

                                                    about this.    Tell me what you remember about the

                                                    sentencing hearing and that experience.

                                                                     ABBEY BOK.LAN:

                                                    Are you talking about Arnold, Jessie or both?


    u
           Abbey Boklan CompleteTonscriJ)t(l l l ·l U).doc

                                                                            CONFIDENTIA-l
                                                                                           Appendix 000686
I~ ______.._...-
0
         Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 179 of 225 PageID #: 5359




            T~..PE #111 CR# 47 - 50                                                                            PG- 58



C                                                                           QUESTION:

                                                       I don't know.        Maybe- - do you remember the Arnold

                                                       one?
0                                                                          ABBEY BOKLAN :

                                                       The Arnold one the-- it wasn't very emotional.                   I

                                                       mean they didn't make too many pleas on his

                                                       behaif.       The Jessie one-:--· Jessie Freidman one

                                                       was -- was more emotional-- because-- you know

                                                       defense counsel worked very hard on his ~ehalf.
0.


                                                       And not only with pre - sentence memorandums, but

                                                       pleas1 because of his youth, and the fact that he
 0
                                                       had been so badly abused-- by his own father.

                                                       And I think there were even allegations of-- of

 ()                                                    very little love-- from the mother .          That h e was

                                                       an unwanted child.



 u                                                     That     r   should be merciful.     So I remember that.

                                                       And I-- said-- I-- I remember some of the things

                                                       that - - that I said, but-- it's funny .          I don 1 t
    c-                                                 remember whether Jessie said anyth i ng a t al l -




    CJ
            Abbey )3pklan Complete Iransoript (11 l•l 13),doo

                                                                                        CONFIDENTIAL
    0                                                                                                Appendix. 000687
         Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 180 of 225 PageID #: 5360

0


            TAPE #111 CR# 47-50                                                                                  PG. 59


C'                                                                          QUESTION:1

                                                      I--      I   remember that he- -   I-   I actually saw some

                                                      of the news coverage of this.             Peter Pinero (!?H)
0
                                                      makes a-- pretty-- elaborate argument that Jessie

                                                     was, you know, a terrible victim of his father.

                                                                            ABBEY BOKLAN:
\1
' '
                                                      Right ~

                                                                            MALE VOICE :

                                                      That he - - what he needs is help or counseling.
0
                                                      It 's the- - prison term or whatever.             And then

                                                      Jessie cries and says, you know,            0
                                                                                                      I experienced

                                                      all of this .        My father was - - and these children
 0
                                                      were victims and I feel terrible about that.                        But

                                                      I was a victim too.        11



    0
                                                      And so he kind of cries and goes through that.

                                                      Do you remember being moved by Jessie ' s-- by- - by
    0                                                 that story generally, which obviously that was

                                                      their position.         That-- you know do you remember

                                                      believing it 1 first cf all?            Did you feel that

                                                      Jessie was (UNTNTEL)?




     0
            Abbey Bokllll'! Complete ~script (111 •I 13),doo

                                                                                      CONflDENTIAl
                                                                                                        Appendix 000688
     0
      Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 181 of 225 PageID #: 5361




          TAPE #~11 CR# 47-50                                                                            PG . 60


                                                                    ABBEY BOKLAN:

                                                     Are you asking did I believe that he was--

                                                     terribly abused as a child?     Yes.    There was no
0                                                    doubt in my mind that Arriold Friedman had started

                                                     abusing Jessie very young.     And trained him,

                                                     al.most, in this type of- - pedophilic behavior .
(.)


                                                     t think once Jessie became older, he became less
                                                     desirabl e as a sexual object for his father.               And
0
                                                     once that happened, I- - I think Jessie didn't

                                                     feel he was gett i ng the same amount of love from

                                                     his father that he was getting, so he became a

                                                     partner and a-- as a partner participant, he

                                                     probably could feel the oneness with his father--

0                                                    aga.in.



                                                     So in a oertain extent-- since I completely

                                                    believed that , I had to be moved by the fact that

                                                     he himself had gone through exper-- a tremendous-

                                                     - trauma as a child growing up.        I knew from the
 0                                                  papers that were given to me that he had gone

                                                     through depressions .   He had-- suicidal desires


 0
          Abbey Boklan Complete Transcript (111- l lJ ).doc



                                                                         C0NflDENTI.A1
 0                                                                                             Appendix 000689



l
             Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 182 of 225 PageID #: 5362
C'."'1



                T.APE #111 CR# 47-50                                                                                 ,PG. 61



n                                                            at certain times.    And that he had gotten himself

                                                             involved in drug use.    So that all made sense.



                                                            But on the other hand, at some point he turned

                                                            from a victim to a predator himself.              And reading

                                                            the grand jury minutes and everything else I
 0
                                                            learned, he was extremely violent himse1£ to the

                                                            children.     Not-- not just sexually.


  0
                                                            He seemed to enjoy what he was doing.              And

                                                            remember, he brought his own friends in.

                                                            Including the co-defendant who later turned and
   0
                                                            participated against him.     So from a-- a

                                                            reluc tant participant, he went to an extremely

                                                            active participant who was enjoying it.
   0


                                                            You know if you look at people out there who

    0                                                       commit horrendous crimes, you say,         11
                                                                                                            Well, "(Tlaybe

                                                             they had a- - a terrible childhood.   0         And. many of

                                                             them have.    But that doesnit excuse the behavior

     0                                                      down the road.     And also-- if someone you teel is

                                                            going to be a danger-- to other chil dren, if he's


      0
                Abbey Bok!an Colllple!e Transcript (1 11-1 t:3).doc


                                                                                     CONFIDENTIAL
                                                                                                             Appendix 000690
         0
        Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 183 of 225 PageID #: 5363



            TAPE #11.l. CR# 47-50                                                                       PG. 62


0                                                     let loose, that's something that you have to

                                                      consider.


0                                                     So in-- in weighing the sentence so lbw, I felt

                                                      badly for what had been done to him~      At this

                                                      point, I think I was most interested .in
\ )
                                                      protecting society from having other children go

                                                      through what he put those children through in

                                                      that computer school in Great Neck.
0
                                                                      QUESTION:

                                                      They were obviously asking for some kind of

                                                      mercy r vis a vi-- wel l, they knew they were
()
                                                      ge t ting six to 18 years.   What would that- - and

                                                      that-- and then obviously you felt strongly

 (J                                                   enough about it that you wanted to ensure that he

                                                      was in f or a good part of that time.

                                                                      ABBEY BOKLAN :

    0                                                 Right .

                                                                      QUESTION:

                                                      And so tell me the thinking process of-- when- -
    0                                                 when. you-- you know you said-- you 1 re sort of - -

                                                      you generally don 1 t talk a lot in court.       You lay


    0
            Abbey Boklan Complete Transcript (I J f-113).doc
                                                                             CONFIDENTIAL
                                                                                              Appendix 000691
        Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 184 of 225 PageID #: 5364




           TAPE #111 CR# 47-50                                                                                PG.      63


0                                                     down the law o~ whatever.         But why was it

                                                      different this time and what did you say that--

                                                                         ABBEY BOKLAN:
n
                                                      I t was different because I      felt:. like   I   was-- I

                                                      was t alking to d i f .f erent peopl e .   :t was talking

                                                      to the general public.        We had the media in
0
                                                      there.     And that's part of having-- a reason for

                                                      having the media in there is to educa~e the

                                                      general public.



                                                      I was talking to the vict ims.         ~Jld it-- not the

C                                                     children.      The- - who weren't in the courtroom.

                                                      But-- but the family members.          I know a let of

                                                      them were dissatisfied with this sentence for

0                                                     Jessie .     They thought i t was too merciful .           That

                                                      "I should ha-ye-- un- - unlike A.mold's sentence.

                                                      They thought. I what being too light for Jes.sie.
,o
                                                      And I- - I was tal king to Jessie too~ because, you

                                                      know, a part of me was hoping that when he does
CJ
                                                      get out , he still will be young enough to have a

                                                      life.      And if he gets appropriate therapy or when


    0
           Abbey Boklan Complete Transcf'ipt (J l 1-113).dOC


                                                                                CONFIDENTIA-L
                                                                                                     Appendix 000692
     Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 185 of 225 PageID #: 5365




        TAPE #111 CRf 47-50                                                                          PG. 64

()
                                                    he's upstate or whatever , t h at he can ha ve a

                                                    decent life and not hurt anyone else .     And maybe

                                                    in a way I was explained to myself t oo why I was
0
                                                    sentencing what I f e lt was a harsh sentence to

                                                    someone who was so young.     ~.nd why I was giving a

                                                   h arsh sentence to someone who was so young.          So I
0
                                                    did talk.



                                                    Now what-- what did I say?     Well, i t was k~nd of
0
                                                    long.    (RUSTLING) I'm not gonna go through very

                                                    much of it.   I talked of cou rse about the

0                                                   probation report .    That-- the letters that I

                                                    received-- from the families.     The letters I'd

                                                    recei ved on h is behalf-- from the-- Great Neck

0                                                   community, because t hey weren't al l bad letters .

                                                    There were people who- - who liked t he family.

                                                    Felt badly for hlm.
0

                                                    There were psychologists and psychiatrists that

                                                    wrote me on behalf of Jessie.     Talking about him
 0
                                                    being more of a victim than a criminal.       And I

                                                    had the excell~nt-- pre-sentence memorandum

 0
         Abbey Soldan Complete TlllIIS<:ript (111-113).doc


                                                                          CONFIDENTIAl
 0                                                                                         Appendix 000693


i
        Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 186 of 225 PageID #: 5366
0


            TAPE· #111 CR# 47-50                                                                         PO.     65


0
                                                    prepared by    Mr. Prinero   (PH) .   And I said-- this

                                                    is a quote .    ,.According to the--·" it's a quote

                                                    from my notes, so I-- you know I- - sometimes~
 .
C   I

                                                    change thi ngs as I go along when I'm in-- in

                                                    there.

0
                                                    But as best as I can tell you, this is what I

                                                    said.    "According to the pre-;sentence probation

                                                    support, you were raised as an unwanted child :f.n
0
                                                    a home devoid of love.       Your father started

                                                    fondling you sexually at about t:he age of nine

0                                                   while reading you bedtime stories."         "As you grew

                                                    and reached puberty, his abuse of you escalated

                                                    to regular acts of sodomy .      You submitted,
0                                                   according t o your own words, because it was            1
                                                                                                                it

                                                    was important for me to have the love and support

                                                    of my father and to please him.         My father was my
0
                                                    only friend.   1 "




                                                    And then I quoted from one of the psychiatric
0
                                                    reports .   ''Jessie 1 s homosexual submission to his

                                                    father was clearly due to his. desperate need for


0
            Abbey Bokfan Complete Transcript (Ill•113}.d0¢


                                                                             CONFIDENTIAL
    0                                                                                          Appendix 000694
     Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 187 of 225 PageID #: 5367
n

         TAPE #111 CR# 47- 50                                                                        PG. 66


                                                  love from a parent.      (RUSTLING~ His mother's

                                                  emotional withdrawal and his father ' s

                                                  psychopathology .     His happiness at h is father
C
                                                  shifting his passi6ns to other youngsters

                                                  strongly suggests that such an orientation was

                                                  not an actual one for Jessie and one that he

                                                  should have been able to overcome."



                                                  "His participation in his father's seduction of
C
                                                  these other youngsters falls under a not uncommon

                                                  psyohological defense mechanism known as

                                                  identification wi th the aggressor .     To
0
                                                  subconsciously, and therefore unintentionally,

                                                  model yourself after a parent is one way of

0                                                 repressing any of the anger you might fee i

                                                  towards that person for what he or she has done

                                                  to you.   u   Of course that I s the quote from the
C                                                 psychiatrist.



                                                  And then I go back to my own words.      11   Torn between

                                                  love and hate , you su.£r.ered from depression .            And

                                                  at one time were suicidal and unable to function


l)
         Abbey Boklan Complete: TrallSaipt (11 H 13).doc

                                                                               CONFIDENTIAL
                                                                                            Appendix 000695
         Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 188 of 225 PageID #: 5368
0


            T~PE ~111 CR# 4?-50                                                                                 l?G.    67


0                                                        in a regular school."          And I said, "It's very

                                                        unfortunate that not t he psych- - that none of the

                                                        therapists you were sent to realized the reason
0
                                                         for your depression.          Perhaps if they had 1 your

                                                         life today would have been far different."

(',
                                                         11rn addition, however, t.o looking you - - at you as

                                                        a person, consideri:ng your rnotivizations ( SIC) ,

c·.                                                      the reasons you have become what you have and

                                                         done what you have done , I as a judge have

                                                         another, equally important obligation.             I have to

0                                                        look at the harm to your victims and the severity

                                                         of your crimes, as well as the danger you may be

                                                         to society ."



                                                         "The fact that you too were a victim does not

                                                         absol ve you of responsibil ity for the sexual
 C'                                                      assaults you perpetrated, nor for the physical

                                                         abus:e. that went beyond anything done by your

                                                         father.   11
                                                                        Remember I had mentioned to you- - to

                                                         you earlier.       11   Nor for the perverted and

                                                         horrendous games you invented and forced your


    <:
             Abbey Boklan Compleie Transcript (11 L• l t 3).doc



                                                                                  CONFIDENTIAL
    0                                                                                                 Appendix 000696



l
    Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 189 of 225 PageID #: 5369
0


       TAPE #111 CR# 47-50                                                                                PG •. 68



                                                 victims to play.     Nor for inviting your friends

                                                 to j oin you in these games and assault s .             The

                                                 children you have abused are suffering t erribly.
0
                                                 They are exhibiting sleeplessness, bedwetting,

                                                 nightmares, stutteri;ng, hair loss.        11



                                                                  (OFF-MIC CONVERSATION)

                                                                  ABBEY BOKLAN:

                                                 But you see you gotta real i z-- you know these are

                                                 the things also that to me were tremendous
0
                                                 corroboration as to what was occurring.                I mean

                                                 the hair loss.     I- -

0                                                                 (OFF-MIC CONVERSATION)

                                                                  ABBEY BOIG..iA.~ :

                                                 "The children you have abused are suffering

0                                                terribly.   They are exhibiting sleeplessness ,

                                                 bedwetting, nightmares, stuttering, hair loss, a

                                                 decline in school work, separation an.xiety.                  And
C                                                an overwhelming sense of £ear.           Several children

                                                 in fact sleep with weapons.           Bats and sti cks by

                                                 their beds. "
C

                                                  "The extended families of your child victims are



        Abbey Boklan Complele Tunscriut(l l l-11.3).doc
                                                                           CONFIDENTIAL
                                                                                                 Appendix 000697
         Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 190 of 225 PageID #: 5370




            TAPE #111 CR# 47-50                                                                                    PG.      69


0                                                       sutfering much , if not more,"          And then I end,

                                                        "After weighi ng all of these factors and others

                                                        as wel l--"

                                                                            (BREAK IN TAPE )

                                                                           ABBEY BOKLAN:

                                                        Programs that didn't work well.               I mean you.rre
r ·.
                                                        talking about something that was like 100- - 1 00--

                                                                            (REFERENCB TONE)

                                                                           SLATE:
0
                                                        There 1 s no audio for the end of this shot .

                                                                            (REFERENCE TONE)

                                                                           ABBEY BOKLAN:
 0
                                                        "The chil dren you have abused are suffering

                                                        terribly,      They are exhibit i ng sleeplessness ,

                                                        bedwetting, nightmares , stuttering , hair loss, a

                                                        decl ;i.ne in school work, separation anxi.e ty, and

                                                        an overwhelming sense of fear .              Several chi i dren,

                                                        in fact , sleep with weapons .         Bats ,a nd sticks by

                                                        their beds. 11


    (;                                                  11   The exte,.r1ded families of your child victims are

                                                        suff ~ing as much, if not more.         11
                                                                                                       And the n I end



            Abbey :Sok.Ian Complete Transcript (l 11·113),<!oc


                                                                                    CONFfDENTIAl
                                                                                                          Appendix 000698
         Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 191 of 225 PageID #: 5371



            TAPB #111 CR# 47-50                                                                                   PG.     70


0                                                   it_,     11   After weighing all of these factors and

                                                    ot hers as well, I have a concluded that you

                                                    deserve the full 18 year sentence f o r the crimes
0
                                                    that you have already committed .                 A..~d £or the

                                                    harm that you have already done.             11    And then I go

                                                    on to recommend to the parole board that they
C
                                                    keep you f or the actual maximum.

                                                                           QUES'):'ION:

                                                    Ah, whi ch brings us , I think, to- - Jessie t oday.
0
                                                    1n I guess          r would say a couple of things.             Did

                                                    it surprise you that both Jessie and Arnold wrote

C                                                   these open letters to t he Great Neck community

                                                    saying that they were not guilty and i t was a

                                                    miscar riage of j usttc e.            Is that somethi ng you

                                                    see typ i cally or do you-- would you have

                                                    predicted that?           Or do you think t h at that was --?

                                                                            ABBEY BOKLAN:
l,   I
                                                    It was a surprise .

                                                                            (OFF-MIC. CONVERSATION)

                                                                            ABBEY BOKLAN:
C
                                                    When I received the letter from-- from Arnold

                                                    Friedman-- in 1991 denying his guilt, as wel l as


D
            Abbey Soldan Complctc1'ranscript (11 H 13).doc


                                                                                   CONFIDENllAt
Q                                                                                                       Appendix 000699
        Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 192 of 225 PageID #: 5372




           TAPE # 1 11 CR# 47-50                                                                                     PG. 7 1.



                                                    the information and - - I I d recei.v ed that both

                                                    Jessie a nd Arnold had written to the media and

                                                    variou s fami l ies, parents, schools, et cetera,
0                                                   recantin,g and alleging that they were not guilty ;

                                                    I was very surp=ised .



                                                    When I go through a trial and the defendant is

                                                    convicted, very often I get letters for years and

                                                    years later.            You know,    11
                                                                                              I 1 m an innocent man .
0
                                                    I've been railroaded .              The police did it.           Th e

                                                    District Attorney's did it .                  The judge did it .            I

                                                    didn ' t de i~ .   11
0


                                                    But in a case like this, with a plea to so many

C)                                                  counts, with conferencing for so longr with all

                                                    of the knowledge that the attorneys had, all of

                                                    the discovery of the evidence the defense

u                                                   attorneys had and of course - - reveal ed to thei r

                                                    clients, I never, ever expected those yea~s later

                                                    to find them to recant.                   If anything , it showed
C                                                    to me the lack of remorse and how right I was- -

                                                     to give an extr emely long sentence .


    u      Abbe)' Boklan Complete Transcript (111-113).doc
                                                                                               CONFIDENTIAL

    0                                                                                                       Appendix 000700
        Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 193 of 225 PageID #: 5373




           TAPE #111 CR# 47-50                                                                        PG, 72




                                                    Because denial is one of the most dangerous

                                                    things when you let someone out.      I f they're

                                                    still in denial, they're not trying to c hange

                                                    their ways or remorseful for what they did, they

                                                    could, you know, be very dangerous .
(




                                                    I never received a letter from Jess i e .     It was

0                                                   from Arnold that I received the letter ,       And--

                                                    you know I was convinced that if Arnold ever got

                                                    out-- he was a danger to any young child that he

0                                                   would come in contact with.      Jessie was young .

                                                    I'm still hopi ng that there's a-- a chance~- that

                                                    he will turn his life around .
()                                                                  QUESTION:

                                                    Somebody l.ike Jessie who- - let's say regardless

                                                    of what you-- what you find in his story here, h e

                                                    still has a long row to hoe in the future .          You

                                                    know does somebody like that have a hope of

                                                    having a-- some kind of salvation or having a
    (
                                                    normal life at the end of this process?




    u
           Abbey Boldan Compiete t ranscript (111-113).doc
                                                                                CONFIDENTIA·l

    0                                                                                         Appendix 000701
         Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 194 of 225 PageID #: 5374




           TA.PE #lll CR# 47-50                                                                           PG. 73


                                                                       ABBEY BOKLAN:

                                                     I don't know.     The professionals and-- and the

                                                     literature say a true pedophile, that I think
0
                                                     Arnold was, probably will never change their

                                                     ways .   Jessie, there were indicat i ons from many

                                                     of the reports, was not a true pedophile.             So all

                                                     you can do is hope .     I can't predict the future.

                                                                       QUESTION:

                                                     Right.    Peter Pinero obviously was very
n
                                                     passionate about-- re - - I - - I-- about

                                                     representing Jessie.     And in a way- - you know

( ~                                                  Peter said to me at one point,     11   I thought Jessie

                                                     was my son.     You know any moment . "



(   ./                                               It-- so they must have been very close, because

                                                     obviously they had to-- they shed some tears

                                                     together.     And- - and Peter's an emotional guy to
u                                                    begin with.     He's a very soft hearted guy

                                                      (UNINTEL P~El) •


(. i
                                                     What was-- what was your sense of h is position

                                                     vis a vie Jessie?      And-- and, you know, had they



           Abbey Boklan Complete Transcript(l l l-113)..doc

                                                                                CONFIDENTIAl
                                                                                                  Appendix 000702
          Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 195 of 225 PageID #: 5375




             TAPE #111 CR# 47-5 0                                                                            PG . 74


n                                                    been preparing to go co trial all along and then

                                                     at a certain point they sort of hit the point of

                                                     no return .    And they knew they were gonna (TRAIN

                                                     HONKING) have t o plead?

                                                                       ABBEY BOKLAN;

                                                     I   think it - - at some poi11t - - of course Peter

                                                     Pinero could answer better as to when he was

                                                     prepared to plead.      I think that at one point he

                                                     started to we i gh all of the evidence that was
0
                                                     against Jessie.      The tremendous emotional--

                                                                        (OFF-MIC CONVERSATION)

                                                                       QUESTION :
()

                                                     So obviously-- you were saying- - you were

                                                      (UNI JSfTEL ) Peter Pinero had- -

    0                                                                  ABBEY BOKLAN:

                                                     Okay .    It c ame to a point .      Right .

                                                                       QUESTION:

    0                                                Right _

                                                                       ABBEY BOKLAN:

                                                     I think there came a point- - you're asking me

                                                     when Peter decided t o pLead.          That he started to

                                                     weigh all of the evidence .          There was fairly open


    ( I
             Abbey Boklan Complete Transcript (111-113).doc



                                                                            CONFIDENTIAL
                                                                                                    Appendix 000703
               Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 196 of 225 PageID #: 5376
('.'"1



                  TAPE flll CR# 47-50                                                                          PG. 75


(',                                                        d i sclosure i.n this case- - of-- what they were

                                                           facing.   And he knew about the tremendous--

                                                           volatility of the case itself~      The emotions that
I
 0                                                         would be in-- that would come out during the

                                                           course of a trial.     And he just fel t   that-- it- -

                                                           he couldn't roll the dice that this young boy

                                                           would spend the rest of his life-- in jail.



                                                           I think Peter was very happy.      I think everyone
    0
                                                           was very happy not to try this.      lt would have

                                                           been a true horror.     A true horror.     To have

    ( 1
                                                           those children come in and testify.        And-- and

                                                           Peter was obligated to cross-examine-- to the

                                                           best of his ability.     Very difficult to cr.oss-

    ()                                                     examine a child without- - getting the-- the jury

                                                           very angry.   Because they don't like to see a

                                                           child attacked.   So you have to walk a very thin
     u                                                     .line and have to be very, very careful when

                                                           you're cross-examining a child .


         u                                                 I think everyone knew- - what they were facing in

                                                           this case.    I don't think anyone wanted this to


         u
                  Abbey Boklan Complete Transcript (t 11-113),doc


                                                                                       CONfiDENTIA·L
         (.i                                                                                          Appendix 000704
                          Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 197 of 225 PageID #: 5377
            -~-...-.,_ ....- ---. ,.'
)


                                TAPE #11.1 CR# 47-50                                                                           PG . 76



                                                                          go to trial .     Anyone.    As far as the

                                                                          professionals .

                                                                                             QUESTION :
0                                                                         Had there-- is there any way to know had it gone

                                                                          to trial what would the possible outcomes have

                                                                          been?    Under a couple of scenarios .       I mean
0
                                                                          knowing what you lmows it could have gone t his

                                                                          way or it could have gone this way?

                                                                                             ABBEY 130KLA-~:
    0
                                                                          You're asking for an educated guess, •cause

                                                                          t.hat'-s all i t could be.

                                                                                             QUESTION:
    0
j                                                                         Right.

                                                                                             ABBEY BOKLAN :

    (J                                                                    I have to tell you that when I'm trying to figure

                                                                          out what verdict my jury is gonna come in with ,

                                                                          I 'm 50 percent righ t .     So (LAUGHTER) you 've gotta

    0                                                                     take what I say with a grain of salt _          But I

                                                                          think the evidence would reach a point and when

                                                                          all of the materials that woul d be brought into
    ( _1
                                                                          the courtroom that were found during the search,

                                                                          I think t hat-- i~ - - the evidence would have been



                                Abbey Bok1an Complett Transcript (l 11-1 13).doc

                                                                                                               CONFHDENTIAL
                                                                                                                       Appendix 000705
        0
            Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 198 of 225 PageID #: 5378




              TAPE #111 CR# 47-50                                                                           PG.   77


                                                        overwhelming .    And I wo~ld be very surprised if a

                                                        jury did not convict.        But you never know .      You

                                                        never know.      (BEEPING)
n                                                                         QUESTION:

                                                        would it have been fair to bring those materials

                                                        into the courtroom in-- i n a trial just for
0
                                                        Jessie?

                                                                          ABBEY BOKLAN:

                                                        Well, the-- these children were shown these
    0
                                                        programs during the course-- as I recall, during

                                                        the course of the class and during the course of

lo
I
                                                        what was going on.      They were showing them- -

                                                                           (INAUDIBLB)

                                                                          ABBEY BOKLAN:

    0                                                   Right. They were showing them- - some of those

                                                        computer programs were absolutely horrendous.

                                                        And some of the-- the magazines they would force
    0                                                   these children to see .       So they are- - are

                                                        evidence of what was going on.


    0                                                   In fact, if I recall, some of the-- endangering

                                                        the welfare of a minor charge in the indictments-


        C
              Abbay Boklan Complete·Transcript (l l l-113).doc

                                                                                       CONFIDENTIA-L
        0                                                                                           Appendix 000706
        Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 199 of 225 PageID #: 5379

J

          TAPE #111 CR# 47-50                                                                              PG. 78


                                                      - involved the literature.          Both- - in-- on the

                                                      computer-- and- - in the written word.         So it - - it

                                                      wo1,1l d have been evidence .   It certainly would

0                                                     come in.    Jessi·e was a co-defendant- to- - a l l of

                                                      that evidence applied t o him- - to him as well.

                                                                          QUESTION:
0                                                     Did you ever h ave a sense of whether- -        (BEEPING)

                                                      you know I said-- at one point Arnold says in one

                                                      o f his letters , "All I wanted to do was help my
0
                                                      son.     And they told me that ~f I would plead

                                                      guilty, I would get out of the way.          Me and all

                                                     of my sickness and my pedophilia would be out of
u
                                                      the picture.   11




                                                      And then--· you know did you ever have a sense
0
                                                      that Arnold was really concerned for savi ng

                                                      Jessie?     Doing what was required to-- to try to

    0                                                 help Jessi e get a lower sentence or something?

                                                                          ABBEY BOKLAN:

                                                      He pled guilty knowing at that point that Jessie

    0                                                 was intending to go to trial and say he was a--

                                                      he was not guil ty.      So I don't understand how his


    C     Abbey Bolclm Complete Tran.scrip! (I 1 l•l 13),doc

                                                                                CONFIDENTIA·l
                                                                                                   Appendix 000707
         Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 200 of 225 PageID #: 5380
          ·- -..-.......... ........,. ,
0


            TAPE #111 CR# 4 7-.50                                                                          PG,. 79



0                                                      pleading guilty was gonna help Jessie.          Did he

                                                       love his son?     I don't know.   r    really-- I really

                                                       don't know .    I think Arnold Friedman was l ooking
0
                                                       out for Arnold Friedman when he took that plea.

                                                       But that's, you know, just an educated guess.

                                                                         QUESTION:
0
                                                       Yeah, I-- you know I mean it-- Joe Anorando (PH)

                                                       says that at one point, you know, if he had

                                                       wanted to help his son, there were a number of
0
                                                       ways he could have done that.         He could have

                                                       offered to make a deal contingeht on his son

0                                                      getting some kind of leniency or something.             But

                                                       he didr11 t do those things .

                                                                         ABBEY BOKLAN:

0                                                      Yeah.     He was looking for- - out for himself I

                                                       think .

                                                                         QUESTION:
0                                                      Any thoughts about- - you know we know that his--

                                                       the family was destroyed by this.         Probably the

                                                       family was destroyed already.     But l et's say the
    0
                                                       family was destroyed by this.




    C'
    .J
            Abbey Boklan Complete 1'miscript (l l l -113),doc


                                                                                     CONFIDENTIAL
                                                                                                  Appendix 000708
         Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 201 of 225 PageID #: 5381




            TAPE # 111 CR# 47-50                                                                       PG . 8 0



                                                    You know El a i ne goes off and. , you know, divorces

                                                    him .    Jessi e goes to jail.   Arnold goes to jail.

                                                    David moves-- lives in Manhattan and-- and goes
0                                                   on about his c areer a nd t hen the other brothe r -·-

                                                    goes to San Francisco.      Dis appears sort of.


0
                                                    You know e verybody was sort of dealing i n their

                                                    own way, I guess, wi th this kind of a situati on

                                                    in the family .     It-- and does-- you know any--
0
                                                    any thoughts about David Friedman or whether- -

                                                     1cause he obviousl y - - (SLAPPING) well one bf the

                                                    things that-- you know David blows up at one
0
                                                    poi nt at the end, I guess when :his father was

                                                    sent enced.

0
                                                    He shouts at some of the p arents.       "You're gonna-

                                                     - you- - you 1 re - - you and your kids are gonna have

    0                                               to live with this for the rest of your l ives.''

                                                    And of course there were various interpretations

                                                    immediately.      The parents thought what he was
    (J
                                                    saying-~ he was gloating over the fact that the

                                                    children were abused.      They 1 re gonna have to l i ve


    0
           Abbey Boklah Complete Transcript (111-l J3),doc


                                                                               CONflDENTiAl
                                                                                               Appendix 000709
         Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 202 of 225 PageID #: 5382
C)



           TAPE ~111 CR# 47-50                                                                                  PG.   81.



0                                                    with the abuse for the rest of their lives .



                                                     Arid then of course later he says,          11
                                                                                                      No, I was

                                                     saying you stole my father for these, you know,

                                                      (UNINTEL) charges.          My father was a saint.           And

                                                     so you're gonna have to have this on your head or
0
                                                     whatever.         n




                                                     But David had a pretty emotional reaction to it.
0
                                                     And I    1
                                                                  m   wondering if you have any-- any thoughts

                                                     about his role or the position of the- - or his

                                                     role.        Brother.     The oldest son in that family.
(J
                                                     The father 1 s f i rst born son.

                                                                             ABBEY BOKLAN:

 0                                                   Yourre asking about the - - the first born -son and

                                                     any-- thing I feel about it.            I really-- except

                                                     for the very short reference to the other

    u                                                children in a probationary court, I really had no

                                                     dealings at all with David or the other brother.

                                                     And was not privy- - to anything that went on with
    0                                                them.




    ()
           Abbey Bok1an Complete Trans9ript (l 11-113).cfoo
                                                                                     CONflfJf NTIAL

                                                                                                        Appendix 000710
     G
         Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 203 of 225 PageID #: 5383




           TAPE #11 i CR# 47-50                                                                           PG . 8 2


Q                                                        So I-~ I really have absolutely ~ot comment-- on

                                                         at all.   Except, you know, from the reports I

                                                         read , it was a household devoid of love.        tt
C                                                        certain was not a normal household .     But other

                                                         than that, I really could not comment on-- on ~he

                                                         other brothers at all.
()
                                                                          QUESTION:

                                                          Is it possible that-- that .s omebody that I s in

                                                         Jessie's position now, without necessarily even
0
                                                         focusing on Jessie, ther e 1 s obviously this civil

                                                         commitment issue.    That people can be- - ih some

                                                          states (UNINTEL ) people are considered committed
    0
!                                                        after their maximum prison term because, you

                                                         know, t h ey're either-- either-- 'cause I think

                                                          two psychiatrists have to say that they're

                                                         unstable and that they're likely to commit the

                                                          same offenses again .

    0

                                                         And t .here' s a Supreme Court discussion about

                                                         whether you also have to add the crite·r ia, as is
    C
                                                         key in this case, about whether they were unable

                                                          to control their own behavior.    Is-- do you think:


    0
           A,b17e)i Bolclan Compleie Transcript (Il 1, l 13),doc
                                                                                      CONFIDENTIA-L

    jo                                                                                            Appendix 000711


    1
            Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 204 of 225 PageID #: 5384

..
t ''



               TAPE #lU CR# 47-50                                                                                  PG .   8:l



                                                         there's any possibility that the-- what do you

                                                         think about the civil commitment-- legislation?

                                                         Wh at -- and if that passes in New York stat:e,
0
                                                         somebody like Jessie could be l o cked up for a lee

                                                         longer.        It's possible .

                                                                                 ABBEY BOKLAN:
 C··
                                                         I   haven't really studied that issue.            I   don 1 t- -

                                                         I1d       r eally rather not--

                                                                                 QUESTION:
 0
                                                         Yeah.        That's--

                                                                                 ABBEY BOKLAN:

                                                                  not comment on it.      I m.ean I-- I am aware that

                                                         it exists in some states , but I-- I hadn 1 t

                                                         thought about it.           And I couldn't give you an

                                                         educated opinion at this t ime.

                                                                                 (OFF-MIC CONVERSATION)

                                                                                 QUESTION:

     0                                                   Did the -- did the other defendant, t he other

                                                         youth wh.or11 -- the one who got: the youthful

                                                         offender I s test (PH) , did he have to do an

                                                         allooution?        Did he have to plead guilty ih a

                                                         :formal way?


       (J
               Abbey Boklan Complete Transcript (1 l 1-(13).doc

                                                                                             CONflDENTIAl
                                                                                                          Appendix 000712
       0
                                Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 205 of 225 PageID #: 5385
         ,                                                  ..
             .... _,_..,_.......,....- ,........... ........,
e

                                         TAPE #111 CR# 47-50                                                                                  PG,      64

r
                                                                                                         ABBEY BOKLAN:

                                                                                       Oh, certainl y.

                                                                                                         QUESTION :
()
                                                                                       And what-- what do you rec-- remembe~ about that

                                                                                       allocution?   What that as convinc ing and- - as the

                                                                                       others?
I '·

                                                                                                         ABBEY BOKLAN:

                                                                                       I remember very little about it .       But I ' m sure

                                                                                       t:he District Attorney must have done quest ions
C
                                                                                       and answers from him .     Or maybe   not ✓   because he

                                                                                       testified in the grand jury as well . .          so-- his--

                                                                                      he was locked into what he had testified to in

                                                                                       the grand jury.     r don't have much     of an

                                                                                       independent recollection of tha.t plea at all~

    0                                                                                                    QUESTION:

                                                                                       I think the-- you know one of the things that's

                                                                                       really unique about this situat ion also is that
    G                                                                                  there was really no discovery because, you know

                                                                                       there were- - the was a grand-- there was a grand

                                                                                       jur-- there were a series of grand jury hearings .
    ()
                                                                                       There were confessions.




    ()
                                         Abbey Boklil)J Compli:le Transcript (I l l•l 13).doc

                                                                                                                      CONFIDENTIAl
                                                                                                                                     Appendix 000713
          Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 206 of 225 PageID #: 5386




             TAPE #111 CR# 47-50                                                                           PG. 85


                                                         There were - ·- but there was no discovery .     So for

                                                         example, Peter Pinero had almost nothing to go


L                                                        on.      I think he was given one statement that was

                                                         redacted .    And that was one of him-- that-- you

                                                         know that Don Arrono (PH) had given him and said,

                                                         "Look, this is the kind of thing werre getting."

                                                         But one - - in a case like this, at what point

                                                         would qiscovery have begun?

                                                                           ABBEY BOKLAN :
C
                                                         Well, if i t looks like there's not going to be a

                                                         plea, there 1 s a. conference and stipulations done

\ I
                                                         very shortly after indictment.      Usually within a

                                                         few weeks.     ~.nd at that point discovery starts .



0                                                        Certain things have to be handed over.

                                                         Statements of victims do not have to be handed

                                                         over until they have to testify .     For example, if

                                                         they would only be testifying to a trial, they 're

                                                         just handed over after t he jury rs selected and

                                                         before opening statements.
(    '




                                                         The- - so that type of discovery would not be

 I._,,,
             Abbey Boklan Complete Tr.!nscript(l l l_.l i3).doc

                                                                                   CONFIDENTIAl
    I),                                                                                           Appendix 000714
          Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 207 of 225 PageID #: 5387




             TAPE #111 CR# 4,7-50                                                                        :PG .   Bo



                                                       given out early.    Brady material.    I don it know

                                                       if you're familiar with that .    It's-- that:'s

                                                       material that would be favorable to the defense .
C

                                                       For example , there was a young child,

                                                       hypothetically, who said, "Ohr no.      None of this
I    .,

                                                       occurred .   We all agreed to make up the story . 11

                                                       That would have to be handed over immediately.

                                                       Immediately upon reaching· the hands of the

                                                       District Attorney's off'ice .



    ()                                                 So d i scovery in New York, it depends upon the

                                                       stage and what you ' re looking to discover .        But

                                                       certainly there was a lot of open discussions- -

                                                       with the District Attorney's office du~ing the

                                                       course of conferencing as to, you know, what was

                                                       occurring there,    And they would have been able

                                                       to get copies of the search warrants.



                                                       They would have known what was taken from the

                                                       house.   I mean that-- that's-- they-- they would

                                                       have been given receipts, in fact; for what was


     0
             Abbey Boklmi Complete Transcript (11 J- JJ3}.doc

                                                                                   CONFIDENTIAL
                                                                                                Appendix 000715
     0
                   Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 208 of 225 PageID #: 5388
          ---·-····---- - .. . ..


                        TAPE #111 CR# 47~50                                                                             PG. 87


n                                                                 caken from the house on that.      So if you•re just

                                                                  talking about the witnesses' statements, what the

                                                                  young chil dren were saying--

                                                                                   (OFF -MIC CONVERSA'II.ON)

                                                                                  ABBEY BOKLAN:

                                                                  -- that would not have come until immediately

                                                                  before the trial.

                                                                                  QUESTION:
I                                                                 And~ - - and t hose kids were never-- so i n front
    ('
                                                                  of a grand jury, tbe process, knowin g what you

                                                                  know about sex crimes in general, the process of-

    C                                                             - a child testifying in front of a grand jury, is

                                                                  that very different-- we know that there's no

                                                                  cross-examina.tion, but how is i t different. from

                                                                  a-- a child testifying in trial.

                                                                                  ABBEY BOKLAN:

                                                                  Well, there 1 s no judge.   There's no cross-

                                                                  examination .   That-- you mentioned .i s very, very

                                                                  different in a grand jury proceeding.,         1   cause the

                                                                  child doesn't have to go through it.
     I_


                                                                  There 's no defendant sitting there looking at


     <)
                        Abbey Bokla-n Complete Tr.mscript (l 11-113).doc


                                                                                              CONFIDENTIAL
      0                                                                                                        Appendix 000716


    l
        Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 209 of 225 PageID #: 5389

C

           TAPE Jlll CR# 47-50                                                                          PG .   88



                                                      them while they're testifying.       They're sitting

                                                      up in the witness box.     They have a very

                                                      sympathetic assistant Distri ct Attorney standing
C                                                     next to them.



                                                      But they do have u sually-- between 19 and 23
()
                                                      people approximately sitting there l istening to

                                                      them.    And that I s very bard.   Having all of those

                                                      strange listen to, you know, what occurred.
n
                                                      District Attorney asks questions.       Court

                                                      reporter-- trans- - wr ites down everything that's

                                                      being said .
0


                                                      You know and they ,a nswer- - the de- - grand jurors

C                                                     have the opport unity to ask questions as well if

                                                      they so desire .    District Attorney rules on

                                                      whether those questions are admissible or not.

                                                      If the defendant wants to testi fy he -- he can.

                                                      But he has to waive immunity.       That's a whole

                                                      different process .    And you know can go in there

                                                      with his attoniey and the District Attorney can

                                                      cross-examine the defendant ,


    C      Abbey Boklail Complete 'Tumsoript (1 l 1-113).doc

                                                                                     CONFIDENTIAL
                                                                                                Appendix 000717
    G
         Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 210 of 225 PageID #: 5390
r-


            TAPE #111 CR# 47-50                                                                           PG. 89




                                                      This didn I t happen in this case.       The defendants

                                                      did not-- did not testify.         Grand jury is a much

                                                      easier proceeding for an assistant District

                                                      Attorney.    It 1 s much faster.     rt•s much shorter.


                                                      But in a case like t hat , you still have these

                                                      children (UNINTEL) in there.        Being sworn, if

                                                      they Jre found to understand the nature of an

                                                      oath.    You have t o go through that f irst if

                                                      they•re under a certain age.        And they've gotta

                                                      tell this story to all 9f those strangers sitting

                                                      there.    A very embarrassing and upsetting story.

                                                                       QUESTION:

                                                      And-- would it be possible in the third

                                                      indictment that maybe on-- that the only person

                                                      that would be required to testify would be the --

                                                      the young man that got youthful offender status

                                                      or would they have. needed the kids in that-- for

                                                      an indictment?
 (   :
                                                                       ABBEY' BO!<L.~:

                                                      Oh, they add a lot more children.         There're a lot



            Abb;y Soldan Complete Transaript (11 1-1 l3).doc


                                                                                         CONfJDENTIAL
     0                                                                                           Appendix 000718
            Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 211 of 225 PageID #: 5391




               TAPE #111 CR# 47-50                                                                           P(J. 90


r,                                                        more counts ahd a lot more children were added.

                                                          I ' ve forgotten how many .   I might even have a--

                                                           (ROAAING) little note about that someplace.
(
                                                          That's number one, two- - it- - that's number

                                                          three.     I think the-- I - - I 've forgotten.     I

                                                          didn't write down how many more children.          But

                                                          there were a l ot more children that they brought

                                                          in .



                                                          In other words , they weren't redoing the same

                                                          thing over and over again.      They were bringing in

                                                          more children who were not part of the original
    C
                                                          ones .   I think: the las ~ one-- there was something

                                                          like 126 counts of sodomy first degree.           And

                                                          there was sexual abuse.



                                                          Use of a child in sexual performance 'cause if

                                                          you recall-- they were videotaping what was going

                                                          on i n the classroom.     Those were never found , by

                                                          the way.     And then of course there were 52 counts

                                                          of endangering the welfare of a child.




    I' ''
               Abbey Boklan Complete Transcript (I I l -113).doc

                                                                                              CONFIDENTfAt
                                                                                                    Appendix 000719
    0
                                Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 212 of 225 PageID #: 5392
        . _..,   ...,,..............-- --···--·---·.·--·-·-



                                         TAPE #111 CR# 47-50                                                                             PG . 91


                                                                                   So-- they started out-- against Jessie, if I

                                                                                   recall, there were three indictments.             It started

                                                                                   out with one small group of children.             Thet'7. added
(.
                                                                                   mo.re.    And t hen added more again.      So--

                                                                                                     QUESTION:

                                                                                   And why did they have to add the additional
0
                                                                                   indictments?

                                                                                                     ABBEY BOKLAN :

le,                                                                                Because they thought they were going to trial.

                                                                                   They thought they were going to trial against

                                                                                   Jessie.     Because all we were hearing was, "He's

                                                                                   not pleading.     He's not pleading.       He says h e's

                                                                                   not guilty.     He' s not pleading,.• 11



. (_'                                                                              So when an assistant Di strict Attorney hears

                                                                                   that, they ' ve gotta get together the case as

                                                                                   strong as they can .      I think he was hoping to
  (_,
                                                                                   spare a lot of the children .        Plus some of might

                                                                                   have a-- been reluctant witnesses or their

                                                                                   parents reluctant to have them testify.



                                                                                   Bue when it looked like t here was gonna be a


  (_)
                                         Abbey Bokla11 Complete Transcript (111 -113).doc

                                                                                                                     CONFIDENTIAL
    Q                                                                                                                          Appendix 000720
                                       Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 213 of 225 PageID #: 5393
          • •• •..· ·- - - · · · - - · · " - ... ... . _ _ _




                                                     TAPE #lll CR# 47-S0                                                                            PG . 92


r:                                                                                                trial, then it was no holds barred.      They were

                                                                                                  brining in all of the chi l dren.    All of the

                                                                                                  children .
 \ \
                                                                                                                  QUESTION:

                                                                                                 Did you-- you know the doctor .      Did he- - after he

                                                                                                 pled in front of you, Jessie, a couple weeks
· !")
                                                                                                  later, went on Geraldo with his mother.        I don't

                                                                                                  know if you remember thac .

                                                                                                                  ABBEY BOKLAN:
  n
                                                                                                 I had heard about it.     I hadn 1 t actually seen the

                                                                                                 program.

                                                                                                                  QUES'rION:
  C·
                                                                                                 Yeah.     They were very-- and do you have any

                                                                                                  thought about that?    When you- - when you found

   (, i                                                                                           out that they went on the television?

                                                                                                                  ABBEY B01<LAN:

                                                                                                  I had forgotten that until you started your--

                                                                                                  investigation here of this case .    .And-- it was

                                                                                                  mentioned to me I think by Fran Galaso , who I put

                                                                                                  you in touch with .   But I had forgotten that .           I

                                                                                                 mean it-•- it- - well, look how strange it is to be

                                                                                                  videotaping- - what was going on there.


     0
                                                     Abliey Boklan Complete Transcript (l l l-113 ),do-:

                                                                                                                                CONflDENTIA-l
                                                                                                                                           Appendix 000721
              -   __.._,__ --- Case
                       ...
                                         2:06-cv-03136-JS
                                 ___ . . - .. -
                             __.,,._,
                                                                            Document 41 Filed 01/28/21 Page 214 of 225 PageID #: 5394




                                        TAPE #111 CR# 47-50                                                                              PG. 93


'. ·,                                                                                                 QUESTION:

                                                                                   Yeah.   The whole thing is very public-- public i n

                                                                                  a very unusual way.
( I
 .I                                                                                                   ABBEY BOKLAN:

                                                                                  Yeah.

                                                                                                      (OFF- MIC CONVERSATION)
0                                                                                                     (BREAK IN TAPE)

                                                                                                      QUESTION:

                                                                                   (IN PROGRESS) well suited for t hat?         Or was i t
 0
                                                                                   the new (UNINTEL) sex crimes division that was

                                                                                  pretty new to you?

                                                                                                      ABBEY BOKLAN:

                                                                                  It was pretty new.       My children were fairly

                                                                                  young.   At - -

                                                                                                      (OFF-MIC CONVERSATION)
   0
                                                                                                      QUESTION:

                                                                                  It's funny.       You know I was - - (CREAKING)

    u                                                                             inte~esting you said that about these dolls ,

                                                                                  be.cause-~ (CLUNKING) I mean I was just reading- -

                                                                                  ! have a-- I was just reading- - oh 1 here during

      \   (                                                                        trial (CLUNKING) the witnesses were (UNINTEL )

                                                                                  describe use (UNINTEL PHRASE) .       I mean here they



                                        Abbey Boklan Complete Transcripr (I I I-113).doc

                                                                                                                   CONFIDENTIAl
                                                                                                                                Appendix 000722
          fl
                            Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 215 of 225 PageID #: 5395
          . - - •-••,}• -""'' '"!''"'",_,_ I   •




                                    T~..PE #111 CR# 47 - 50                                                                      PG. 94

n
                                                                            talk about the dol ls.

                                                                                              ABBEY BOKLAN:

                                                                            Right.     Interesting.   This I won't say on-- on

                                                                            the record in front of the catneras, but when I

                                                                            first got the dolls and started the show them

                                                                            around the DA's office, some of the male DA 1 s
r-
                                                                            were so embarrassed and go so hysterical with

                                                                            them that it-- that would ha-v-e been-- t hat was a
  ~
 (•                                                                         funny sight .    (LAUGHS} And so I     don I t know if
      I


                                                                            they still use them up there- - in the DA's

                                                                            office .   Kay do you know if they still use them?

 C>                                                                                           KAY:

                                                                            I have no idea.

                                                                                              ABBEY BOK.LAN:

                                                                            I don•t-- I don 1 t know .     Joe might: be able to

                                                                             (CLUNKING) able to answer.        I don't know if

                                                                            that's--
. (°''
                                                                                              (OVERTALK)

                                                                                              ABBEY BOKLAN:

                                                                            -- was (UNINTEL) years--
  ()
                                                                                              QUESTION :

                                                                            They say children are usually less accomplished



                                    Abbey Soldan Complete Transcript {111-113).doe

                                                                                                            CONFIDENTIAL
                                                                                                                        Appendix 000723
         Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 216 of 225 PageID #: 5396




            TAPE #lil CR# 47-50                                                                             PG.   95


(   '
                                                        than adults .in communicating verbally.         Because

                                                        of this you may need to use video or props and

                                                        additional language to gather information.             This
u                                                       allows children to demonstrate as well as say

                                                        what they have experienced.         And (UNINTEL) medi a

                                                        can be employed by the most (CLUNKING) useful and

                                                         (UNINTEL PHRASE) anatomical dolls, anatomical

                                                        drawings and picture drawing .

                                                                          ABBEY BOKLAN .:
    C
                                                        Yeah .   I was kind of ahead of my time at that

                                                        point.   You know in fact there were very few .               We

    c,                                                  had to send for them .     Now I don't know if they

                                                        look more realistic, like a male and a female .

                                                        But i n-- in those days 1 they really-- they were

    u                                                   rag dolls.   They were very non-threatening.

                                                                          QUESTION:

                                                        Right.   Right.
    u                                                                     ABBEY BOKLAN:

                                                        Be interesting to see what they use now.

                                                                          (INAUDI BLE)

                                                                          QUESTION:

                                                        I wonder what they do-- I mean I guess there's--



            Abbey Boklan Complete Tr.msoript (J.11 · j 13).doc
                                                                                            CONFIDENTIAl
                                                                                                    Appendix 000724
        Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 217 of 225 PageID #: 5397
C


           TAPE #111 CR# 4?-50                                                                                 PG. 96

(
                                                     you know whatever.         You can criticize every

                                                     method of investigation.

                                                                           ABBEY BOKLAN:

                                                    Yeah.     It really.        (CLUNKING)

                                                                           QUESTION:

                                                     And there's always somebody who also (CLUNKING)
u
                                                     uses something rcause the defendant involved- -

                                                     there ' s always somebody who's (UNINTEL) precise

                                                     because, you know, to say, "Here, photograph some
    C
                                                     sex abuse t aking place-"          And they said,     0   Well,

                                                     you know, photographs can be manipulated ol:"

                                                     whatever.   11    Yeah_

                                                                           (OFF-MIC CONVERSATION)

                                                                           (B:REAK IN TAPB ')

           **TRA.~SCRIBER 1 S NOTE: T,APE REPEATS HE;RE .                          W~LL NOT TRANSCRIBE

          DUPLICATE TRANSCRIPTION.**

                                                                           ABBEY BOKLAN:
    0                                                Programs that didn't work well.             I mean you' re

                                                     talking about something that the like 100, l20

                                                     dollars.         He won a massive , hundred million

                                                     dollar settlement against IBM.             But the-- the

                                                     interesting part is he did all of this from his


    u
           Abbey Boklan Complete Transcript (1 I 1-113),dcc

                                                                                        CONFIDENTIAL
    0                                                                                                Appendix 000725
        Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 218 of 225 PageID #: 5398




           Tll.PE #111 CR# 47-50                                                                             PG. 37


                                                     home and his computer in his underwear .

                                                                            QUESTION:

                                                     oh my god.
n~ -·
                                                                            ABBEY BOKLAN~

                                                     And-- and he was against all of this IBM lawyers,

                                                     all of these, and they thought he had this

                                                     tremendous staf£ fighting him.             And t hey-- they

                                                     finally gave up and agreed. to this settlement.

                                                                            QUESTION:
 0
                                                     Wow.        That's--

                                                                            ABBEY BOKLAN:

 0                                                   So I think that--

                                                                            QUESTION:

                                                              amazing.

 C:                                                                         ABBEY    BO!<LAN:

                                                              is an amazing story.

                                                                            (OFV-MIC CONVERSATION)
  0
                                                                            (REFERENCE TONE)

                                                                            SLATE:

                                                     End of wild sound and end of tape.
  c)
                                                                            (REFERENCE TONE)

                                                                         ***END OF AUDIO***

   0
          Aboty Boklat> CQIP!llete Transctjp! {111-113).doc
                                                                                            CONFIDENTIAL

    0                                                                                                Appendix 000726
                                        Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 219 of 225 PageID #: 5399
        • • - • •-'<• o••..,...,_.. .... ~ •...., •-~ • - - - - • •• "   ••• •


CJ


                                                    TAPE #111 CRi 47-50                                                                         PG. 98


C                                                                                                         ** * END OF TRANSCRIPT***

                                                                                                           HIT THE GROUND RUNNING FILMS

                                                                                                            "CAPTURING ',I'HE .FRIEDMANS"
C
                                                                                                           INTERVIEW WITH ABBEY BOKLAN

                                                                                                          CORRESPONDENT:    NOT IDENTI FIED

                                                                                                            PRODUCER:     NOT IDENTIPIED
0
                                                   TAPE # 1 13 CR #55-56

                                                                                                               QUESTION:

                                                                                               (IN PROGRESS) a once in a lifetime, what the hell
0
                                                                                              was going on?    (NOISE)    (UNINTEL) like this?      Or

                                                                                              did you come away £ram it thinking, did you have

0                                                                                             any emotion, or any particular feeling· when you

                                                                                              were- - when this case was said and done?        Did you

                                                                                              have t o go on vacation for a week?      Or did you --

 D                                                                                            how- - what was you r j u st (UNINTEL) f e eling about

                                                                                              it at the end?

                                                                                                               ABBEY BOKLAN:
 0                                                                                            What was my f ee ling ,a t the end of the case?       I

                                                                                              was glad it was over.      I hoped I never saw

                                                                                              another one like it .      I was so happy it wasn't a
 u                                                                                            trial .   On a personal level, I was happy I didn 1 t

                                                                                              have to listen to what, happened to the chil dren .


 u
                                                    Abbey Boklan Complete Transcript (1 l 1-113).doc
                                                                                                                               CONFIDENTIAL

    u                                                                                                                                   Appendix 000727


1
     Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 220 of 225 PageID #: 5400




       TAPE #111 CR# 47-50                                                                          PG. 99


0.                                                 It's different reading it, and actually seeing

                                                   the pain, you know, as the children tell about

                                                   it.
0

                                                   Like an attorney will say to me, "If my client

                                                   goes to trial, as opposed to taking this plea,

                                                   are you gonna punish them with a greater

                                                   sentence?"   And I say, "I don 1 t punish him for

                                                   going to a trial.    But once I hear-- once I hear
0
                                                   what really happened-- or if your client commits

                                                   perju....--y-- or, anything that can happen during t he

0                                                  course of-- of a trial, who knows what I'm gonna

                                                   sentence him."   And I-- I think it would have

                                                   been a-- a terrible trauma for the children.

0

                                                   I think for the attorneys, who are good men.           For

                                                   the families, for the jurors, and for me to have

                                                   to have listened to what occurred there.        On--

                                                   and! say that from someone who tried sodomy

                                                   cases with children before.     This one was just

                                                   so-- so horrible that my fe~ling , the main

                                                   £ee ling I had was one of relief.     It was over,


 G
       Abb~ Boklan Complete 'Transcript (l l t-l. l3).doc
                                                                                 CONFIDENTIAL
                                                                                            Appendix 000728
      Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 221 of 225 PageID #: 5401
(,


         TAPE #1~1 CR# 47-30                                                                       PG. 1.00


C                                                 the children did not have to testify- - I did not

                                                  have to go through a trial, and I didn't have to

                                                  watch the pain in the eyes of parents in those
CJ
                                                  children.     I think they had to give a-- kind of a

                                                  brief summary oh-- of what I felt most when it

                                                  was over.
0
                                                                   QUESTIONi

                                                  Was there a feeling that - - when the parents were

                                                  l eaving the courtroom, and the sentencing had
0
                                                  been done, and both Arnold and Jessie had been--

                                                  sentenced and gotten long sentences .    Was there a

                                                  feeling of relief in the community?     How did the
0
                                                  community respond t o that?

                                                                   ABBEY BOKLAN:

 (>                                               Well , I knew when I sentenced Arnold that, of

                                                  course, the Friedmans were very unhappy.       A.i.d the

                                                  victims and their families were very happy .         I
 0                                                knew when I sentenced Jessie, that nobody was

                                                  happy.    The Friedmans and their friends and

                                                  supporters felt it was a horrible artd cruel
 0                                                sente;nce .




 u       Abbey Boklan Complete Transcript (l 11-113).doc
                                                                                CON.FIDENIIAL

                                                                                          Appendix 000729
     Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 222 of 225 PageID #: 5402



        TAPE #111 CR# 47-5 0                                                                              PG. 1.01


C                                                   The victim's families felt it was an extremely

                                                    lenient and merciful sentence.         So I -- I think I

                                                    felt that I made no one happy, but I felt it was
0
                                                    right.     And so I was comfortabl e.      I never: had

                                                    any contact again with the famil i es until I was

                                                    campaigning in 1992 for reelection.
0


                                                   And I was at a-- a fare, a street fare , in Great

                                                   Neck , you know , handi ng out literature, you know ,
10
                                                    going around shaking hands.        And someone came up

                                                    to me and introduced themselves.         And-- they were

                                                    a family member-- of one of the victims-- the
 0
                                                    parents.     And they said to me 1 "We're voting fo r

                                                    you.     You did a good job . "    Th at was the only- -

 0                                                  that was the only other contact, and that- - and

                                                    that was nice.      Yeah .

                                                                       (OFF-MIKE CONVERSATION)
 0                                                                    ABBEY BOKLAN:

                                                    I don't know , o ff the record.

                                                                       QUESTION:
 0                                                  Yeah.




 u
        Abbey Boklat1 Complete Tra11scrip1 (111 •l 13).doc                            CONFIDENTIAL

                                                                                                 Appendix 000730
    Case 2:06-cv-03136-JS Document 41 Filed 01/28/21 Page 223 of 225 PageID #: 5403



      TAPE #lil CR# 47-50                                                                               PG. J..02


C                                                                   ABBEY BOKLAN:

                                               You know, when he was originally brought up here

                                               r   was not optimist·ic in what I read .         And that's
0
                                               all I can say for what's been going oh these

                                               years.      That ' s it.

                                                                    QUESTION:
0
                                               Yeah .

                                                                    ABBEY BOKLAN :

                                               So.      ~ut let ' s hope .   We don't know .
0
                                                                    (OFF-MIKE CONVERSATION}

                                                                    ABBEY BOK.LAN:
                                               1   Cause he was a pretty boy.
0
                                                                    QUESTION :

                                               Yeah.

u                                                                   ABBEY BOKLAN:

                                               Prettier than Jessie.          If I recall.     In ·some ways

                                               I was less sympathetic to hi,m even though, you
0                                              know; I wasn 't sending him away forever.               I mean

                                               he was getting out more than the (UNINTEL)

                                               division, and more than the DA negotiated with
0
                                               him for.       But not a-- a tremendous amount of

                                               time.      Because I was bothered by the fact that he


0
      AbbeyBolclan Complete Transcript {11 l-113).doc
                                                                                     CONFIDENTIAL

                                                                                               Appendix 000731
cl ......................Case
                          ,,.,-•. - 2:06-cv-03136-JS
                                    -. •••.,,•.,          Document 41 Filed 01/28/21 Page 224 of 225 PageID #: 5404



                     TAPE i111 CR# 47-50                                                                        PG.   103



                                                                didn't have al l of Jessie's excuses.

                                                                               QUESTION:

                                                                Right--
('°'
'   ...
                                                                                (OVERT.ALK)

                                                                               ABBEY BOKLAN:

                                                                He had n o excuse except that he wanted t o j oin in

                                                                these fun and games in hurting all these little

                                                                children , and doing these other things to them .

(•
,\ I
                                                                I mean he-- he was an outsider., he could have

                                                                walked away with no repercussions at all.        So he

                                                                really got a great deal.

0                                                                               (OVERTALK)

                                                                               QUESTION:

                                                                I think you said, if I remember what you said,

                                                                you know, Jessie, you know , you coul d argue t hat

                                                                Jessie didn't have a choice because this was the

                                                                role that (UNINTEL PHRASE).
                                                                               ABBEY BOKLAN:

                                                                That's wha.t I said I said--
                                                                                (OVERTALK)

                                                                               QUESTION ;

                                                                --£amily, and .it looks l ike you've got some


                     Abbey Bokian Co1?1plete Transcript (111 -113).doc

                                                                                              CONFIDENTIAL
                                                                                                        Appendix 000732
0
        ,._ .....   _ Case 2:06-cv-03136-JS
                      ....-...................,_ , .. ,..~.,-_... -·
                                                                       Document 41 Filed 01/28/21 Page 225 of 225 PageID #: 5405




                                   TAPE #111 CR# 47-50                                                                            PG. l.04


0
                                                                              (UNI NTEL ) parents and 'I can ' t understand why you

                                                                             would do i t.     You know, and his parents d i d seem

                                                                             to be very, you know, his parents seemed to be
0
                                                                             like good people, you know .       They seemed like

                                                                             they, you know, they were--

                                                                                                (OVBRTALK)
n
                                                                                                ABBEY BOKLAN:

                                                                             Yeah .   I mean in this rich, educated , you know,

                                                                             community.      I mean i t ' s just- - it-- it was just
0
                                                                             shocking.    Shocking.    So,   Anyway.

                                                                                                (OFF - MIKE CONVERSATION)

0                                                                                               * **END OF SIDE A***

                                                                                                ** *SIDE B BLANK**· *

                                                                                                ***END OF TRANSCRIPT***
0




0




0




    0                                                                                                        CONFIDENTIAl
                                    Abbey Boklan Complete Transcript (111· 113).doc




r                                                                                                                        Appendix 000733
